Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 1 of 90 PageID #: 9743


                                                                                                         APPEAL
                                   U.S. District Court
                         District of Rhode Island (Providence)
                 CIVIL DOCKET FOR CASE #: 1:15−cv−00419−WES−PAS

     Markham Concepts, Inc. v. Hasbro, Inc.                             Date Filed: 10/02/2015
     Assigned to: Chief Judge William E. Smith                          Date Terminated: 08/14/2019
     Referred to: Magistrate Judge Patricia A. Sullivan                 Jury Demand: Both
     Cause: 28:1332 Diversity−Other Contract                            Nature of Suit: 190 Contract: Other
                                                                        Jurisdiction: Diversity
     Plaintiff
     Markham Concepts, Inc.                               represented by Joseph V. Cavanagh , Jr.
                                                                         Blish & Cavanagh, LLP
                                                                         30 Exchange Terrace
                                                                         Providence, RI 02903
                                                                         831−8900
                                                                         Fax: 751−7542
                                                                         Email: jvc@blishcavlaw.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                        David A Cole
                                                                        Cadwalader, Wickersham & Taft LLP
                                                                        200 Liberty Street
                                                                        New York, NY 10281
                                                                        212−504−6755
                                                                        Email: david.cole@cwt.com
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        David Nimmer
                                                                        Irell & Manella LLP
                                                                        1800 Avenue of the Stars
                                                                        Suite 900
                                                                        Los Angeles, CA 90067
                                                                        310−277−1010
                                                                        Email: dnimmer@irell.com
                                                                        TERMINATED: 11/16/2017
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        Gregory A. Markel
                                                                        Cadwalader, Wickersahm, & Taft LLP
                                                                        One World Financial Center
                                                                        Suite 33−106
                                                                        New York, NY 10022
                                                                        212−504−6112
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                                                                  1
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 2 of 90 PageID #: 9744



                                                     John T. Moehringer
                                                     Cadwalader, Wickersham & Taft, LLP
                                                     200 Liberty St.
                                                     New York, NY 10281
                                                     (212) 504−6000
                                                     Fax: (212) 504−6666
                                                     Email: john.moehringer@cwt.com
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Kyle G Grimm
                                                     Cadwalader, Wickersham & Taft LLP
                                                     One World Financial Center
                                                     New York, NY 10281
                                                     212−504−6206
                                                     Email: kyle.grimm@cwt.com
                                                     TERMINATED: 06/09/2016
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Louis M. Solomon
                                                     Reed Smith LLP
                                                     599 Lexington Avenue
                                                     New York, NY 10022
                                                     (212) 521−5400
                                                     Fax: (212) 521−5450
                                                     Email: lsolomon@reedsmith.com
                                                     TERMINATED: 07/22/2016
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Michael S. Lazaroff
                                                     Cadwalader, Wickersham & Taft LLP
                                                     One World Financial Center
                                                     New York, NY 10281
                                                     212−504−6620
                                                     Email: Michael.Lazaroff@cwt.com
                                                     TERMINATED: 07/22/2016
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Robert J. Cavanagh , Jr.
                                                     Blish & Cavanagh
                                                     30 Exchange Terrace
                                                     3rd Floor
                                                     Providence, RI 02903
                                                     401−831−8900
                                                     Fax: 401−751−7542
                                                     Email: rjc@blishcavlaw.com
                                                     ATTORNEY TO BE NOTICED


                                                                                          2
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 3 of 90 PageID #: 9745


                                                     Robert C. Foote , III
                                                     Cadawalader, Wickersham & Taft, LLP
                                                     200 Liberty Street
                                                     New York, NY 10281
                                                     212−504−6043
                                                     Email: robert.foote@cwt.com
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Robert M Pollaro
                                                     Codwalader, Wickersham & Taft LLP
                                                     200 Liberty Street
                                                     New York, NY 10281
                                                     212−993−3143
                                                     Email: robert.pollaro@cwt.com
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Mary C. Dunn
                                                     Blish & Cavanagh, LLP
                                                     30 Exchange Terrace
                                                     Providence, RI 02903
                                                     831−8900
                                                     Fax: 751−7542
                                                     Email: mcd@blishcavlaw.com
                                                     ATTORNEY TO BE NOTICED

     Plaintiff
     Lorraine Markham                    represented by David A Cole
                                                        (See above for address)
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                     David Nimmer
                                                     (See above for address)
                                                     TERMINATED: 11/16/2017
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Gregory A. Markel
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     John T. Moehringer
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Mary C. Dunn
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED
                                                                                           3
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 4 of 90 PageID #: 9746



                                                       Robert J. Cavanagh , Jr.
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Robert C. Foote , III
                                                       (See above for address)
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Robert M Pollaro
                                                       (See above for address)
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Louis M. Solomon
                                                       (See above for address)
                                                       TERMINATED: 07/22/2016
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

     Plaintiff
     Susan Garretson                     represented by Mary C. Dunn
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                       Robert M Pollaro
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED


     V.
     Defendant
     Hasbro, Inc                         represented by Joseph Avanzato
                                                        Adler Pollock & Sheehan P.C.
                                                        One Citizens Plaza
                                                        8th Floor
                                                        Providence, RI 02903
                                                        401−274−7200
                                                        Fax: 401−751−0604
                                                        Email: javanzato@apslaw.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                       Patricia K. Rocha
                                                       Adler Pollock & Sheehan P.C.
                                                       One Citizens Plaza
                                                       8th Floor
                                                       Providence, RI 02903
                                                       274−7200
                                                       Fax: 351−4607
                                                                                       4
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 5 of 90 PageID #: 9747


                                                     Email: procha@apslaw.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     Brenna Anatone Force
                                                     Adler Pollock & Sheehan PC
                                                     One Citizens Plaza
                                                     8th Floor
                                                     Providence, RI 02903
                                                     401−274−7200
                                                     Fax: 401−351−4607
                                                     Email: bforce@apslaw.com
                                                     ATTORNEY TO BE NOTICED

                                                     Courtney L Batliner
                                                     Holland & Knight, LLP
                                                     10 St. James Avenue
                                                     11th Floor
                                                     Boston, MA 02116
                                                     (617)523−2700
                                                     Fax: (617)523−6850
                                                     Email: courtney.batliner@hklaw.com
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Jacob W.S. Schneider
                                                     Holland & Knight LLP
                                                     10 St. James Avenue
                                                     11th Floor
                                                     Boston, MA 02116
                                                     617−305−2025
                                                     Email: jacob.schneider@hklaw.com
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Joshua C. Krumholz
                                                     Holland & Knight LLP
                                                     10 St. James Avenue
                                                     11th Floor
                                                     Boston, MA 02116
                                                     617−523−2700
                                                     Fax: 617−523−6850
                                                     Email: joshua.krumholz@hklaw.com
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Mark T. Goracke
                                                     Holland and Knight
                                                     10 Saint James Avenie
                                                     11th Floor
                                                     Boston, MA 02116
                                                     617−305−2146

                                                                                          5
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 6 of 90 PageID #: 9748


                                                       Fax: 617−523−6850
                                                       Email: mark.goracke@hklaw.com
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

     Defendant
     Reuben Klamer                       represented by Brittany Elias
                                                        Glaser Weil Fink Howard Avchen &
                                                        Shapiro LLP
                                                        10250 Constellation Blvd
                                                        19th Floor
                                                        Los Angeles, CA 90067
                                                        310−556−7809
                                                        Fax: 310−843−2609
                                                        Email: belias@glaserweil.com
                                                        TERMINATED: 04/12/2018
                                                        LEAD ATTORNEY
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                       Eric E. Renner
                                                       Renner Law, LLC
                                                       50 South Main Street
                                                       Suite 202
                                                       Providence, RI 02903
                                                       401−404−5251
                                                       Fax: 401−404−5285
                                                       Email: erenner@rennerlawllc.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Erica J. Van Loon
                                                       Lathrop Gage LLP
                                                       1888 Century Park East
                                                       Suite 1000
                                                       Los Angeles, CA 90067−1623
                                                       310−789−4601
                                                       Email: evanloon@lathropgage.com
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Nicholas Edward Huskins
                                                       Glaser Weil Fink HOward Avchen &
                                                       Shapiro LLP
                                                       10250 Constellation Blvd.
                                                       19th Floor
                                                       Los Angeles, CA 90067
                                                       310−282−6264
                                                       Email: nhuskins@glaserweil.com
                                                       TERMINATED: 09/11/2017
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED
                                                                                           6
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 7 of 90 PageID #: 9749



                                                       Patricia L. Glaser
                                                       Glaser Weil Fink Howard Avchen &
                                                       Shapiro LLP
                                                       10250 Constellation Blvd.
                                                       19th Floor
                                                       Los Angeles, CA 90067
                                                       310−553−3000
                                                       Email: pglaser@glaserweil.com
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Thomas P. Burke , Jr.
                                                       Glasser Weil Fink Howard Avchen &
                                                       Shapiro, LLP
                                                       10250 Constellation Boulevard
                                                       19th Floor
                                                       Los Angeles, CA 90067
                                                       310−556−7807
                                                       Fax: 310−843−2607
                                                       Email: tburke@glaserweil.com
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

     Defendant
     Ida Mae Atkins

     Defendant
     Dawn Linkletter Griffin             represented by Christine K. Bush
                                                        Hinckley, Allen & Snyder LLP
                                                        100 Westminster Street
                                                        Suite 1500
                                                        Providence, RI 02903
                                                        401−274−2000
                                                        Fax: 401−277−9600
                                                        Email: cbush@hinckleyallen.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                       Ryan M. Gainor
                                                       Hinckley, Allen & Snyder LLP
                                                       100 Westminster Street
                                                       Suie 1500
                                                       Providence, RI 02903
                                                       401−457−5324
                                                       Fax: 401−277−9600
                                                       Email: rgainor@hinckleyallen.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       David B. Jinkins

                                                                                           7
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 8 of 90 PageID #: 9750


                                                     Thompson Coburn LLP
                                                     One US Bank Plaza
                                                     St. Louis, MO 63101
                                                     (314) 552−6000
                                                     Fax: (314) 552−7000
                                                     Email: djinkins@thompsoncoburn.com
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Gary Wexler
                                                     Thompson Coburn LLP
                                                     2029 Century Park East
                                                     19th Floor
                                                     Los Angeles, CA 90067
                                                     (310) 282−9470
                                                     Fax: (310) 282−2501
                                                     Email: GWexler@thompsoncoburn.com
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

     Defendant
     Sharon Linkletter                   represented by Christine K. Bush
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                     Ryan M. Gainor
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     David B. Jinkins
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Gary Wexler
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Mitchell N. Reinis
                                                     Thompson Coburn LLP
                                                     2029 Century Park East
                                                     19th FLoor
                                                     Los Angeles, CA 90067
                                                     310−282−2500
                                                     Email: mreinis@thompsoncoburn.com
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

     Defendant
                                                                                          8
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 9 of 90 PageID #: 9751


     Michael Linkletter                  represented by Christine K. Bush
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                     Ryan M. Gainor
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     David B. Jinkins
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Gary Wexler
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Mitchell N. Reinis
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

     Defendant
     Laura Linkletter Rich               represented by Christine K. Bush
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                     Ryan M. Gainor
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     David B. Jinkins
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Gary Wexler
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     Mitchell N. Reinis
                                                     (See above for address)
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

     Defendant
                                                                                       9
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 10 of 90 PageID #:
                                    9752

   Dennis Linkletter                   represented by Christine K. Bush
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Ryan M. Gainor
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   David B. Jinkins
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Mitchell N. Reinis
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

   Defendant
   Thomas Feiman                       represented by Christine K. Bush
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Ryan M. Gainor
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

   Defendant
   Robert Miller                       represented by Christine K. Bush
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Ryan M. Gainor
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

   Defendant
   Max Candiotty                       represented by Christine K. Bush
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Ryan M. Gainor
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                                                   10
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 11 of 90 PageID #:
                                    9753

                                                     ATTORNEY TO BE NOTICED


   V.
   Respondent
   Greenberg Traurig, LLP              represented by Greenberg Traurig, LLP
                                                      PRO SE

                                                     William M. Dolan , III
                                                     Adler Pollock & Sheehan
                                                     One Citizens Plaza
                                                     8th Floor
                                                     Providence, RI 02903
                                                     274−7200
                                                     Fax: 351−4607
                                                     Email: wdolan@apslaw.com
                                                     TERMINATED: 02/10/2017
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     Nicholas L. Nybo
                                                     Adler Pollock & Sheehan P.C.
                                                     One Citizens Plaza
                                                     8th Floor
                                                     Providence, RI 02903
                                                     401−274−7200
                                                     Fax: 401−351−4607
                                                     Email: nnybo@apslaw.com
                                                     TERMINATED: 02/10/2017
                                                     ATTORNEY TO BE NOTICED

   Respondent
   Louis M. Solomon                    represented by Louis M. Solomon
                                                      PRO SE

                                                     William M. Dolan , III
                                                     (See above for address)
                                                     TERMINATED: 02/10/2017
                                                     LEAD ATTORNEY

                                                     Nicholas L. Nybo
                                                     (See above for address)
                                                     TERMINATED: 02/10/2017

   Respondent
   Michael S. Lazaroff                 represented by Michael S. Lazaroff
                                                      PRO SE

                                                     William M. Dolan , III
                                                     (See above for address)

                                                                                    11
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 12 of 90 PageID #:
                                    9754

                                                   TERMINATED: 02/10/2017
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Nicholas L. Nybo
                                                   (See above for address)
                                                   TERMINATED: 02/10/2017
                                                   ATTORNEY TO BE NOTICED

   Counter Defendant
   Lorraine Markham                    represented by David A Cole
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                   David Nimmer
                                                   (See above for address)
                                                   TERMINATED: 11/16/2017
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Gregory A. Markel
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Louis M. Solomon
                                                   (See above for address)
                                                   TERMINATED: 07/22/2016
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Robert J. Cavanagh , Jr.
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Robert C. Foote , III
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Robert M Pollaro
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

   Counter Claimant
   Reuben Klamer                       represented by Eric E. Renner
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                                                   12
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 13 of 90 PageID #:
                                    9755


                                                    Erica J. Van Loon
                                                    (See above for address)
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Nicholas Edward Huskins
                                                    (See above for address)
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Patricia L. Glaser
                                                    (See above for address)
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Thomas P. Burke , Jr.
                                                    (See above for address)
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED


   V.
   Counter Defendant
   Markham Concepts, Inc.              represented by Joseph V. Cavanagh , Jr.
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                    David A Cole
                                                    (See above for address)
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    David Nimmer
                                                    (See above for address)
                                                    TERMINATED: 11/16/2017
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Gregory A. Markel
                                                    (See above for address)
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Kyle G Grimm
                                                    (See above for address)
                                                    TERMINATED: 06/09/2016
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED


                                                                                   13
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 14 of 90 PageID #:
                                    9756

                                                   Louis M. Solomon
                                                   (See above for address)
                                                   TERMINATED: 07/22/2016
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Michael S. Lazaroff
                                                   (See above for address)
                                                   TERMINATED: 07/22/2016
                                                   ATTORNEY TO BE NOTICED

                                                   Robert J. Cavanagh , Jr.
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Robert C. Foote , III
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Robert M Pollaro
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Mary C. Dunn
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

   Counter Claimant
   Hasbro, Inc                         represented by Joseph Avanzato
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Patricia K. Rocha
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Brenna Anatone Force
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Courtney L Batliner
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Jacob W.S. Schneider
                                                   (See above for address)
                                                   PRO HAC VICE
                                                                                   14
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 15 of 90 PageID #:
                                    9757

                                                   ATTORNEY TO BE NOTICED

                                                   Joshua C. Krumholz
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED


   V.
   Counter Defendant
   Hasbro, Inc                         represented by Joseph Avanzato
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Patricia K. Rocha
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Brenna Anatone Force
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Courtney L Batliner
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Jacob W.S. Schneider
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Joshua C. Krumholz
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

   Counter Claimant
   Hasbro, Inc                         represented by Joseph Avanzato
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Patricia K. Rocha
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Brenna Anatone Force
                                                                                   15
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 16 of 90 PageID #:
                                    9758

                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Courtney L Batliner
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Jacob W.S. Schneider
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Joshua C. Krumholz
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED


   V.
   Counter Defendant
   Lorraine Markham                    represented by David A Cole
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                   David Nimmer
                                                   (See above for address)
                                                   TERMINATED: 11/16/2017
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Gregory A. Markel
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Louis M. Solomon
                                                   (See above for address)
                                                   TERMINATED: 07/22/2016
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Robert J. Cavanagh , Jr.
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Robert C. Foote , III
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Robert M Pollaro
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED


                                                                                   16
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 17 of 90 PageID #:
                                    9759

   Counter Defendant
   Markham Concepts, Inc.              represented by Joseph V. Cavanagh , Jr.
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                    David A Cole
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    David Nimmer
                                                    (See above for address)
                                                    TERMINATED: 11/16/2017
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Gregory A. Markel
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Kyle G Grimm
                                                    (See above for address)
                                                    TERMINATED: 06/09/2016
                                                    ATTORNEY TO BE NOTICED

                                                    Louis M. Solomon
                                                    (See above for address)
                                                    TERMINATED: 07/22/2016
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Michael S. Lazaroff
                                                    (See above for address)
                                                    TERMINATED: 07/22/2016
                                                    ATTORNEY TO BE NOTICED

                                                    Robert J. Cavanagh , Jr.
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Robert C. Foote , III
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Robert M Pollaro
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Mary C. Dunn
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                                                   17
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 18 of 90 PageID #:
                                    9760


   Counter Claimant
   Reuben Klamer                       represented by Brittany Elias
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Eric E. Renner
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Erica J. Van Loon
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Nicholas Edward Huskins
                                                   (See above for address)
                                                   TERMINATED: 09/11/2017
                                                   ATTORNEY TO BE NOTICED

                                                   Patricia L. Glaser
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Thomas P. Burke , Jr.
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED


   V.
   Counter Defendant
   Susan Garretson                     represented by Mary C. Dunn
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

   Counter Defendant
   Lorraine Markham                    represented by David A Cole
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                   David Nimmer
                                                   (See above for address)
                                                   TERMINATED: 11/16/2017
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Gregory A. Markel
                                                   (See above for address)
                                                                                   18
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 19 of 90 PageID #:
                                    9761

                                                    ATTORNEY TO BE NOTICED

                                                    John T. Moehringer
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Mary C. Dunn
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Robert J. Cavanagh , Jr.
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Robert C. Foote , III
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Robert M Pollaro
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    Louis M. Solomon
                                                    (See above for address)
                                                    TERMINATED: 07/22/2016
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

   Counter Defendant
   Markham Concepts, Inc.              represented by Joseph V. Cavanagh , Jr.
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                    David A Cole
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    David Nimmer
                                                    (See above for address)
                                                    TERMINATED: 11/16/2017
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Gregory A. Markel
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                    John T. Moehringer
                                                    (See above for address)
                                                    ATTORNEY TO BE NOTICED

                                                                                   19
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 20 of 90 PageID #:
                                    9762

                                                              Kyle G Grimm
                                                              (See above for address)
                                                              TERMINATED: 06/09/2016
                                                              ATTORNEY TO BE NOTICED

                                                              Louis M. Solomon
                                                              (See above for address)
                                                              TERMINATED: 07/22/2016
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Michael S. Lazaroff
                                                              (See above for address)
                                                              TERMINATED: 07/22/2016
                                                              ATTORNEY TO BE NOTICED

                                                              Robert J. Cavanagh , Jr.
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Robert C. Foote , III
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Robert M Pollaro
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Mary C. Dunn
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED


    Date Filed   #   Page Docket Text
    10/02/2015   1        COMPLAINT ( filing fee paid $ 400.00, receipt number 0103−891096 ), filed
                          by Markham Concepts, Inc.. (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit
                          A, # 3 Exhibit B, # 4 Exhibit C)(Dunn, Mary) (Entered: 10/02/2015)
    10/02/2015   2        MOTION for Kyle G. Grimm to Appear Pro Hac Vice ( filing fee paid $ 50.00,
                          receipt number 0103−891107 ) filed by Markham Concepts, Inc.. (Dunn,
                          Mary) (Entered: 10/02/2015)
    10/02/2015   3        MOTION for Louis M. Solomon to Appear Pro Hac Vice ( filing fee paid $
                          50.00, receipt number 0103−891111 ) filed by Markham Concepts, Inc..
                          (Dunn, Mary) (Entered: 10/02/2015)
    10/02/2015   4        Corporate Disclosure Statement by Markham Concepts, Inc.. (Dunn, Mary)
                          (Entered: 10/02/2015)
    10/02/2015            Case assigned to Chief Judge William E. Smith and Magistrate Judge Patricia
                          A. Sullivan. (Melendez, Filipa) (Entered: 10/02/2015)
    10/02/2015   5

                                                                                                        20
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 21 of 90 PageID #:
                                    9763


                        MOTION for Temporary Restraining Order and Preliminary Injuction filed by
                        Markham Concepts, Inc.. (Attachments: # 1 Supporting Memorandum, # 2
                        Supplement, # 3 Supplement, # 4 Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7
                        Exhibit 4, # 8 Exhibit 5, # 9 Exhibit 6, # 10 Exhibit 7, # 11 Exhibit 8, # 12
                        Exhibit 9, # 13 Exhibit 10, # 14 Exhibit 11, # 15 Exhibit 12, # 16 Exhibit 13, #
                        17 Exhibit 14, # 18 Exhibit 15, # 19 Exhibit 16, # 20 Exhibit 17)(Dunn, Mary)
                        (Entered: 10/02/2015)
    10/05/2015          NOTICE of Hearing: In Chambers Conference re: 5 MOTION for Temporary
                        Restraining Order and Preliminary Injuction filed by Markham Concepts, Inc.
                        scheduled for 10/9/2015 at 10:30 AM in Chambers before Chief Judge
                        William E. Smith. (Jackson, Ryan) (Entered: 10/05/2015)
    10/06/2015    6     Summons Request filed by Markham Concepts, Inc.. (Dunn, Mary) (Entered:
                        10/06/2015)
    10/06/2015    7     Summons Issued as to Hasbro, Inc. (Urizandi, Nisshy) (Entered: 10/06/2015)
    10/07/2015    8     SUMMONS Returned Executed by Markham Concepts, Inc.. Hasbro, Inc.
                        served on 10/6/2015, answer due 10/27/2015. (Dunn, Mary) (Entered:
                        10/07/2015)
    10/09/2015    9     MOTION to Intervene and Stay Plaintiff's Motion and All Further Proceedings
                        in this Matter Pending the Outcome of Arbitration filed by Reuben Klamer.
                        Responses due by 10/26/2015 (Attachments: # 1 Memorandum of Law in
                        Support of Motion to Intervene and Stay Plaintiff's Motion and All Further
                        Proceedings in this Matter Pending the Outcome of Arbitration, # 2 Declaration
                        of Erica Van Loon in Support of Reuben Klamer's Motion to Intervene and
                        Stay Plaintiff's Motion and All Further Proceedings in this Matter Pending the
                        Outcome of Arbitration)(Renner, Eric) (Entered: 10/09/2015)
    10/09/2015   10     NOTICE of Appearance by Eric E. Renner on behalf of Reuben Klamer
                        (Renner, Eric) (Entered: 10/09/2015)
    10/09/2015   11     MOTION for Erica Van Loon to Appear Pro Hac Vice ( filing fee paid $ 50.00,
                        receipt number 0103−895276 ) filed by Reuben Klamer. (Renner, Eric)
                        (Entered: 10/09/2015)
    10/09/2015          HEARING CANCELLED re: Notice of In Chambers Conference re: 5
                        MOTION for Temporary Restraining Order and Preliminary Injuction filed by
                        Markham Concepts, Inc. previously scheduled for 10/9/2015 at 10:30 AM in
                        Chambers before Chief Judge William E. Smith is hereby POSTPONED until
                        further notice of the Court, as per the request of the Plaintiff (Jackson, Ryan)
                        (Entered: 10/09/2015)
    10/09/2015   12     NOTICE of Appearance by Patricia K. Rocha on behalf of Hasbro, Inc.
                        (Rocha, Patricia) (Entered: 10/09/2015)
    10/09/2015   13     NOTICE of Appearance by Joseph Avanzato on behalf of Hasbro, Inc.
                        (Avanzato, Joseph) (Entered: 10/09/2015)
    10/14/2015          Reset Hearings re: Notice of Hearing/In Chambers Conference re: 5 MOTION
                        for Temporary Restraining Order and Preliminary Injuction
                        RE−SCHEDULED for 10/21/2015 at 11:00 AM in Chambers before Chief
                        Judge William E. Smith. (Jackson, Ryan) (Entered: 10/14/2015)

                                                                                                           21
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 22 of 90 PageID #:
                                    9764


    10/15/2015   14     AMENDED COMPLAINT against Hasbro, Inc., Reuben Klamer, filed by
                        Markham Concepts, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                        Exhibit C, # 4 Exhibit D, # 5 Certificate of Service)(Dunn, Mary) (Entered:
                        10/15/2015)
    10/15/2015   15     RESPONSE in Opposition re 9 MOTION to Intervene and Stay Plaintiff's
                        Motion and All Further Proceedings in this Matter Pending the Outcome of
                        Arbitration filed by Markham Concepts, Inc.. Replies due by 10/26/2015.
                        (Attachments: # 1 Declaration of Alan B. Pick, # 2 Declaration of Louis
                        Solomon, # 3 Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, # 6 Exhibit 4, # 7 Exhibit
                        5, # 8 Exhibit 6, # 9 Exhibit 7, # 10 Exhibit 8, # 11 Exhibit 9, # 12 Exhibit 10,
                        # 13 Exhibit 11, # 14 Exhibit 12, # 15 Exhibit 13, # 16 Exhibit 14, # 17 Exhibit
                        15, # 18 Certificate of Service)(Dunn, Mary) (Entered: 10/15/2015)
    10/16/2015   16     Summons Request filed by Markham Concepts, Inc.. (Dunn, Mary) (Entered:
                        10/16/2015)
    10/16/2015   17     MOTION for an Extension of Time to File Response/Reply as to 5 MOTION
                        for Temporary Restraining Order and Preliminary Injuction filed by Hasbro,
                        Inc.. Responses due by 11/2/2015 (Attachments: # 1 Exhibit Link Settlement
                        Agreement, # 2 Exhibit Milton Bradley Settlement Agreement, # 3 Exhibit
                        9−27−15 Letter, # 4 Exhibit 9−30−15 Letter)(Rocha, Patricia) (Entered:
                        10/16/2015)
    10/19/2015   18     Summons Issued as to Hasbro, Inc. (Urizandi, Nisshy) (Entered: 10/19/2015)
    10/19/2015   19     RESPONSE in Opposition re 17 MOTION for an Extension of Time to File
                        Response/Reply as to 5 MOTION for Temporary Restraining Order and
                        Preliminary Injuction filed by Markham Concepts, Inc.. Replies due by
                        10/29/2015. (Dunn, Mary) (Entered: 10/19/2015)
    10/20/2015   20     REPLY MEMORANDUM re 9 MOTION to Intervene and Stay Plaintiff's
                        Motion and All Further Proceedings in this Matter Pending the Outcome of
                        Arbitration . (Renner, Eric) (Entered: 10/20/2015)
    10/21/2015   21     MOTION for Michael S. Lazaroff to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−902258 ) filed by Markham Concepts, Inc..
                        (Dunn, Mary) (Entered: 10/21/2015)
    10/21/2015          Minute Entry for proceedings held before Chief Judge William E. Smith: In
                        Chambers Conference held on 10/21/2015; counsel present: M. Dunn, M.
                        Lazaroff, K. Grimm, L. Solomon; J. Avanzato, P. Rocha; E. Renner, E. Van
                        Loon (via teleconference). (Jackson, Ryan) (Entered: 10/21/2015)
    10/21/2015          TEXT ORDER finding as moot 5 Motion for TRO; finding as moot 17 Motion
                        for Extension of Time to File Response/Reply. So Ordered by Chief Judge
                        William E. Smith on 10/21/2015. (Jackson, Ryan) (Entered: 10/21/2015)
    10/21/2015          TEXT ORDER granting 21 Motion to Appear Pro Hac Vice of Michael S.
                        Lazaroff; granting 2 Motion to Appear Pro Hac Vice of Kyle G. Grimm ;
                        granting 3 Motion to Appear Pro Hac Vice of Louis M. Solomon. So Ordered
                        by Chief Judge William E. Smith on 10/21/15. (Jackson, Ryan) (Entered:
                        10/21/2015)
    10/21/2015          TEXT ORDER granting 11 Motion to Appear Pro Hac Vice of Erica J. Van
                        Loon. So Ordered by Chief Judge William E. Smith on 10/21/15. (Jackson,
                                                                                                            22
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 23 of 90 PageID #:
                                    9765


                        Ryan) (Entered: 10/21/2015)
    10/21/2015   22     TRANSCRIPT ORDER for proceedings held on 10/21/2015 before Judge
                        Smith.. (Rocha, Patricia) (Entered: 10/21/2015)
    10/23/2015   23     TRANSCRIPT of Chambers Conference held on October 21, 2015, before
                        Chief Judge William E. Smith. Court Reporter Anne M. Clayton, Telephone
                        number 401−255−2310. Transcript may be viewed at the court public terminal
                        or purchased through the Court Reporter before the deadline for Release of
                        Transcript Restriction. After that date it may be obtained through PACER.
                        NOTICE TO COUNSEL: Redaction Requests must be filed for personal
                        identifiers only. All other redactions must be requested by motion. For
                        local policy and sample redaction request visit our website at
                        www.rid.uscourts.gov and select Transcripts under the Case Information
                        menu option. Redaction Request due 11/13/2015. Redacted Transcript
                        Deadline set for 11/23/2015. Release of Transcript Restriction set for
                        1/21/2016. (Clayton, Anne) (Entered: 10/23/2015)
    10/27/2015   24     NOTICE by Reuben Klamer re 9 MOTION to Intervene and Stay Plaintiff's
                        Motion and All Further Proceedings in this Matter Pending the Outcome of
                        Arbitration (Renner, Eric) (Entered: 10/27/2015)
    10/30/2015          NOTICE of Hearing: Status/Scheduling Conference scheduled for 11/12/2015
                        at 10:30 AM (EST) in Chambers before Chief Judge William E. Smith.
                        (Jackson, Ryan) (Entered: 10/30/2015)
    11/02/2015   25     STIPULATION re 14 Amended Complaint Enlarging Time To Answer Or
                        Otherwise Respond by Hasbro, Inc.. (Rocha, Patricia) (Entered: 11/02/2015)
    11/05/2015   26     RULE 16 STATEMENT by Markham Concepts, Inc.. (Dunn, Mary) (Main
                        Document 26 replaced on 11/5/2015) (Jackson, Ryan). (Entered: 11/05/2015)
    11/12/2015          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Status Conference held on 11/12/2015; counsel present: M. Dunn, L. Solomon,
                        K. Grimm, M. Lazaroff; J. Avanzato, P. Rocha; E. Renner; E. Van Loon via
                        teleconference. (Jackson, Ryan) (Entered: 11/12/2015)
    11/12/2015          TEXT ORDER: Hasbro's answer or responsive pleading due on or before
                        12/18/15; Markham's objection due on or before 1/4/16; and reply due on or
                        before 1/11/16. So Ordered by Chief Judge William E. Smith on 11/12/2015.
                        (Jackson, Ryan) (Entered: 11/12/2015)
    11/12/2015   27     ANSWER to 14 Amended Complaint , COUNTERCLAIM against Markham
                        Concepts, Inc. by Reuben Klamer. (Attachments: # 1 Exhibit A, # 2 Exhibit B,
                        # 3 Exhibit C)(Renner, Eric) (Entered: 11/12/2015)
    11/12/2015   28     Summons Request filed by Reuben Klamer. (Renner, Eric) (Entered:
                        11/12/2015)
    11/16/2015          NOTICE of Hearing:Preliminary Settlement Conference set for 1/21/2016
                        02:00 PM in Magistrate Judge Sullivan Chambers − Room P−285 before
                        Magistrate Judge Patricia A. Sullivan. (Saucier, Martha) (Entered: 11/16/2015)
    11/23/2015   29     Summons Issued as to Lorraine Markham. (Urizandi, Nisshy) (Entered:
                        11/23/2015)


                                                                                                         23
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 24 of 90 PageID #:
                                    9766


    11/23/2015          TEXT ORDER: TEXT ORDER: Markham Concepts, Inc.'s answer or
                        responsive pleading to Klamer's counterclaim is due on or before 12/18/15;
                        Klamer's objection due on or before 1/4/16; and reply due on or before 1/11/16.
                        So Ordered by Chief Judge William E. Smith on 11/23/2015. (Jackson, Ryan)
                        (Entered: 11/23/2015)
    11/30/2015   30     MOTION to Amend/Correct / Plaintiffs' Motion for Leave to File an Amended
                        Complaint; filed by Lorraine Markham, Markham Concepts, Inc.. Responses
                        due by 12/17/2015 (Attachments: # 1 The Markham Parties' Memorandum of
                        Law in Support of Their Motion for Leave to File an Amended Complaint, # 2
                        Declaration of Louis M. Solomon, # 3 Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, #
                        6 Exhibit 4, # 7 Exhibit 5, # 8 Exhibit 6, # 9 Exhibit 7, # 10 Exhibit 8, # 11
                        Exhibit 9)(Solomon, Louis) (Entered: 11/30/2015)
    12/11/2015   31     RESPONSE in Opposition re 30 MOTION to Amend/Correct / Plaintiffs'
                        Motion for Leave to File an Amended Complaint; filed by Reuben Klamer.
                        Replies due by 12/21/2015. (Renner, Eric) (Entered: 12/11/2015)
    12/17/2015   32     NOTICE by Reuben Klamer re 9 MOTION to Intervene and Stay Plaintiff's
                        Motion and All Further Proceedings in this Matter Pending the Outcome of
                        Arbitration (Notice of Withdrawal) (Renner, Eric) (Entered: 12/17/2015)
    12/18/2015   33     MOTION for an Extension of Time to File Answer re 14 Amended Complaint
                        filed by Hasbro, Inc.. Responses due by 1/4/2016 (Rocha, Patricia) (Entered:
                        12/18/2015)
    12/18/2015   34     ANSWER to Complaint [Answer to Second Amended Complaint and
                        Counterclaim], COUNTERCLAIM [Against Markham Parties] against
                        Hasbro, Inc. by Hasbro, Inc..(Rocha, Patricia) (Entered: 12/18/2015)
    12/18/2015   35     MOTION for Joshua C. Krumholz to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−924541 ) filed by Hasbro, Inc.. (Rocha, Patricia)
                        (Entered: 12/18/2015)
    12/18/2015   36     MOTION for Courtney L. Batliner to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−924543 ) filed by Hasbro, Inc.. (Rocha, Patricia)
                        (Entered: 12/18/2015)
    12/18/2015   37     MOTION for Judgment on the Pleadings / Counter−Claim Defendants' Motion
                        for Judgment of the Pleadings and/or to Dismiss Certain of Klamer's
                        Counterclaims and to Strike Certain Affirmative Defenses; filed by Lorraine
                        Markham, Markham Concepts, Inc.. Responses due by 1/4/2016 (Attachments:
                        # 1 Memorandum of Law, # 2 Declaration of Louis M. Solomon, # 3 Exhibit 1,
                        # 4 Exhibit 2, # 5 Exhibit 3, # 6 Exhibit 4, # 7 Exhibit 5, # 8 Exhibit 6, # 9
                        Exhibit 7, # 10 Exhibit 8, # 11 Exhibit 9, # 12 Exhibit 10, # 13 Exhibit 11, # 14
                        Exhibit 12, # 15 Exhibit 13)(Solomon, Louis) (Entered: 12/18/2015)
    12/21/2015   38     REPLY to Response to Motion re 31 Response in Opposition to Motion / The
                        Markham Parties' Reply Memorandum of Law in Further Support of the
                        Markham Parties' Motion for Leave to File an Amended Complaint; filed by
                        Lorraine Markham, Markham Concepts, Inc.. (Attachments: # 1 Declaration of
                        Louis M. Solomon, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3)(Solomon,
                        Louis) (Entered: 12/21/2015)
    12/22/2015

                                                                                                            24
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 25 of 90 PageID #:
                                    9767


                        NOTICE of Hearing re: 30 MOTION to Amend/Correct / Plaintiffs' Motion for
                        Leave to File an Amended Complaint;, and 33 MOTION for an Extension of
                        Time to File Answer re 14 Amended Complaint: Motion Hearing scheduled
                        for 1/21/2016 at 11:00 AM in Courtroom 2 before Chief Judge William E.
                        Smith; immediately following the hearing the Court will hold an in chambers
                        conference re: scheduling. (Jackson, Ryan) (Entered: 12/22/2015)
    01/11/2016   39     RESPONSE in Opposition re 37 MOTION for Judgment on the Pleadings /
                        Counter−Claim Defendants' Motion for Judgment of the Pleadings and/or to
                        Dismiss Certain of Klamer's Counterclaims and to Strike Certain Affirmative
                        Defenses; filed by Reuben Klamer. Replies due by 1/21/2016. (Attachments: #
                        1 Affidavit Declaration of Erica J. Van Loon)(Renner, Eric) (Entered:
                        01/11/2016)
    01/11/2016   40     Reply to Counterclaim / Counterclaim Defendants Markham Concepts, Inc.
                        and Lorraine Markham's Answer to Counterclaim Plaintiff Hasbro, Inc.'s
                        Answer and Counterclaim; by Lorraine Markham, Markham Concepts, Inc..
                        (Attachments: # 1 Exhibit A)(Solomon, Louis) (Entered: 01/11/2016)
    01/12/2016   41     NOTICE of Appearance by Robert J. Cavanagh, Jr on behalf of Markham
                        Concepts, Inc. (Cavanagh, Robert) (Entered: 01/12/2016)
    01/13/2016          TEXT ORDER granting 35 Motion to Appear Pro Hac Vice of Joshua C.
                        Krumholz; granting 36 Motion to Appear Pro Hac Vice of Courtney L Batliner.
                        So Ordered by Chief Judge William E. Smith on 1/13/16. (Jackson, Ryan)
                        (Entered: 01/13/2016)
    01/15/2016          TEXT ORDER granting 30 Motion to Amend/Correct; finding as moot 33
                        Motion for Extension of Time to Answer. So Ordered by Chief Judge William
                        E. Smith on 1/15/16. (Jackson, Ryan) (Entered: 01/15/2016)
    01/15/2016          Reset Hearings re: Notice of Hearing on 30 MOTION to Amend/Correct /
                        Plaintiffs' Motion for Leave to File an Amended Complaint; and 33 MOTION
                        for an Extension of Time to File Answer is hereby CONVERTED to an In
                        Chambers Conference scheduled for 1/21/2016 at 11:00 AM in Chambers
                        before Chief Judge William E. Smith. (Jackson, Ryan) (Entered: 01/15/2016)
    01/19/2016   42     REPLY to Response to Motion re 39 Response in Opposition to Motion, /
                        Counter−Claim Defendants' Reply Memorandum of Law in Further Support of
                        Motion for Judgment on the Pleadings and/or to Dismiss Certain of Klamer's
                        Counterclaims and to Strike Certain Affirmative Defenses; filed by Lorraine
                        Markham, Markham Concepts, Inc.. (Attachments: # 1 Declaration of Louis M.
                        Solomon, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3)(Solomon, Louis)
                        (Entered: 01/19/2016)
    01/20/2016   43     AMENDED COMPLAINT /Second Amended Complaint against All
                        Defendants, filed by Markham Concepts, Inc., Lorraine Markham.
                        (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
                        D)(Solomon, Louis) (Entered: 01/20/2016)
    01/21/2016          Minute Entry for proceedings held before Chief Judge William E. Smith: In
                        Chambers Conference held on 1/21/2016; counsel present: L. Solomon, M.
                        Lazeroff, M. Dunn, K. Grimm; P. Rocha, J. Krumholz; E. Renner, E. Van
                        Loon (Jackson, Ryan) (Entered: 01/21/2016)


                                                                                                      25
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 26 of 90 PageID #:
                                    9768


    01/21/2016          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Settlement Conference held on 1/21/2016. (Chambers at 12:00.)
                        (Saucier, Martha) (Entered: 01/21/2016)
    01/21/2016   44     NOTICE of SETTLEMENT CONFERENCE and SETTLEMENT
                        CONFERENCE ORDER: Settlement Conference set for 2/29/2016 10:30 AM
                        in Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate
                        Judge Patricia A. Sullivan. (Saucier, Martha) (Entered: 01/21/2016)
    01/22/2016   45     PRETRIAL SCHEDULING ORDER: Factual discovery due by 6/29/2016.
                        Party with the burden of proof shall make its expert witness disclosures by
                        7/29/2016; opposing party shall make its expert witness disclosures by
                        8/29/2016; expert discovery closes 9/29/2016. Dispositive motions due by
                        9/29/2016. Pretrial Memoranda due 30 days after a decision on any dispositive
                        motion or, if no dispositive motions are filed, by 10/14/2016. So Ordered by
                        Chief Judge William E. Smith on 1/22/2016. (Marseglia, Patricia) (Entered:
                        01/22/2016)
    01/22/2016   46     Summons Request filed by Lorraine Markham, Markham Concepts, Inc..
                        (Attachments: # 1 Dawn Linkletter Griffin Summons. Dennis Linkletter
                        Summons, # 2 Ida Mae Atkins Summons, # 3 Laura Linkletter Rich Summons,
                        # 4 Michael Linkletter Summons, # 5 Sharon Linkletter Summons)(Solomon,
                        Louis) (Entered: 01/22/2016)
    01/26/2016   47     Summons Issued as to Ida Mae Atkins, Dawn Linkletter Griffin, Dennis
                        Linkletter, Michael Linkletter, Sharon Linkletter, Laura Linkletter Rich.
                        (Urizandi, Nisshy) (Entered: 01/26/2016)
    02/03/2016   48     MOTION for Leave to File Document With Supporting Memo filed by Reuben
                        Klamer. Responses due by 2/22/2016 (Attachments: # 1 Exhibit A, # 2
                        Declaration of Erica J. Van Loon)(Renner, Eric) (Entered: 02/03/2016)
    02/03/2016   49     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM as to
                        Plaintiffs' Second Amended Complaint, or in the Alternative, to Transfer This
                        Action to the United States District Court for the Central District of California
                        With Supporting Memo filed by Reuben Klamer. Responses due by 2/22/2016
                        (Attachments: # 1 Declaration of Erica J. Van Loon (with exhibits), # 2
                        Declaration of Reuben Klamer (with exhibits), # 3 Declaration of Leonard
                        Israel, # 4 Declaration of Grace Falco Chambers)(Renner, Eric) (Entered:
                        02/03/2016)
    02/05/2016          TEXT ORDER granting 48 Motion for Leave to File. So Ordered by Chief
                        Judge William E. Smith on 2/5/2016. (Urizandi, Nisshy) (Entered: 02/05/2016)
    02/10/2016   50     SUR−REPLY to Reply to Motion Response re 42 Reply to Response to
                        Motion, of Plaintiff and Counterclaim Defendants for Judgment on the
                        Pleadings and/or to Dismiss Certain of Klamer's Counterclaims and to Strike
                        Certain Affirmative Defenses filed by Reuben Klamer. (Attachments: # 1
                        Declaration of Erica J. Van Loon)(Renner, Eric) (Entered: 02/10/2016)
    02/11/2016   51     NOTICE of Appearance by Brenna Anatone Force on behalf of Hasbro, Inc.
                        (Force, Brenna) (Entered: 02/11/2016)
    02/22/2016   52     RESPONSE in Opposition re 49 MOTION TO DISMISS FOR FAILURE TO
                        STATE A CLAIM as to Plaintiffs' Second Amended Complaint, or in the

                                                                                                            26
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 27 of 90 PageID #:
                                    9769


                        Alternative, to Transfer This Action to the United States District Court for the
                        Central District of California filed by Lorraine Markham, Markham Concepts,
                        Inc.. Replies due by 3/3/2016. (Attachments: # 1 Declaration of Louis M.
                        Solomon, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit
                        5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, #
                        12 Exhibit 11)(Solomon, Louis) Modified on 3/1/2016 The document is
                        illegible, incomplete or the wrong PDF is attached. The filer has to re−filed the
                        document as ECF #53. (Urizandi, Nisshy). (Entered: 02/22/2016)
    02/22/2016   53     RESPONSE in Opposition re 49 MOTION TO DISMISS FOR FAILURE TO
                        STATE A CLAIM as to Plaintiffs' Second Amended Complaint, or in the
                        Alternative, to Transfer This Action to the United States District Court for the
                        Central District of California filed by Lorraine Markham, Markham Concepts,
                        Inc.. Replies due by 3/3/2016. (Attachments: # 1 Declaration of Louis M.
                        Solomon, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit
                        5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, #
                        12 Exhibit 11)(Solomon, Louis) (Entered: 02/22/2016)
    02/23/2016   54     SUMMONS Returned Executed by Lorraine Markham, Markham Concepts,
                        Inc.. Dawn Linkletter Griffin served on 2/13/2016, answer due 3/7/2016.
                        (Solomon, Louis) (Entered: 02/23/2016)
    02/23/2016   55     SUMMONS Returned Executed by Lorraine Markham, Markham Concepts,
                        Inc.. Laura Linkletter Rich served on 2/16/2016, answer due 3/8/2016.
                        (Solomon, Louis) (Entered: 02/23/2016)
    02/23/2016   56     SUMMONS Returned Executed by Lorraine Markham, Markham Concepts,
                        Inc.. Michael Linkletter served on 2/12/2016, answer due 3/4/2016. (Solomon,
                        Louis) (Entered: 02/23/2016)
    02/23/2016   57     SUMMONS Returned Executed by Lorraine Markham, Markham Concepts,
                        Inc.. Sharon Linkletter served on 2/12/2016, answer due 3/4/2016. (Solomon,
                        Louis) (Entered: 02/23/2016)
    02/29/2016          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Settlement Conference held on 2/29/2016. (Chambers at 10:30.)
                        (Saucier, Martha) (Entered: 02/29/2016)
    03/01/2016          NOTICE of Hearing: Telephone Conference set for 3/1/2016 04:45 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan with counsel for Defendant Klamer only. Court to initiate
                        the call.(Saucier, Martha) (Entered: 03/01/2016)
    03/01/2016          NOTICE of Hearing: Telephone Conference set for 3/2/2016 02:00 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan with counsel for Plaintiff Markham and Markham
                        Concepts only. Court to initiate the call.(Saucier, Martha) (Entered:
                        03/01/2016)
    03/01/2016          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/1/2016 with Attorney Erica Van
                        Loon. (Chambers at 4:45.) (Saucier, Martha) (Entered: 03/02/2016)
    03/02/2016          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/2/2016 with Attorneys Solomon,

                                                                                                             27
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 28 of 90 PageID #:
                                    9770


                        Lazaroff, Grimm, Norden, Cavanaugh, Jr. and, White. (Chambers at 2:00.)
                        (Saucier, Martha) (Entered: 03/02/2016)
    03/03/2016          NOTICE of Hearing: Telephone Conference set for 3/4/2016 02:00 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan Counsel for Defendant Hasbro Inc. only. Court to initiate
                        the call.(Saucier, Martha) (Entered: 03/03/2016)
    03/03/2016          AMENDED NOTICE of Hearing: Telephone Conference set for 3/4/2016
                        03:00 PM in Magistrate Judge Sullivan Chambers − Room P−285 before
                        Magistrate Judge Patricia A. Sullivan Counsel for Defendant Hasbro Inc. only.
                        Court to initiate the call. Please Note Time Change Only.(Saucier, Martha)
                        (Entered: 03/03/2016)
    03/03/2016   58     REPLY to Response to Motion re 53 Response in Opposition to Motion,, to
                        Dismiss the Second Amended Complaint, or in the Alternative, to Transfer to
                        the Central District of California, filed by Reuben Klamer. (Attachments: # 1
                        Declaration of Erica J. Van Loon, # 2 Declaration of Reuben Klamer)(Renner,
                        Eric) (Entered: 03/03/2016)
    03/04/2016   59     NOTICE of Appearance by Christine K. Bush on behalf of Dawn Linkletter
                        Griffin, Michael Linkletter, Sharon Linkletter, Laura Linkletter Rich (Bush,
                        Christine) (Entered: 03/04/2016)
    03/04/2016   60     NOTICE of Appearance by Ryan M. Gainor on behalf of Dawn Linkletter
                        Griffin, Michael Linkletter, Sharon Linkletter, Laura Linkletter Rich (Gainor,
                        Ryan) (Entered: 03/04/2016)
    03/04/2016   61     MOTION for Mitchell N. Reinis to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−946704 ) filed by Dawn Linkletter Griffin,
                        Michael Linkletter, Sharon Linkletter, Laura Linkletter Rich. (Gainor, Ryan)
                        (Entered: 03/04/2016)
    03/04/2016   62     MOTION to Dismiss , MOTION to Dismiss for Lack of Jurisdiction WITH
                        SUPPORTING MEMO filed by Dawn Linkletter Griffin, Michael Linkletter,
                        Sharon Linkletter, Laura Linkletter Rich. Responses due by 3/21/2016
                        (Attachments: # 1 Supporting Memorandum)(Gainor, Ryan) (Entered:
                        03/04/2016)
    03/04/2016   63     DECLARATION re 62 MOTION to Dismiss MOTION to Dismiss for Lack of
                        Jurisdiction by Dawn Linkletter Griffin, Michael Linkletter, Sharon Linkletter,
                        Laura Linkletter Rich. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit
                        3, # 4 Exhibit 4)(Gainor, Ryan) (Entered: 03/04/2016)
    03/04/2016   64     DECLARATION re 62 MOTION to Dismiss MOTION to Dismiss for Lack of
                        Jurisdiction by Dawn Linkletter Griffin, Michael Linkletter, Sharon Linkletter,
                        Laura Linkletter Rich. (Gainor, Ryan) (Entered: 03/04/2016)
    03/04/2016   65     DECLARATION re 62 MOTION to Dismiss MOTION to Dismiss for Lack of
                        Jurisdiction by Dawn Linkletter Griffin, Michael Linkletter, Sharon Linkletter,
                        Laura Linkletter Rich. (Gainor, Ryan) (Entered: 03/04/2016)
    03/04/2016   66     DECLARATION re 62 MOTION to Dismiss MOTION to Dismiss for Lack of
                        Jurisdiction by Dawn Linkletter Griffin, Michael Linkletter, Sharon Linkletter,
                        Laura Linkletter Rich. (Gainor, Ryan) (Entered: 03/04/2016)

                                                                                                          28
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 29 of 90 PageID #:
                                    9771


    03/04/2016   67     DECLARATION re 62 MOTION to Dismiss MOTION to Dismiss for Lack of
                        Jurisdiction by Dawn Linkletter Griffin, Michael Linkletter, Sharon Linkletter,
                        Laura Linkletter Rich. (Gainor, Ryan) (Entered: 03/04/2016)
    03/04/2016          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/4/2016. (Chambers at 3:00.)
                        (Saucier, Martha) (Entered: 03/04/2016)
    03/04/2016          NOTICE of Hearing: Telephone Conference set for 3/7/2016 03:00 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan with Plaintiffs' counsel only. Court to initiate the
                        call.(Saucier, Martha) (Entered: 03/04/2016)
    03/07/2016          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/7/2016 with Attorneys Solomon,
                        Lazaroff, Grimm, Norden. (Chambers at 3:00.) (Saucier, Martha) (Entered:
                        03/07/2016)
    03/07/2016          NOTICE of Hearing: Telephone Conference set for 3/7/2016 05:00 PM in
                        Courtroom B before Magistrate Judge Patricia A. Sullivan with Attorney
                        Christine Bush only. Court to initiate the call.(Saucier, Martha) (Entered:
                        03/07/2016)
    03/07/2016          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/7/2016 Attorneys Christine Bush
                        and Mitchell Reinis. (Chambers at 5:00.) (Saucier, Martha) (Entered:
                        03/08/2016)
    03/08/2016          NOTICE of Hearing: TELEPHONIC Status Conference set for 5/16/2016
                        09:30 AM in Magistrate Judge Sullivan Chambers − Room P−285 before
                        Magistrate Judge Patricia A. Sullivan with all counsel of record. Court to
                        initiate the call. (Saucier, Martha) (Entered: 03/08/2016)
    03/08/2016   68     MOTION for Jacob W.S. Schneider to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−947601 ) filed by Hasbro, Inc.. (Rocha, Patricia)
                        (Entered: 03/08/2016)
    03/10/2016   69     MOTION for Leave to File Document /Markham Parties' Motion for Leave to
                        File a Surreply to Defendant Klamer's Reply in Further Support of Motion to
                        Dismiss, or in the Alternative, To Transfer filed by All Plaintiffs. Responses
                        due by 3/28/2016 (Attachments: # 1 Declaration of Louis M. Solomon, # 2
                        Exhibit 1− Proposed Surreply, # 3 Exhibit 2− Excerpts of Lorraine Markham's
                        Responses and Objections to Klamer's First Set of Document Requests, # 4
                        Exhibit 3− Excerpts of Markham Concepts' Responses and Objections to
                        Klamer's First Set of Document Requests)(Solomon, Louis) (Entered:
                        03/10/2016)
    03/17/2016          TEXT ORDER granting 69 Motion for Leave to File a Surreply to Defendant
                        Klamer's Reply in Support of 49 Motion to Dismiss. So Ordered by Chief
                        Judge William E. Smith on 3/17/2016. (Jackson, Ryan) (Entered: 03/17/2016)
    03/18/2016   70     MOTION for Nicholas Edward Huskins to Appear Pro Hac Vice ( filing fee
                        paid $ 50.00, receipt number 0103−951013 ) filed by Reuben Klamer. (Renner,
                        Eric) (Entered: 03/18/2016)
    03/18/2016   71
                                                                                                          29
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 30 of 90 PageID #:
                                    9772


                        RESPONSE in Opposition re 49 MOTION TO DISMISS FOR FAILURE TO
                        STATE A CLAIM as to Plaintiffs' Second Amended Complaint, or in the
                        Alternative, to Transfer This Action to the United States District Court for the
                        Central District of California filed by Markham Concepts, Inc.. Replies due by
                        3/28/2016. (Attachments: # 1 Exhibit Declaration of Kyle G.
                        Grimm)(Cavanagh, Joseph) (Entered: 03/18/2016)
    03/21/2016   72     RESPONSE in Opposition re 62 MOTION to Dismiss MOTION to Dismiss
                        for Lack of Jurisdiction filed by Lorraine Markham, Markham Concepts, Inc..
                        Replies due by 3/31/2016. (Attachments: # 1 Affidavit, # 2 Exhibit 1, # 3
                        Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit
                        7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, # 12 Exhibit 11, # 13 Exhibit
                        12, # 14 Exhibit 13, # 15 Exhibit 14, # 16 Exhibit 15, # 17 Exhibit 16, # 18
                        Exhibit 17, # 19 Exhibit 18, # 20 Exhibit 19, # 21 Exhibit 20, # 22 Exhibit 21,
                        # 23 Exhibit 22, # 24 Exhibit 23, # 25 Exhibit 24, # 26 Exhibit 25, # 27 Exhibit
                        26, # 28 Exhibit 27, # 29 Exhibit 28, # 30 Exhibit 29, # 31 Exhibit 30, # 32
                        Exhibit 31, # 33 Exhibit 32, # 34 Exhibit 33, # 35 Exhibit 34, # 36 Exhibit 35,
                        # 37 Exhibit 36, # 38 Exhibit 37, # 39 Exhibit 38, # 40 Exhibit 39)(Cavanagh,
                        Joseph) (Entered: 03/21/2016)
    03/31/2016   73     REPLY to Response to Motion re 72 Response in Opposition to Motion,,, to
                        Dismiss for Lack of Personal Jurisdiction and Improper Venue filed by Dawn
                        Linkletter Griffin, Michael Linkletter, Sharon Linkletter, Laura Linkletter Rich.
                        (Gainor, Ryan) (Entered: 03/31/2016)
    04/01/2016          TEXT ORDER granting 61 Motion to Appear Pro Hac Vice of Mitchell N.
                        Reinis. So Ordered by Chief Judge William E. Smith on 4/1/2016. (Jackson,
                        Ryan) (Entered: 04/01/2016)
    04/08/2016          TEXT ORDER granting 68 Motion to Appear Pro Hac Vice of Jacob W.S.
                        Schneider. So Ordered by Chief Judge William E. Smith on 4/8/2016.
                        (Jackson, Ryan) (Entered: 04/08/2016)
    04/15/2016          TEXT ORDER granting 70 Motion to Appear Pro Hac Vice of Nicholas
                        Edward Huskins. So Ordered by Chief Judge William E. Smith on 4/15/2016.
                        (Jackson, Ryan) (Entered: 04/15/2016)
    04/15/2016   74     Summons Issued as to Dennis Linkletter via international mail. (Farrell
                        Pletcher, Paula) Filed date modified on 4/18/2016 (Farrell Pletcher, Paula).
                        (Entered: 04/18/2016)
    04/22/2016   75     MOTION to Disqualify Counsel WITH SUPPORTING MEMO filed by
                        Hasbro, Inc. Responses due by 5/9/2016 (Attachments: # 1 Affidavit
                        Declaration of Barbara Finigan, # 2 Exhibit Exhibit A, # 3 Exhibit Exhibit B, #
                        4 Exhibit Exhibit C, # 5 Exhibit Exhibit D, # 6 Exhibit Exhibit E, # 7 Exhibit
                        Exhibit F, # 8 Exhibit Exhibit G, # 9 Exhibit Exhibit H, # 10 Exhibit Exhibit
                        I)(Rocha, Patricia) (Entered: 04/22/2016)
    05/02/2016          NOTICE of Hearing on 75 MOTION to Disqualify Counsel: Motion Hearing
                        scheduled for Thursday 5/26/2016 at 11:00 AM in Courtroom 2 before Chief
                        Judge William E. Smith. (Jackson, Ryan) (Entered: 05/02/2016)
    05/02/2016   76     NOTICE of Appearance by William M. Dolan, III on behalf of Greenberg
                        Traurig, LLP, Louis M. Solomon, Michael S. Lazaroff (Dolan, William)
                        (Entered: 05/02/2016)

                                                                                                             30
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 31 of 90 PageID #:
                                    9773


    05/02/2016   77     NOTICE of Appearance by Nicholas L. Nybo on behalf of Greenberg Traurig,
                        LLP, Michael S. Lazaroff, Louis M. Solomon (Nybo, Nicholas) (Entered:
                        05/02/2016)
    05/03/2016          HEARING CANCELLED: TELEPHONIC Status Conference set for
                        5/16/2016 09:30 AM before Magistrate Judge Patricia A. Sullivan has been
                        cancelled.(Saucier, Martha) (Entered: 05/03/2016)
    05/04/2016   78     Assented MOTION for an Extension of Time to Respond to Defendant Hasbro,
                        Inc.'s Motion to Disqualify Greenberg Traurig, LLP, Louis M. Solomon and
                        Michael S. Lazaroff filed by Greenberg Traurig, LLP, Michael S. Lazaroff,
                        Louis M. Solomon. Responses due by 5/23/2016 (Dolan, William) (Entered:
                        05/04/2016)
    05/05/2016          TEXT ORDER granting 78 Motion for Extension of Time to respond to 75
                        MOTION to Disqualify Counsel up to and including 5/16/16. So Ordered by
                        Chief Judge William E. Smith on 5/5/2016. (Jackson, Ryan) (Entered:
                        05/05/2016)
    05/10/2016   79     FILED IN ERROR − STIPULATION Extending Time for Defendant Dennis
                        Linkletter to Respond to Second Amended Complaint and Order Thereon by
                        Dawn Linkletter Griffin, Dennis Linkletter, Michael Linkletter, Sharon
                        Linkletter, Laura Linkletter Rich. (Gainor, Ryan) Modified on 5/11/2016 − The
                        name of the ECF Filer must be preceded by an "/s/" and typed in the space
                        where the signature would otherwise appear. The filer is directed to re−file the
                        document within one day. (Urizandi, Nisshy). (Entered: 05/10/2016)
    05/10/2016   80     STIPULATION Extending Time for Defendant Dennis Linkletter to Respond to
                        Second Amended Complaint and Order Thereon by Dawn Linkletter Griffin,
                        Dennis Linkletter, Michael Linkletter, Sharon Linkletter, Laura Linkletter
                        Rich. (Gainor, Ryan) (Entered: 05/10/2016)
    05/11/2016   81     TEXT ORDER : Plaintiffs are hereby ordered to file a Motion to Stay all
                        proceedings in the matter pending a decision on 75 MOTION to Disqualify
                        Counsel consistent with their letter dated 5/6/16 (and attached hereto) on or
                        before 5/13/16; once the motion is filed, Defendant Hasbro, Inc. will have one
                        week to file their response. So Ordered by Chief Judge William E. Smith on
                        5/11/2016. (Jackson, Ryan) (Entered: 05/11/2016)
    05/13/2016   82     MOTION to Stay re 81 Order, Motion to Stay filed by All Plaintiffs.
                        Responses due by 5/31/2016 (Attachments: # 1 Affidavit Declaration of
                        Markham, # 2 Affidavit Declaration of Garretson, # 3 Affidavit Declaration of
                        Grimm, # 4 Exhibit 1 to Decl. of Grimm, # 5 Exhibit 2 to Decl. of Grimm, # 6
                        Exhibit 3 to Decl. of Grimm, # 7 Exhibit 4 to Decl. of Grimm, # 8 Exhibit 5 to
                        Decl. of Grimm, # 9 Exhibit 6 to Decl. of Grimm, # 10 Exhibit 7 to Decl. of
                        Grimm)(Cavanagh, Robert) (Entered: 05/13/2016)
    05/16/2016          UPDATED Notice of Hearing: At the motion hearing scheduled for 5/26/16,
                        the Court will hear both 75 MOTION to Disqualify Counsel and 82 MOTION
                        to Stay; the parties should file their written responses, if any, by Monday
                        5/23/16: Motion Hearing scheduled for Thursday 5/26/2016 at 11:00 AM in
                        Courtroom 2 before Chief Judge William E. Smith. (Jackson, Ryan) (Entered:
                        05/16/2016)
    05/16/2016   83

                                                                                                           31
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 32 of 90 PageID #:
                                    9774


                        MOTION to Seal Document filed by Greenberg Traurig, LLP, Michael S.
                        Lazaroff, Louis M. Solomon. Responses due by 6/2/2016 (Attachments: # 1
                        Respondent's Objection, # 2 Supporting Memorandum, # 3 Exhibit 1, # 4
                        Exhibit 2, # 5 Exhibit A)(Urizandi, Nisshy) (Entered: 05/17/2016)
    05/18/2016   84     MOTION for Gregory Markel to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−970593 ) filed by Lorraine Markham, Markham
                        Concepts, Inc.. (Cavanagh, Robert) (Entered: 05/18/2016)
    05/18/2016   85     MOTION for Robert C. Foote III to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−970609 ) filed by Lorraine Markham, Markham
                        Concepts, Inc.. (Cavanagh, Robert) (Entered: 05/18/2016)
    05/19/2016          TEXT ORDER Entering 80 Stipulation Extending Time for Defendant Dennis
                        Linkletter to Respond to Second Amended Complaint filed by Dennis
                        Linkletter, Laura Linkletter Rich, Dawn Linkletter Griffin, Michael Linkletter,
                        Sharon Linkletter, Markham Concepts, Inc., and Lorraine Markham. So
                        Ordered by Chief Judge William E. Smith on 5/19/2016. (Jackson, Ryan)
                        (Entered: 05/19/2016)
    05/19/2016          TEXT ORDER granting 83 Motion to Seal Document. So Ordered by Chief
                        Judge William E. Smith on 5/19/2016. (Urizandi, Nisshy) (Entered:
                        05/19/2016)
    05/19/2016   86     RESPONSE in Opposition (UNREDACTED COPY) re 75 MOTION to
                        Disqualify Counsel filed by Greenberg Traurig, LLP, Michael S. Lazaroff,
                        Louis M. Solomon. Replies due by 5/31/2016. (Attachments: # 1 Supporting
                        Memorandum, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit A)(Urizandi, Nisshy)
                        Modified on 6/3/2016 to lift sealed restriction pursuant to the Text Order
                        entered on 5/27/2016 granting to motion to unseal (Urizandi, Nisshy).
                        (Entered: 05/19/2016)
    05/20/2016   87     MOTION to Unseal Document filed by Hasbro, Inc. (Rocha, Patricia)
                        (Entered: 05/20/2016)
    05/23/2016   88     RESPONSE to Motion re 82 MOTION to Stay re 81 Order, Reuben Klamer's
                        Memorandum of Law in Response to the Markham Parties' Motion for a Stay
                        of Proceedings Pending Resolution of Hasbro's Motion to Disqualify filed by
                        Reuben Klamer. Replies due by 6/2/2016. (Attachments: # 1 Declaration of
                        Erica J. Van Loon)(Renner, Eric) (Entered: 05/23/2016)
    05/23/2016   89     RESPONSE in Opposition re 82 MOTION to Stay re 81 Order, filed by
                        Hasbro, Inc. Replies due by 6/2/2016. (Attachments: # 1 Exhibit 1, # 2 Exhibit
                        2)(Rocha, Patricia) (Entered: 05/23/2016)
    05/23/2016   90     RESPONSE in Support re 75 MOTION to Disqualify Counsel filed by Hasbro,
                        Inc. (Attachments: # 1 Exhibit 1, # 2 Declaration of Barbara Finigan, # 3
                        Exhibit A to Declaration)(Rocha, Patricia) (Entered: 05/23/2016)
    05/25/2016          TEXT ORDER granting 84 Motion to Appear Pro Hac Vice of Gregory
                        Markel; granting 85 Motion to Appear Pro Hac Vice of Robert C. Foote, III. So
                        Ordered by Chief Judge William E. Smith on 5/25/2016. (Jackson, Ryan)
                        (Entered: 05/25/2016)
    05/26/2016          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Motion Hearing held on 5/26/2016 re 75 MOTION to Disqualify Counsel filed
                                                                                                          32
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 33 of 90 PageID #:
                                    9775


                        by Hasbro, Inc, 82 MOTION to Stay re 81 Order, filed by Lorraine Markham,
                        Markham Concepts, Inc. (Rocha, Dolan) Court addresses. Arguments heard.
                        Court questions. Court takes matter under advisement and will issue a written
                        ruling. Recess. (Court Reporter Anne Clayton in Courtroom 2 at 11:15 a.m.)
                        (Urizandi, Nisshy) (Entered: 05/26/2016)
    05/27/2016          TEXT ORDER granting 87 Motion to Unseal Document: Markham filed the
                        documents that are the subject of the Motion under seal out of a concern that
                        they contain information Hasbro would consider confidential. Hasbro has
                        represented in its Motion that it does not consider any of the information in the
                        documents confidential, negating the need to seal the documents. So Ordered
                        by Chief Judge William E. Smith on 5/27/2016. (Jackson, Ryan) (Entered:
                        05/27/2016)
    05/27/2016   91     TRANSCRIPT ORDER Motion to Disqualify for proceedings held on
                        5/26/2016 before Judge William Smith.. (Rocha, Patricia) (Entered:
                        05/27/2016)
    05/27/2016   92     TRANSCRIPT ORDER Motion to Disqualify for proceedings held on
                        5/26/2016 before Judge William Smith.. (Dolan, William) (Entered:
                        05/27/2016)
    06/01/2016   93     NOTICE by Lorraine Markham, Markham Concepts, Inc. Notice of
                        Withdrawal of Kyle G. Grimm (Cavanagh, Robert) (Entered: 06/01/2016)
    06/01/2016   94     ORDER granting 82 Motion to Stay Proceedings with the exception that the
                        deposition of Mr. Klamer may proceed as described in the attached order. So
                        Ordered by Chief Judge William E. Smith on 6/1/2016. (Jackson, Ryan)
                        (Entered: 06/01/2016)
    06/06/2016   95     TRANSCRIPT ORDER Motion to Disqualify for proceedings held on
                        5/26/2016 before Judge Smith.. (Renner, Eric) (Entered: 06/06/2016)
    06/17/2016   96     TRANSCRIPT of Motion to Disqualify held on May 26, 2016, before Chief
                        Judge William E. Smith. Court Reporter Anne M. Clayton, Telephone number
                        401−255−2310. Transcript may be viewed at the court public terminal or
                        purchased through the Court Reporter before the deadline for Release of
                        Transcript Restriction. After that date it may be obtained through PACER.
                        NOTICE TO COUNSEL: Redaction Requests must be filed for personal
                        identifiers only. All other redactions must be requested by motion. For
                        local policy and sample redaction request visit our website at
                        www.rid.uscourts.gov and select Transcripts under the Case Information
                        menu option. Redaction Request due 7/8/2016. Redacted Transcript Deadline
                        set for 7/18/2016. Release of Transcript Restriction set for 9/15/2016. (Clayton,
                        Anne) (Entered: 06/17/2016)
    07/22/2016   97     MEMORANDUM AND ORDER granting 75 Motion to Disqualify Counsel.
                        Attorney Michael S. Lazaroff and Louis M. Solomon terminated− So Ordered
                        by Chief Judge William E. Smith on 7/22/2016. (Barletta, Barbara) (Entered:
                        07/22/2016)
    07/29/2016          NOTICE of Hearing on 62 MOTION to Dismiss MOTION to Dismiss for Lack
                        of Jurisdiction , 49 MOTION TO DISMISS FOR FAILURE TO STATE A
                        CLAIM as to Plaintiffs' Second Amended Complaint, or in the Alternative, to
                        Transfer This Action to the United States District Court for the Central District

                                                                                                            33
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 34 of 90 PageID #:
                                    9776


                        of California, and 37 MOTION for Judgment on the Pleadings /
                        Counter−Claim Defendants' Motion for Judgment of the Pleadings and/or to
                        Dismiss Certain of Klamer's Counterclaims and to Strike Certain Affirmative
                        Defenses : Motion Hearing scheduled for Wednesday 8/24/2016 at 11:00 AM
                        in Courtroom 2 before Chief Judge William E. Smith. (Jackson, Ryan)
                        (Entered: 07/29/2016)
    08/05/2016    98    MOTION to Continue Motion to Continue the Hearing Currently Scheduled
                        for August 24, 2016 With Supporting Memo filed by Reuben Klamer.
                        Responses due by 8/22/2016 (Attachments: # 1 Declaration of Erica J. Van
                        Loon)(Renner, Eric) (Entered: 08/05/2016)
    08/17/2016          TEXT ORDER granting 98 Motion to Continue Hearing. So Ordered by Chief
                        Judge William E. Smith on 8/17/2016. (Jackson, Ryan) (Entered: 08/17/2016)
    08/17/2016          Reset Hearings re: Notice of Hearing on 62 MOTION to Dismiss MOTION to
                        Dismiss for Lack of Jurisdiction, 49 MOTION TO DISMISS FOR FAILURE
                        TO STATE A CLAIM as to Plaintiffs' Second Amended Complaint, or in the
                        Alternative, to Transfer T his Action to the United States District Court for the
                        Central District of California, and 37 MOTION for Judgment on the Pleadings
                        / Counter−Claim Defendants' Motion for Judgment of the Pleadings and/or to
                        Dismiss Certain of Klamer's Counterclaims and to Strike Certain Affirmative
                        Defenses: Motion Hearing RE−SCHEDULED for Thursday 10/13/2016 at
                        10:00 AM in Courtroom 2 before Chief Judge William E. Smith; the hearing
                        previously scheduled for 8/24/16 is hereby CANCELLED. (Jackson, Ryan)
                        (Entered: 08/17/2016)
    08/30/2016    99    MOTION for Patricia L. Glaser to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−1002343 ) filed by Reuben Klamer. (Renner, Eric)
                        (Entered: 08/30/2016)
    09/27/2016          TEXT ORDER granting 99 Motion to Appear Pro Hac Vice of Patricia L.
                        Glaser. So Ordered by Chief Judge William E. Smith on 9/27/2016. (Jackson,
                        Ryan) (Entered: 09/27/2016)
    09/28/2016   100    MOTION for Robert M. Pollaro to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−1012305 ) filed by Lorraine Markham, Markham
                        Concepts, Inc.. (Cavanagh, Robert) (Entered: 09/28/2016)
    09/28/2016   101    MOTION for David A. Cole to Appear Pro Hac Vice ( filing fee paid $ 50.00,
                        receipt number 0103−1012307 ) filed by Lorraine Markham, Markham
                        Concepts, Inc.. (Cavanagh, Robert) (Entered: 09/28/2016)
    09/29/2016          Reset Hearings: Motion Hearing re: on 62 MOTION to Dismiss for Lack of
                        Jurisdiction, 49 MOTION TO DISMISS FOR FAILURE TO STATE A
                        CLAIM as to Plaintiffs' Second Amended Complaint, or in the Alternative, to
                        Transfer This Action to the United States District Court for the Central District
                        of California, and 37 MOTION for Judgment on the Pleadings /
                        Counter−Claim Defendants' Motion for Judgment of the Pleadings and/or to
                        Dismiss Certain of Klamer's Counterclaims and to Strike Certain Affirmative
                        Defenses: Motion Hearing RE−SCHEDULED for Tuesday 12/20/2016 at
                        11:00 AM in Courtroom 2 before Chief Judge William E. Smith; the hearing
                        previously scheduled for 10/13/16 is hereby CANCELLED. (Jackson, Ryan)
                        (Entered: 09/29/2016)

                                                                                                            34
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 35 of 90 PageID #:
                                    9777


    10/10/2016   102    WITHDRAWAL of : 62 MOTION to Dismiss MOTION to Dismiss for Lack
                        of Jurisdiction by Dawn Linkletter Griffin, Michael Linkletter, Sharon
                        Linkletter, Laura Linkletter Rich . (Gainor, Ryan) (Entered: 10/10/2016)
    10/10/2016   103    STIPULATION EXTENDING TIME FOR LINKLETTER DEFENDANTS TO
                        RESPOND TO SECOND AMENDED COMPLAINT by Dawn Linkletter
                        Griffin, Dennis Linkletter, Michael Linkletter, Sharon Linkletter, Laura
                        Linkletter Rich. (Gainor, Ryan) (Entered: 10/10/2016)
    10/14/2016   104    NOTICE of Change of Address by Eric E. Renner (Renner, Eric) (Entered:
                        10/14/2016)
    10/20/2016          TEXT ORDER granting 100 Motion to Appear Pro Hac Vice of Robert M
                        Pollaro; granting 101 Motion to Appear Pro Hac Vice of David A Cole. So
                        Ordered by Chief Judge William E. Smith on 10/20/2016. (Jackson, Ryan)
                        (Entered: 10/20/2016)
    10/27/2016   105    ORDER Entering 103 Stipulation EXTENDING TIME FOR LINKLETTER
                        DEFENDANTS TO RESPOND TO SECOND AMENDED COMPLAINT
                        filed by Dennis Linkletter, Laura Linkletter Rich, Dawn Linkletter Griffin,
                        Michael Linkletter, Sharon Linkletter, Markham Concepts, Inc., Lorraine
                        Markham. So Ordered by Chief Judge William E. Smith on 10/25/2016.
                        (Jackson, Ryan) (Entered: 10/27/2016)
    12/15/2016          HEARING CANCELLED: Motion hearing on 62 MOTION to Dismiss for
                        Lack of Jurisdiction, 49 MOTION TO DISMISS FOR FAILURE TO STATE
                        A CLAIM as to Plaintiffs' Second Amended Complaint, or in the Alternative,
                        to Transfer This Action to the United States District Court for the Central
                        District of California, and 37 MOTION for Judgment on the
                        Pleadings/Counter−Claim Defendants' Motion for Judgment of the Pleadings
                        and/or to Dismiss Certain of Klamer's Counterclaims and to Strike Certain
                        Affirmative Defenses: Motion Hearing previously scheduled for Tuesday
                        12/20/2016 at 11:00 AM in Courtroom 2 before Chief Judge William E. Smith
                        is hereby CANCELLED until further notice of this Court.(Jackson, Ryan)
                        (Entered: 12/15/2016)
    12/16/2016          NOTICE of Hearing: Telephone Conference set for 1/11/2017 at 01:00 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan with Counsel of Record. Court to initiate the call.(Saucier,
                        Martha) (Entered: 12/16/2016)
    01/04/2017   106    NOTICE by Greenberg Traurig, LLP, Michael S. Lazaroff, Louis M. Solomon
                        /Notice of Withdrawals of Attorneys William M. Dolan III and Nicholas L.
                        Nybo (Dolan, William) (Entered: 01/04/2017)
    01/09/2017   107    MOTION Defendant and Counterclaim Plaintiff Reuben Klamer's Motion to
                        Lift the Stay of Proceedings and Reopen Discovery With Supporting Memo
                        filed by Reuben Klamer. Responses due by 1/23/2017. (Attachments: # 1
                        Declaration of Erica J. Van Loon in Support of Defendant and Counterclaim
                        Plaintiff Reuben Klamer's Motion to Lift the Stay of Proceedings and Reopen
                        Discovery)(Renner, Eric) (Entered: 01/09/2017)
    01/10/2017   108    MOTION to Lift the Stay of Proceedings and Reopen Discovery filed by
                        Hasbro, Inc. Responses due by 1/24/2017. (Rocha, Patricia) (Entered:
                        01/10/2017)

                                                                                                            35
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 36 of 90 PageID #:
                                    9778


    01/11/2017          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 1/11/2017 with Attorneys: Robert
                        Pollaro, Mary Dunn, Joseph Avanzato, Joshua Krumholz, Eric Renner, Erica
                        Van Loon, Patricia Glaser, Mitchell Reinis, Christine Bush. (Courtroom
                        Chambers at 1:00.) (Saucier, Martha) (Entered: 01/11/2017)
    01/11/2017          NOTICE of Hearing: Telephone Conference set for 1/24/2017 at 04:30 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan with Counsel for Hasbro only. Court to initiate the call.
                        (Saucier, Martha) (Entered: 01/11/2017)
    01/11/2017          NOTICE of Hearing: Telephone Conference set for 1/25/2017 at 04:30 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan with Counsel for Markham only. Court to initiate the call.
                        (Saucier, Martha) (Entered: 01/11/2017)
    01/11/2017          NOTICE of Hearing: Settlement Conference set for 2/20/2017 at 09:00 AM
                        before Magistrate Judge Patricia A. Sullivan at the law offices of Hinckley,
                        Allen & Snyder. (Saucier, Martha) (Entered: 01/11/2017)
    01/17/2017          AMENDED NOTICE of Hearing: Telephone Conference set for 1/24/2017 at
                        10:30 AM in Magistrate Judge Sullivan Chambers − Room P−285 before
                        Magistrate Judge Patricia A. Sullivan with Counsel for Hasbro only. Court to
                        initiate the call. Please Note Time Change. (Saucier, Martha) (Entered:
                        01/17/2017)
    01/23/2017   109    RESPONSE to Motion re 107 MOTION Defendant and Counterclaim Plaintiff
                        Reuben Klamer's Motion to Lift the Stay of Proceedings and Reopen
                        Discovery , 108 MOTION to Lift the Stay of Proceedings and Reopen
                        Discovery WITH SUPPORTING MEMO filed by Lorraine Markham,
                        Markham Concepts, Inc.. Replies due by 1/30/2017. (Dunn, Mary) (Entered:
                        01/23/2017)
    01/24/2017          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 1/24/2017 with Attorneys Patricia
                        Rocha and Joshua Krumholz. (Chambers at 10:30.) (Saucier, Martha) (Entered:
                        01/24/2017)
    01/24/2017          MOTIONS REFERRED: 107 MOTION Defendant and Counterclaim Plaintiff
                        Reuben Klamer's Motion to Lift the Stay of Proceedings and Reopen
                        Discovery , 108 MOTION to Lift the Stay of Proceedings and Reopen
                        Discovery referred to Magistrate Judge Patricia A. Sullivan for determination.
                        (Jackson, Ryan) (Entered: 01/24/2017)
    01/25/2017          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 1/25/2017 with Attorneys Robert
                        Pollaro and Mary Dunn. (Chambers at 4:30.) (Saucier, Martha) (Entered:
                        01/26/2017)
    01/30/2017   110    REPLY to Response to Motion re 109 Response to Motion, filed by Reuben
                        Klamer. (Renner, Eric) (Entered: 01/30/2017)
    02/20/2017          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Settlement Conference held on 2/20/2017. (Saucier, Martha)
                        (Entered: 02/27/2017)

                                                                                                          36
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 37 of 90 PageID #:
                                    9779


    02/24/2017          NOTICE of Hearing: Telephone Conference set for 2/24/2017 at 12:30 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan with counsel for Hasbro only. Court to initiate the call.
                        (Leyva, Lucia) (Entered: 02/24/2017)
    02/24/2017          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference with counsel for Hasbro held on 2/24/2017.
                        (Noel, Jeannine) (Entered: 02/24/2017)
    03/03/2017          NOTICE of Hearing: Telephone Conference set for 3/3/2017 at 03:30 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan with the attorneys for Plaintiffs, Reuben Klamer, Dawn
                        Linkletter Griffin, Sharon Linkletter, Michael Linkletter, Laura Linkletter Rich,
                        and Dennis Linkletter.(Saucier, Martha) (Entered: 03/03/2017)
    03/03/2017          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/3/2017 with Attorneys Patricia
                        Glaser, Robert Pollaro, Mary Dunn, Mitchell Reinis and Ryan Gainor.
                        (Chambers at 3:30.) (Saucier, Martha) (Entered: 03/03/2017)
    03/03/2017          NOTICE of Hearing: Telephone Conference set for 3/8/2017 at 03:30 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan with counsel for Plaintiffs, Reuben Klamer, Dawn
                        Linkletter Griffin, Sharon Linkletter, Michael Linkletter, Laura Linkletter Rich,
                        and Dennis Linkletter. Court to initiate the call. (Saucier, Martha) (Entered:
                        03/03/2017)
    03/08/2017          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/8/2017 with Attorneys Robert
                        Pollaro, Mary Dunn, Erica Van Loon, Nick Huskins, Mitchell Reinis and Ryan
                        Gainor. (Chambers at 3:30.) (Saucier, Martha) (Entered: 03/08/2017)
    03/10/2017          NOTICE of Hearing: Telephone Conference set for 3/10/2017 at 01:30 PM in
                        Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate Judge
                        Patricia A. Sullivan with counsel for Reuben Klamer only. Court to initiate the
                        call.(Saucier, Martha) (Entered: 03/10/2017)
    03/10/2017          NOTICE of Hearing: Telephone Conference set for 3/10/2017 at 02:00 PM or
                        after in Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate
                        Judge Patricia A. Sullivan with Attorney Mitchell Reinis. Court to initiate the
                        call.(Saucier, Martha) (Entered: 03/10/2017)
    03/10/2017          NOTICE of Hearing: Telephone Conference set for 3/10/2017 at 02:30 PM or
                        after in Magistrate Judge Sullivan Chambers − Room P−285 before Magistrate
                        Judge Patricia A. Sullivan counsel for Hasbro, Inc. Court to initiate the
                        call.(Saucier, Martha) (Entered: 03/10/2017)
    03/10/2017          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/10/2017 with Attorney Erica Van
                        Loon. (Chambers at 1:30.) (Saucier, Martha) (Entered: 03/10/2017)
    03/10/2017          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/10/2017 with Attorneys Mitchell
                        Reinis and Ryan Gainor. (Chambers at 2:00.) (Saucier, Martha) (Entered:
                        03/10/2017)

                                                                                                            37
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 38 of 90 PageID #:
                                    9780


    03/10/2017          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/10/2017 with Attorneys Patricia
                        Rocha and Joshua Krumholz. (Chambers at 2:30.) (Saucier, Martha) (Entered:
                        03/10/2017)
    03/10/2017          TEXT ORDER granting 107 Motion Lift Stay and Reopen DiscoveryLift Stay
                        and Reopen Discovery; granting 108 Motion Lift Stay and Reopen
                        DiscoveryLift Stay and Reopen Discovery. The motion of Defendant and
                        Counterclaim Plaintiff Reuben Klamer to lift the stay of proceedings and
                        reopen discovery 107 and the motion to lift the stay of proceedings and reopen
                        discovery filed by Hasbro, Inc. 108 are both GRANTED. The stay is lifted and
                        discovery is open. Because all of the deadlines in the scheduling order
                        previously set by the Court are now passed, by March 24, 2017,the parties are
                        directed to meet and confer and to file a joint motion for setting of new
                        deadlines, with any differences among the parties with respect to the proposed
                        dates set forth in the joint motion.. So Ordered by Magistrate Judge Patricia A.
                        Sullivan on 3/10/2017. (Saucier, Martha) (Entered: 03/10/2017)
    03/20/2017          Reset Hearings re: 49 MOTION TO DISMISS FOR FAILURE TO STATE A
                        CLAIM as to Plaintiffs' Second Amended Complaint, or in the Alternative, to
                        Transfer This Action to the United S tates District Court for the Central District
                        of California and 37 MOTION for Judgment on the Pleadings / Counter−Claim
                        Defendants' Motion for Judgment of the Pleadings and/or to Dismiss Certain of
                        Klamer's Counterclaims and to Strike Ce rtain Affirmative Defenses: Motion
                        Hearing RE−SCHEDULED for Thursday 4/27/2017 at 10:00 AM in
                        Courtroom 2 before Chief Judge William E. Smith. (Jackson, Ryan) (Entered:
                        03/20/2017)
    03/21/2017   111    NOTICE by Reuben Klamer re 49 MOTION TO DISMISS FOR FAILURE
                        TO STATE A CLAIM as to Plaintiffs' Second Amended Complaint, or in the
                        Alternative, to Transfer This Action to the United States District Court for the
                        Central District of California (Notice of Partial Withdrawal) (Renner, Eric)
                        (Entered: 03/21/2017)
    03/23/2017   112    Joint MOTION to Amend/Correct Joint Motion to Reset Case Schedule
                        Pursuant to the Court's March 10, 2017 Order filed by Reuben Klamer.
                        Responses due by 4/6/2017. (Renner, Eric) (Entered: 03/23/2017)
    03/27/2017          MOTIONS REFERRED: 112 Joint MOTION to Amend/Correct Joint Motion
                        to Reset Case Schedule Pursuant to the Court's March 10, 2017 Order referred
                        to Magistrate Judge Patricia A. Sullivan for determination. (Jackson, Ryan)
                        (Entered: 03/27/2017)
    03/28/2017          TEXT ORDER granting 112 Motion to Amend/Correct; Set/Reset Scheduling
                        Order Deadlines:( Factual Discovery to close by 8/28/2017;, Plaintiff Expert
                        Disclosures shall be made by 9/28/2017;, Defendant Expert Disclosures shall
                        be made by 10/27/2017;, Expert Discovery to close by 11/27/2017;,
                        Dispositive Motions due by 1/2/2018;, Pretrial Memorandum due 30 days after
                        a decision on any dispositive motion or, if no dispositive motions are filed by
                        1/15/2018;). So Ordered by Magistrate Judge Patricia A. Sullivan on
                        3/28/2017. (Saucier, Martha) (Entered: 03/28/2017)
    04/11/2017   113    DECLARATION re 49 MOTION TO DISMISS FOR FAILURE TO STATE
                        A CLAIM as to Plaintiffs' Second Amended Complaint, or in the Alternative,

                                                                                                             38
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 39 of 90 PageID #:
                                    9781


                        to Transfer This Action to the United States District Court for the Central
                        District of California by Reuben Klamer. (Attachments: # 1 Exhibits A−F to
                        Supplemental Declaration)(Renner, Eric) (Entered: 04/11/2017)
    04/12/2017   114    MOTION for David B. Jinkins to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−1073882 ) filed by Dawn Linkletter Griffin,
                        Dennis Linkletter, Michael Linkletter, Sharon Linkletter, Laura Linkletter
                        Rich. (Bush, Christine) (Entered: 04/12/2017)
    04/12/2017          TEXT ORDER granting 114 Motion for David B. Jinkins to Appear Pro Hac
                        Vice. So Ordered by Chief Judge William E. Smith on 4/12/2017. (Jackson,
                        Kerrie) (Entered: 04/12/2017)
    04/18/2017   115    MOTION for Gary Wexler to Appear Pro Hac Vice ( filing fee paid $ 50.00,
                        receipt number 0103−1075898 ) filed by Dawn Linkletter Griffin, Michael
                        Linkletter, Sharon Linkletter, Laura Linkletter Rich. (Gainor, Ryan) (Entered:
                        04/18/2017)
    04/18/2017          TEXT ORDER granting 115 Motion for Gary Wexler to Appear Pro Hac Vice.
                        So Ordered by Chief Judge William E. Smith on 4/18/2017. (Jackson, Kerrie)
                        (Entered: 04/18/2017)
    04/25/2017          Reset Hearings re: NOTICE OF HEARING ON 49 MOTION TO DISMISS
                        FOR FAILURE TO STATE A CLAIM as to Plaintiffs' Second Amended
                        Complaint, or in the Alternative, to Transfer This Action to the United S tates
                        District Court for the Central District of California and 37 MOTION for
                        Judgment on the Pleadings / Counter−Claim Defendants' Motion for Judgment
                        of the Pleadings and/or to Dismiss Certain of Klamer's Counterclaims and to
                        Strike Ce rtain Affirmative Defenses: Motion Hearing RE−SCHEDULED for
                        4/27/2017 at 9:00 AM in Courtroom 2 before Chief Judge William E. Smith;
                        HEARING START TIME MOVED TO 9:00 AM on Thursday 4/27/17 (from
                        10 AM original start time). (Jackson, Ryan) (Entered: 04/25/2017)
    04/25/2017   116    Joint MOTION for Protective Order filed by Hasbro, Inc. Responses due by
                        5/9/2017. (Attachments: # 1 Exhibit Protective Order)(Rocha, Patricia)
                        (Entered: 04/25/2017)
    04/26/2017   117    MOTION for Leave to File Document filed by All Plaintiffs. Responses due by
                        5/10/2017. (Attachments: # 1 Exhibit Supplemental Pollaro Declaration, # 2
                        Exhibit Ex. A to Pollaro Dec, # 3 Exhibit Ex. B to Pollaro Dec., # 4 Exhibit Ex.
                        C to POllaro Dec., # 5 Exhibit Ex. D to Pollaro Dec., # 6 Exhibit Ex. E to
                        Pollaro Dec., # 7 Exhibit Ex. F to Pollaro Dec., # 8 Exhibit Ex. G to Pollaro
                        Dec., # 9 Exhibit Ex. H to Pollaro Dec)(Dunn, Mary) (Entered: 04/26/2017)
    04/26/2017   118    MOTION for John T. Moehringer to Appear Pro Hac Vice ( filing fee paid $
                        50.00, receipt number 0103−1078606 ) filed by Lorraine Markham, Markham
                        Concepts, Inc.. (Cavanagh, Robert) (Entered: 04/26/2017)
    04/27/2017          TEXT ORDER granting 118 Motion for John T. Moehringer to Appear Pro
                        Hac Vice. So Ordered by Chief Judge William E. Smith on 4/27/2017.
                        (Jackson, Kerrie) (Entered: 04/27/2017)
    04/27/2017          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Motion Hearing held on 4/27/2017 re 49 MOTION TO DISMISS FOR
                        FAILURE TO STATE A CLAIM as to Plaintiffs' Second Amended Complaint,

                                                                                                           39
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 40 of 90 PageID #:
                                    9782


                        or in the Alternative, to Transfer This Action to the United States District Court
                        for the Central District of California filed by Reuben Klamer, 37 MOTION for
                        Judgment on the Pleadings / Counter−Claim Defendants' Motion for Judgment
                        of the Pleadings and/or to Dismiss Certain of Klamer's Counterclaims and to
                        Strike Certain Affirmative Defenses; filed by Lorraine Markham, Markham
                        Concepts, Inc: (Dunn, Pollaro, Renner, Glaser, Huskins) Court addresses.
                        Arguments heard. Court questions. Plaintiff and Defense counsel respond.
                        Court takes matter under advisement and will issue a ruling at a later date.
                        Recess. (Court Reporter Denise Veitch in Courtroom 2 at 9:10 a.m.) (Urizandi,
                        Nisshy) (Entered: 04/27/2017)
    04/27/2017          TEXT ORDER granting 116 Motion for Protective Order; granting 117 Motion
                        for Leave to File. So Ordered by Chief Judge William E. Smith on 4/27/2017.
                        (Jackson, Ryan) (Entered: 04/27/2017)
    04/27/2017   119    TRANSCRIPT ORDER for proceedings held on 04−27−2017 before Judge
                        Smith.. (Rocha, Patricia) (Entered: 04/27/2017)
    05/01/2017   120    TRANSCRIPT ORDER for proceedings held on 4−27−2017 before Judge
                        Smith.. (Dunn, Mary) (Entered: 05/01/2017)
    05/01/2017   121    TRANSCRIPT ORDER for proceedings held on 4−27−2017 before Judge
                        Smith.. (Renner, Eric) (Entered: 05/01/2017)
    05/08/2017   122    TRANSCRIPT of Motion for Judgment on Pleadings and Motion to Dismiss,
                        held on April 27, 2017, before Chief Judge William E. Smith. Court Reporter
                        Denise P. Veitch, Telephone number 401−323−9337. Transcript may be
                        viewed at the court public terminal or purchased through the Court Reporter
                        before the deadline for Release of Transcript Restriction. After that date it may
                        be obtained through the Court Reporter or PACER. NOTICE TO COUNSEL:
                        Redaction Requests must be filed for personal identifiers only. All other
                        redactions must be requested by motion. For local policy and sample
                        redaction request visit our website at www.rid.uscourts.gov and select
                        Transcripts under the Case Information menu option. Redaction Request
                        due 5/30/2017. Redacted Transcript Deadline set for 6/8/2017. Release of
                        Transcript Restriction set for 8/7/2017. (Veitch, Denise) (Entered: 05/08/2017)
    06/19/2017          NOTICE of Hearing:Summary Judgment Conference scheduled for Friday
                        7/21/2017 at 10:30 AM in Chambers before Chief Judge William E. Smith.
                        (Jackson, Ryan) (Entered: 06/19/2017)
    07/18/2017          Reset Hearings re: Notice of Summary Judgment Conference
                        RE−SCHEDULED for Thursday 8/3/2017 at 10:30 AM in Chambers before
                        Chief Judge William E. Smith; hearing previously scheduled for 7/21/17 is
                        hereby CANCELLED. (Jackson, Ryan) (Entered: 07/18/2017)
    07/20/2017          Reset Hearings re: Summary Judgment Conference RE−SCHEDULED for
                        Tuesday 8/15/2017 at 11:00 AM in Chambers before Chief Judge William E.
                        Smith; the conference previously scheduled for 8/3/17 is hereby
                        CANCELLED. (Jackson, Ryan) (Entered: 07/20/2017)
    08/15/2017          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Status Conference held on 8/15/2017; counsel present: D. Cole, R. Pollaro, T.
                        Alves; P. Glover, E. Van Loon, E. Renner; P. Rocha, J. Krumholtz, C. Batliner;
                        C. Bush (Jackson, Ryan) (Entered: 08/16/2017)

                                                                                                             40
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 41 of 90 PageID #:
                                    9783


    08/16/2017          NOTICE of Hearing: In Chambers Conference scheduled for Thursday
                        10/5/2017 at 10:00 AM in Chambers before Chief Judge William E. Smith.
                        (Jackson, Ryan) (Entered: 08/16/2017)
    08/25/2017   123    MOTION for an Extension of Time to Extend Scheduling Order Joined by
                        Reuben Klamer filed by Hasbro, Inc. Responses due by 9/8/2017. (Rocha,
                        Patricia) (Entered: 08/25/2017)
    08/29/2017          TEXT ORDER granting 123 Motion for Extension of Time noting that no
                        further extensions will be granted; Reset Deadlines: Factual Discovery to be
                        completed by 9/28/2017; Plaintiff Expert Disclosures shall be made by
                        10/30/2017; Defendant Expert Disclosures shall be made by 11/27/2017; All
                        Expert Discovery to be completed by 12/27/2017; Dispositive Motions to be
                        filed by 2/2/2018; Pretrial Memorandum due 30 days after decision on any
                        pending motions, or if no motions pending, by 2/2/2018. So Ordered by Chief
                        Judge William E. Smith on 8/29/2017. (Jackson, Ryan) (Entered: 08/29/2017)
    09/09/2017   124    MOTION for Brittany Elias to Appear Pro Hac Vice ( filing fee paid $ 50.00,
                        receipt number 0103−1123449 ) filed by Reuben Klamer. (Renner, Eric)
                        (Entered: 09/09/2017)
    09/09/2017   125    NOTICE by Reuben Klamer Notice of Withdrawal of Nicholas E. Huskins
                        (Renner, Eric) (Entered: 09/09/2017)
    09/11/2017          TEXT ORDER granting 124 Motion for Brittany Elias to Appear Pro Hac Vice
                        filed by Reuben Klamer. So Ordered by Chief Judge William E. Smith on
                        9/11/2017. (Urizandi, Nisshy) (Entered: 09/11/2017)
    10/05/2017          Minute Entry for proceedings held before Chief Judge William E. Smith: In
                        Chambers Conference held on 10/5/2017; counsel present: R. Pollaro; M.
                        Dunn; P Rocha; J. Krumholz, C. Batliner; E. Renner; R. Gainor; E. Van Loon
                        and P. Glaser via teleconference (Jackson, Ryan) (Entered: 10/11/2017)
    10/11/2017          NOTICE of Hearing: Telephone Conference scheduled for Wednesday
                        10/18/2017 at 3:00 PM before Chief Judge William E. Smith; this office will
                        issue instructions as to the conference call via email. (Jackson, Ryan) (Entered:
                        10/11/2017)
    10/13/2017   126    STIPULATION Re Standing and For Leave to File Unopposed Third Amended
                        Complaint filed by Reuben Klamer. (Renner, Eric) (Entered: 10/13/2017)
    10/13/2017   127    AMENDED COMPLAINT / Third Amended Complaint against Dawn
                        Linkletter Griffin, Hasbro, Inc, Reuben Klamer, Dennis Linkletter, Michael
                        Linkletter, Sharon Linkletter, Laura Linkletter Rich, Thomas Feiman, Robert
                        Miller, Max Candiotty, filed by Markham Concepts, Inc., Lorraine Markham,
                        Susan Garretson. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                        Exhibit D)(Pollaro, Robert) (Entered: 10/13/2017)
    10/17/2017   128    MEMORANDUM AND ORDER granting in part and denying in part 37
                        Motion for Judgment on the Pleadings; denying 49 Motion to Dismiss for
                        Failure to State a Claim. So Ordered by Chief Judge William E. Smith on
                        10/17/2017. (Jackson, Ryan) (Entered: 10/17/2017)
    10/18/2017          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Telephone Conference held on 10/18/2017; counsel present via teleconference:
                        R. Pollaro, M. Dunn; J. Krumholz, P. Rocha; E. Van Loon, E. Renner; G.
                                                                                                            41
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 42 of 90 PageID #:
                                    9784


                        Wexler, R. Gainor (Jackson, Ryan) (Entered: 10/18/2017)
    10/18/2017          NOTICE of Hearing: Telephone Conference scheduled for Monday 11/6/2017
                        at 2:00 PM before Chief Judge William E. Smith; this office will issue
                        instructions as to the conference call via email. (Jackson, Ryan) (Entered:
                        10/18/2017)
    10/19/2017   129    MOTION to Compel Discovery filed by All Plaintiffs. Responses due by
                        11/2/2017. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                        Exhibit D)(Dunn, Mary) (Entered: 10/19/2017)
    10/25/2017   130    MOTION in Limine to Exclude Bill Markham's 1989 Deposition Testimony
                        filed by Hasbro, Inc. (Rocha, Patricia) (Entered: 10/25/2017)
    10/25/2017   131    DECLARATION re 130 MOTION in Limine to Exclude Bill Markham's 1989
                        Deposition Testimony of Courtney Batliner, Esq. by Hasbro, Inc. (Attachments:
                        # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                        Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11
                        Exhibit K)(Rocha, Patricia) (Entered: 10/25/2017)
    10/26/2017   132    ANSWER to 127 Amended Complaint, (Third Amended Complaint),
                        COUNTERCLAIM against Lorraine Markham, Markham Concepts, Inc. by
                        Hasbro, Inc.(Rocha, Patricia) (Entered: 10/26/2017)
    10/27/2017   133    NOTICE of Appearance by Christine K. Bush on behalf of Max Candiotty,
                        Thomas Feiman, Robert Miller (Bush, Christine) (Entered: 10/27/2017)
    10/27/2017   134    NOTICE of Appearance by Ryan M. Gainor on behalf of Max Candiotty,
                        Thomas Feiman, Robert Miller (Gainor, Ryan) (Entered: 10/27/2017)
    10/27/2017   135    ANSWER to 127 Amended Complaint, by Max Candiotty, Thomas Feiman,
                        Dawn Linkletter Griffin, Dennis Linkletter, Michael Linkletter, Sharon
                        Linkletter, Robert Miller, Laura Linkletter Rich.(Gainor, Ryan) (Entered:
                        10/27/2017)
    10/27/2017   136    ANSWER to 127 Amended Complaint, (Third Amended Complaint),
                        COUNTERCLAIM against Susan Garretson, Lorraine Markham, Markham
                        Concepts, Inc. by Reuben Klamer.(Renner, Eric) (Entered: 10/27/2017)
    11/01/2017          NOTICE of Hearing: Telephone Conference scheduled for Thursday
                        11/2/2017 at 3:00 PM before Chief Judge William E. Smith; this office will
                        issue instructions as to the conference call via email later today. (Jackson,
                        Ryan) (Entered: 11/01/2017)
    11/01/2017          Reset Hearings re: Notice of Telephone Conference RE−SCHEDULED for
                        Thursday 11/2/2017 at 10:00 AM (EST) before Chief Judge William E. Smith;
                        this office will issue instructions as to the conference call via email later today.
                        (Jackson, Ryan) (Entered: 11/01/2017)
    11/01/2017   137    RESPONSE in Opposition re 130 MOTION in Limine to Exclude Bill
                        Markham's 1989 Deposition Testimony filed by All Plaintiffs. Replies due by
                        11/8/2017. (Dunn, Mary) (Entered: 11/01/2017)
    11/01/2017   138    DECLARATION re 137 Response in Opposition to Motion by All Plaintiffs.
                        (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Dunn, Mary) (Entered:
                        11/01/2017)

                                                                                                               42
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 43 of 90 PageID #:
                                    9785


    11/02/2017          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Telephone Conference held on 11/2/2017; counsel on call: M. Dunn, R.
                        Pollaro; P. Rocha, J. Krumholz, C. Batliner; E. Van Loon; C. Bush, G. Wexler,
                        D. Jinkins (Jackson, Ryan) (Entered: 11/02/2017)
    11/02/2017          HEARING CANCELLED re: Notice of Telephone Conference previously
                        scheduled for Monday 11/6/2017 at 2:00 PM before Chief Judge William E.
                        Smith is hereby CANCELLED (Jackson, Ryan) (Entered: 11/02/2017)
    11/02/2017   139    RESPONSE in Opposition re 129 MOTION to Compel Discovery filed by
                        Dawn Linkletter Griffin, Dennis Linkletter, Michael Linkletter, Sharon
                        Linkletter, Laura Linkletter Rich. Replies due by 11/9/2017. (Gainor, Ryan)
                        (Entered: 11/02/2017)
    11/02/2017   140    MOTION to Strike / Plaintiffs' Motion to Preclude Hasbro's Untimely
                        Contentions and Motion to Strike Hasbro's Supplemental Discovery Responses
                        filed by All Plaintiffs. Responses due by 11/16/2017. (Pollaro, Robert)
                        (Entered: 11/02/2017)
    11/02/2017   141    AFFIDAVIT in Support re 140 MOTION to Strike / Plaintiffs' Motion to
                        Preclude Hasbro's Untimely Contentions and Motion to Strike Hasbro's
                        Supplemental Discovery Responses filed by All Plaintiffs. (Attachments: # 1
                        Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                        Exhibit F, # 7 Exhibit G, # 8 Exhibit H)(Pollaro, Robert) (Entered: 11/02/2017)
    11/06/2017   142    Supplemental MOTION to Strike 140 MOTION to Strike / Plaintiffs' Motion
                        to Preclude Hasbro's Untimely Contentions and Motion to Strike Hasbro's
                        Supplemental Discovery Responses and Motion To Strike Klamer's
                        Supplemental Discovery Responses filed by All Plaintiffs. Responses due by
                        11/20/2017. (Dunn, Mary) (Entered: 11/06/2017)
    11/06/2017   143    DECLARATION re 142 Supplemental MOTION to Strike 140 MOTION to
                        Strike / Plaintiffs' Motion to Preclude Hasbro's Untimely Contentions and
                        Motion to Strike Hasbro's Supplemental Discovery Responses and Motion To
                        Strike Klamer's Suppl by All Plaintiffs. (Attachments: # 1 Exhibit A)(Dunn,
                        Mary) (Entered: 11/06/2017)
    11/07/2017   144    MOTION for Attorney Fees for Plaintiffs' Motion to Compel Discovery WITH
                        SUPPORTING MEMO filed by All Plaintiffs. Responses due by 11/21/2017.
                        (Attachments: # 1 Supporting Memorandum)(Dunn, Mary) (Entered:
                        11/07/2017)
    11/08/2017   145    MOTION for David Nimmer to Appear Pro Hac Vice ( filing fee paid $ 50.00,
                        receipt number 0103−1144238 ) filed by Lorraine Markham, Markham
                        Concepts, Inc.. (Cavanagh, Robert) (Entered: 11/08/2017)
    11/08/2017          TEXT ORDER granting 145 Motion to Appear Pro Hac Vice of David
                        Nimmer. So Ordered by Chief Judge William E. Smith on 11/8/2017.
                        (Simoncelli, Michael) (Entered: 11/08/2017)
    11/08/2017   146    NOTICE by Max Candiotty, Thomas Feiman, Dawn Linkletter Griffin, Dennis
                        Linkletter, Michael Linkletter, Sharon Linkletter, Robert Miller, Laura
                        Linkletter Rich of Proposed Findings of Fact and Conclusions of Law
                        Concerning Count III of Plaintiffs' Complaint (Gainor, Ryan) (Entered:
                        11/08/2017)

                                                                                                          43
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 44 of 90 PageID #:
                                    9786


    11/08/2017   147    Proposed Findings of Fact and Conclusions of Law by Hasbro, Inc.(Rocha,
                        Patricia) (Entered: 11/08/2017)
    11/08/2017   148    PRETRIAL MEMORANDUM by Hasbro, Inc. (Attachments: # 1 Exhibit A, #
                        2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Rocha, Patricia) (Entered:
                        11/08/2017)
    11/08/2017   149    REPLY to Response to Motion re 137 Response in Opposition to Motion to
                        Exclude Bill Markham's 1989 Deposition Testimony filed by Hasbro, Inc.
                        (Rocha, Patricia) (Entered: 11/08/2017)
    11/08/2017   150    Proposed Findings of Fact and Conclusions of Law by Reuben
                        Klamer.(Renner, Eric) (Entered: 11/08/2017)
    11/08/2017   151    PRETRIAL MEMORANDUM by Reuben Klamer. (Renner, Eric) (Entered:
                        11/08/2017)
    11/08/2017   152    PRETRIAL MEMORANDUM by Susan Garretson, Lorraine Markham,
                        Markham Concepts, Inc.. (Pollaro, Robert) (Entered: 11/08/2017)
    11/08/2017   153    Proposed Findings of Fact by Susan Garretson, Lorraine Markham, Markham
                        Concepts, Inc..(Pollaro, Robert) Modified on 11/9/2017 to correct filing
                        parties. (Simoncelli, Michael). (Entered: 11/08/2017)
    11/08/2017   154    Proposed Findings of Fact by Susan Garretson, Lorraine Markham, Markham
                        Concepts, Inc..(Pollaro, Robert) (Entered: 11/08/2017)
    11/09/2017          NOTICE of Hearing: Bench Trial scheduled to begin on Thursday 11/16/2017
                        at 9:00 AM in Courtroom 5B, Central District of CA, 350 W. 1st Street, Los
                        Angeles, CA before Chief Judge William E. Smith. (Jackson, Ryan) (Entered:
                        11/09/2017)
    11/09/2017   155    RESPONSE in Opposition re 140 MOTION to Strike / Plaintiffs' Motion to
                        Preclude Hasbro's Untimely Contentions and Motion to Strike Hasbro's
                        Supplemental Discovery Responses filed by Hasbro, Inc. Replies due by
                        11/16/2017. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                        Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9
                        Exhibit I, # 10 Exhibit J)(Krumholz, Joshua) (Entered: 11/09/2017)
    11/10/2017   156    Counterclaim Defendants Markham Concepts, Inc., and Lorraine Markham's
                        Reply to Counterclaim of Counterclaim Plaintiff Hasbro by Lorraine
                        Markham, Markham Concepts, Inc.. (Pollaro, Robert) (Entered: 11/10/2017)
    11/10/2017   157    Counterclaim Defendants Markham Concepts, Inc., Susan Garretson, and
                        Lorraine Markham's Reply to Counterclaim of Ruben Klamer by Susan
                        Garretson, Lorraine Markham, Markham Concepts, Inc.. (Pollaro, Robert)
                        (Entered: 11/10/2017)
    11/13/2017   158    RESPONSE in Opposition re 142 Supplemental MOTION to Strike 140
                        MOTION to Strike / Plaintiffs' Motion to Preclude Hasbro's Untimely
                        Contentions and Motion to Strike Hasbro's Supplemental Discovery Responses
                        and Motion To Strike Klamer's Suppl filed by Reuben Klamer. Replies due by
                        11/20/2017. (Attachments: # 1 Declaration of Erica J. Van Loon)(Renner,
                        Eric) (Entered: 11/13/2017)
    11/13/2017   159

                                                                                                     44
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 45 of 90 PageID #:
                                    9787


                        REPLY to Response to Motion re 155 Response in Opposition to Motion, /
                        Plaintiffs' Reply in Support of Their Motion to Preclude Hasbro's Untimely
                        Contentions and Motion to Strike Hasbro's Supplemental Discovery Responses
                        filed by All Plaintiffs. (Pollaro, Robert) (Entered: 11/13/2017)
    11/13/2017   160    MOTION for Leave to File Document / Proposed Surreply in Further Support
                        of Plaintiffs' Response in Opposition to Defendant Hasbro's Motion In Limine
                        to Exclude Bill Markham's 1989 Deposition Testimony filed by All Plaintiffs.
                        Responses due by 11/27/2017. (Attachments: # 1 Exhibit 1− Proposed Surreply
                        Brief)(Pollaro, Robert) (Entered: 11/13/2017)
    11/13/2017   161    Emergency MOTION to Compel filed by All Plaintiffs. Responses due by
                        11/27/2017. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                        Exhibit D, # 5 Exhibit E)(Pollaro, Robert) (Entered: 11/13/2017)
    11/14/2017          TEXT ORDER ENTERED by Chief Judge William E. Smith: Defendant
                        Reuben Klamer shall file a response to the Plaintiffs Emergency Motion to
                        Compel 161 no later than 12:00 p.m., Pacific Standard Time ("PST") on
                        Tuesday, November 14, 2017. (Perry, Frank) (Entered: 11/14/2017)
    11/14/2017   162    RESPONSE in Opposition re 161 Emergency MOTION to Compel filed by
                        Reuben Klamer. Replies due by 11/21/2017. (Attachments: # 1 Declaration of
                        Erica J. Van Loon)(Renner, Eric) (Entered: 11/14/2017)
    11/14/2017   163    REPLY to Response to Motion re 162 Response in Opposition to Motion filed
                        by All Plaintiffs. (Attachments: # 1 Exhibit A)(Pollaro, Robert) (Entered:
                        11/14/2017)
    11/14/2017          TEXT ORDER entered by Chief Judge William E. Smith: The Court has
                        reviewed the Plaintiffs' Emergency Motion to Compel production ( doc. 161),
                        Defendant's opposition (Doc.162) and Plaintiffs' reply (doc. 163). The Court
                        finds as follows: Defendant has waived the attorney client privilege as to the
                        letter from Attorney Herzig dated August 14, 1959, referenced in the motion,
                        and Defendant is ordered to disclose it forthwith. The Court is considering
                        whether the attempted use of the letter in the 1989 deposition of Bill Markham
                        broadens the waiver. Defendant is directed to inform the Court if it agrees that
                        the referred letter was in fact the letter from Herzig dated August 14, 1959 as
                        claimed by Plaintiff; further, Defendants shall submit the additional privileged
                        documents (privilege log numbers 35−38, and 58) to the Court for in camera
                        review. The Court will rule as soon as possible prior to the start of trial on
                        Thursday.(Perry, Frank) (Entered: 11/14/2017)
    11/15/2017   164    RESPONSE in Opposition re 161 Emergency MOTION to Compel / Klamer's
                        Further Response to Plaintiffs' Emergency Motion to Compel Per the Court's
                        November 14, 2017 Text Order filed by Reuben Klamer. Replies due by
                        11/22/2017. (Renner, Eric) (Entered: 11/15/2017)
    11/15/2017          TEXT ORDER DENYING 161 Emergency MOTION to Compel filed by
                        Lorraine Markham, Susan Garretson, Markham Concepts, Inc.: After review of
                        the submissions in response to the court's order of November 14, 2017 the
                        court has concluded that Plaintiff has not established grounds for the court to
                        conclude that a broad subject matter waiver of the attorney client privilege
                        beyond the August 14, 1959, Herzig letter, has occurred. See In Re Keeper of
                        Records, XYZ Corporation, 348 F.3d 16 (2003). Therefore, the motion to
                        compel as to the additional privilege log documents is denied. So Ordered by
                                                                                                           45
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 46 of 90 PageID #:
                                    9788


                        Chief Judge William E. Smith on 11/15/2017. (Jackson, Ryan) (Entered:
                        11/15/2017)
    11/15/2017   165    NOTICE by Susan Garretson, Lorraine Markham, Markham Concepts, Inc. of
                        Withdrawal of David Nimmer (Nimmer, David) (Entered: 11/15/2017)
    11/15/2017          TEXT ORDER entered by Chief Judge William E. Smith: The Plaintiff's
                        motion to strike 140 and supplemental motion to strike 142 are denied. The
                        Court will hear evidence on all parties' theories with respect to authorship, and
                        work made for hire at the trial commencing Thursday morning. (Perry, Frank)
                        (Entered: 11/15/2017)
    11/15/2017   166    RESPONSE in Opposition re 160 MOTION for Leave to File Document /
                        Proposed Surreply in Further Support of Plaintiffs' Response in Opposition to
                        Defendant Hasbro's Motion In Limine to Exclude Bill Markham's 1989
                        Deposition Testimony filed by Hasbro, Inc. Replies due by 11/22/2017.
                        (Krumholz, Joshua) (Entered: 11/15/2017)
    11/16/2017   167    Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Bench Trial held on 11/16/2017. See attached document with the notes
                        provided by Renne A. Fisher, Deputy Clerk (District of Central California).
                        (Court Reporter Laura Elias) (Urizandi, Nisshy) (Urizandi, Nisshy). (Entered:
                        11/20/2017)
    11/17/2017   168    Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Bench Trial held on 11/17/2017. See attached document with the notes
                        provided by Renne A. Fisher, Deputy Clerk (District of Central California)
                        (Court Reporter Laura Elias) (Urizandi, Nisshy) (Urizandi, Nisshy). (Entered:
                        11/20/2017)
    11/17/2017   169    Exhibit/Witness List.(Urizandi, Nisshy) (Entered: 11/20/2017)
    11/21/2017   170    RESPONSE In Opposition to 144 MOTION for Attorney Fees for Plaintiffs'
                        Motion to Compel Discovery filed by Dawn Linkletter Griffin, Dennis
                        Linkletter, Michael Linkletter, Sharon Linkletter, Laura Linkletter Rich.
                        Replies due by 11/28/2017. (Attachments: # 1 Exhibit A)(Gainor, Ryan)
                        (Entered: 11/21/2017)
    11/27/2017   171    MOTION for an Order that Certain of Hasbro's Requests for Admission Are
                        Deemed Admitted or, in the Alternative, for an Order Compelling Responses
                        with supporting memorandum filed by Hasbro, Inc. Responses due by
                        12/11/2017. (Rocha, Patricia) (Entered: 11/27/2017)
    11/27/2017   172    DECLARATION re 171 MOTION for an Order that Certain of Hasbro's
                        Requests for Admission Are Deemed Admitted or, in the Alternative, for an
                        Order Compelling Responses by Hasbro, Inc. (Attachments: # 1 Exhibit A, # 2
                        Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F)(Rocha,
                        Patricia) (Entered: 11/27/2017)
    12/07/2017          NOTICE of Hearing: Telephone Conference scheduled for Tuesday
                        12/19/2017 at 2:00 PM before Chief Judge William E. Smith; dial−in
                        instructions will be forwarded to all counsel via email by Case Manager Ryan
                        Jackson. (Jackson, Ryan) (Entered: 12/07/2017)
    12/07/2017          TEXT ORDER Extending Deadlines by agreement of the parties: The party
                        with the burden of proof's expert reports due 12/18/17; rebuttal expert reports
                                                                                                            46
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 47 of 90 PageID #:
                                    9789


                        due 1/18/18. So Ordered by Chief Judge William E. Smith on 12/7/2017.
                        (Jackson, Ryan) (Entered: 12/07/2017)
    12/11/2017   173    STIPULATION re 171 MOTION for an Order that Certain of Hasbro's
                        Requests for Admission Are Deemed Admitted or, in the Alternative, for an
                        Order Compelling Responses / Agreeing that the Deadline for the Markham
                        Parties Response Shall be Extended to December 15, 2017 filed by All
                        Plaintiffs. (Pollaro, Robert) (Entered: 12/11/2017)
    12/13/2017          TEXT ORDER Entering 173 Stipulation filed by Lorraine Markham, Susan
                        Garretson, Markham Concepts, Inc. Response to 171 MOTION for an Order
                        that Certain of Hasbro's Requests for Admission Are Deemed Admitted or, in
                        the Alternative, for an Order Compelling Responses due on or before 12/15/17.
                        So Ordered by Chief Judge William E. Smith on 12/13/2017. (Jackson, Ryan)
                        (Entered: 12/13/2017)
    12/15/2017   174    ORDER denying as moot 129 Motion to Compel; denying 144 Motion for
                        Attorney Fees− So Ordered by Chief Judge William E. Smith on 12/15/2017.
                        (Barletta, Barbara) (Entered: 12/15/2017)
    12/15/2017   175    WITHDRAWAL of : 171 MOTION for an Order that Certain of Hasbro's
                        Requests for Admission Are Deemed Admitted or, in the Alternative, for an
                        Order Compelling Responses by Hasbro, Inc . (Krumholz, Joshua) (Entered:
                        12/15/2017)
    12/19/2017   176    MEMORANDUM AND ORDER denying 130 Motion in Limine to Exclude
                        Bill Markham's 1989 Deposition Testimony. So Ordered by Chief Judge
                        William E. Smith on 12/19/2012. (Jackson, Ryan) (Entered: 12/19/2017)
    12/19/2017          TEXT ORDER denying as moot 160 Motion for Leave to File. So Ordered by
                        Chief Judge William E. Smith on 12/19/2017. (Jackson, Ryan) (Entered:
                        12/19/2017)
    12/19/2017          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Telephone Conference held on 12/19/2017; counsel on call: R. Pollaro, J.
                        Moerhinger, M. Dunn; J. Krumholz, C. Batliner, P. Rocha; R. Gainor, G.
                        Wexler, D. Jenkins; E. Renner, E. Van Loon. (Jackson, Ryan) (Entered:
                        12/20/2017)
    12/20/2017          TEXT ORDER Setting Deadlines: Conclusion of Bench Trial will begin on
                        Monday 3/5/18; Plaintiff will file a motion to reopen limited discovery on or
                        before 1/3/18; Defendants will object or respond to that motion on or before
                        1/12/18; Witness Disclosures for any witnesses to be called at the continuation
                        of trial are to be made by 2/5/18; all briefing on any Daubert issues is to be
                        filed by 2/23/18. So Ordered by Chief Judge William E. Smith on 12/19/2017.
                        (Jackson, Ryan) (Entered: 12/20/2017)
    01/03/2018   177    MOTION for Discovery / to Re−Open Discovery on a Limited Basis filed by
                        All Plaintiffs. Responses due by 1/17/2018. (Pollaro, Robert) (Entered:
                        01/03/2018)
    01/03/2018   178    DECLARATION re 177 MOTION for Discovery / to Re−Open Discovery on
                        a Limited Basis by All Plaintiffs. (Attachments: # 1 Exhibit A, # 2 Exhibit
                        B)(Pollaro, Robert) (Entered: 01/03/2018)
    01/10/2018
                                                                                                          47
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 48 of 90 PageID #:
                                    9790


                        TEXT ORDER ENTERING BRIEFING SCHEDULE: Any and all Daubert
                        motions to be filed on or before 2/12/18; any and all opposition briefs to be
                        filed on or before 2/20/18; any and all reply briefs to be filed on or before
                        2/23/18. So Ordered by Chief Judge William E. Smith on 1/10/2018. (Jackson,
                        Ryan) (Entered: 01/10/2018)
    01/12/2018   179    RESPONSE In Opposition to 177 MOTION for Discovery / to Re−Open
                        Discovery on a Limited Basis / Defendant and Counterclaim Plaintiff Reuben
                        Klamer's Opposition to Plaintiffs' Motion to Re−Open Discovery on a Limited
                        Basis and Request to Strike Ross Declaration filed by Reuben Klamer. Replies
                        due by 1/19/2018. (Attachments: # 1 Declaration of Reuben Klamer, # 2
                        Declaration of Leonard Israel, # 3 Declaration of Grace Falco
                        Chambers)(Renner, Eric) (Entered: 01/12/2018)
    01/12/2018   180    RESPONSE In Opposition to 177 MOTION for Discovery / to Re−Open
                        Discovery on a Limited Basis filed by Hasbro, Inc. Replies due by 1/19/2018.
                        (Krumholz, Joshua) (Entered: 01/12/2018)
    01/17/2018   181    DECLARATION re 179 Response to Motion, Supplemental Declaration of
                        Leonard Israel in Support of Reuben Klamer's Opposition to Plaintiffs' Motion
                        to Re−Open Discovery on a Limited Basis by Reuben Klamer. (Renner, Eric)
                        (Entered: 01/17/2018)
    01/18/2018   182    PLEASE DISREGARD THIS ENTRY; DOCUMENT REFILED AS ECF
                        #183 with Additional Exhibit REPLY to Response re 180 Response to Motion
                        to Re−Open Discovery on a Limited Basis filed by Susan Garretson, Lorraine
                        Markham, Markham Concepts, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit
                        B)(Pollaro, Robert) Modified on 1/19/2018 (Jackson, Ryan). (Entered:
                        01/18/2018)
    01/18/2018   183    REPLY to Response re 180 Response to Motion to Re−Open Discovery on a
                        Limited Basis filed by Susan Garretson, Lorraine Markham, Markham
                        Concepts, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit
                        C)(Pollaro, Robert) (Entered: 01/18/2018)
    01/29/2018   184    ORDER granting 177 Motion for to Reopen Discovery. So Ordered by Chief
                        Judge William E. Smith on 1/29/2018. (Jackson, Ryan) (Entered: 01/29/2018)
    02/01/2018   185    MOTION for Thomas P. Burke Jr. to Appear Pro Hac Vice ( filing fee paid $
                        100.00, receipt number 0103−1173106 ) filed by Reuben Klamer. (Renner,
                        Eric) (Entered: 02/01/2018)
    02/06/2018          TEXT ORDER granting 185 Motion to Appear Pro Hac Vice of Thomas P.
                        Burke, Jr. So Ordered by Chief Judge William E. Smith on 2/6/2018. (Potter,
                        Carrie) (Entered: 02/06/2018)
    02/12/2018   186    MOTION to Strike the Expert Testimony of Robert Carty filed by Hasbro, Inc.
                        Responses due by 2/26/2018. (Krumholz, Joshua) (Entered: 02/12/2018)
    02/12/2018   187    DECLARATION re 186 MOTION to Strike the Expert Testimony of Robert
                        Carty by Hasbro, Inc. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit
                        C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F)(Krumholz, Joshua) (Entered:
                        02/12/2018)
    02/12/2018   188    MOTION to Seal Portions of Motion in Limine to Exclude Expert Reports and
                        Testimony of Philip Orbanes Filed. Notice Sent To: All Plaintiffs.
                                                                                                        48
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 49 of 90 PageID #:
                                    9791


                        (Attachments: # 1 Proposed Sealed Document Motion In Limine, # 2 Exhibit
                        A, # 3 Exhibit B, # 4 Proposed Sealed Document C (Unredacted), # 5 Proposed
                        Sealed Document Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit
                        2−Redacted Motion In Limine, # 9 Exhibit C (Redacted))(Dunn, Mary) This
                        entry/document has been filed under seal pursuant to statute, rule or court
                        order and access is restricted. Please login to CM/ECF to view
                        document(s). (Entered: 02/12/2018)
    02/12/2018   189    MOTION in Limine to Exclude Expert Reports and Testimony of Philip
                        Orbanes (REDACTED) filed by All Plaintiffs. (Attachments: # 1 Exhibit A, # 2
                        Exhibit B, # 3 Exhibit C, # 4 Exhibit E, # 5 Exhibit F)(Dunn, Mary) (Entered:
                        02/12/2018)
    02/12/2018   190    NOTICE by Reuben Klamer re 186 MOTION to Strike the Expert Testimony
                        of Robert Carty / Notice to Join in Defendant Hasbro, Inc.s Motion to Exclude
                        the Expert Testimony of Robert Carty (Renner, Eric) (Entered: 02/12/2018)
    02/15/2018          TEXT ORDER granting 188 Motion to Seal. So Ordered by Chief Judge
                        William E. Smith on 2/15/2018. (Jackson, Ryan) (Entered: 02/15/2018)
    02/16/2018          NOTICE of Hearing: Continued Bench Trial schedule for Monday 3/5/2018 at
                        9:00 AM and continuing on Tuesday 3/6/18 in Courtroom 3 before Chief
                        Judge William E. Smith.(Jackson, Ryan) (Entered: 02/16/2018)
    02/20/2018   192    RESPONSE In Opposition to 186 MOTION to Strike the Expert Testimony of
                        Robert Carty − Plaintiffs Response to Defendant Hasbro, Inc.s motion to
                        exclude the expert testimony of Robert Carty filed by Susan Garretson,
                        Lorraine Markham, Markham Concepts, Inc.. Replies due by 2/27/2018.
                        (Attachments: # 1 Exhibit Transcript − Videotaped Deposition of Robert Carty,
                        # 2 Exhibit Expert Report of Robert Carty, # 3 Exhibit Transcript − Videotaped
                        Deposition of Phillip E. Orbanes)(Pollaro, Robert) (Entered: 02/20/2018)
    02/20/2018   193    RESPONSE In Opposition to 189 MOTION in Limine to Exclude Expert
                        Reports and Testimony of Philip Orbanes (REDACTED), 191 MOTION in
                        Limine (Unredacted) to Exclude Expert Reports and Testimony of Philip
                        Orbanes filed by Hasbro, Inc. Replies due by 2/27/2018. (Krumholz, Joshua)
                        (Entered: 02/20/2018)
    02/20/2018   194    DECLARATION re 193 Response to Motion, by Hasbro, Inc. (Attachments: #
                        1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Krumholz, Joshua) (Entered:
                        02/20/2018)
    02/23/2018   195    REPLY to Response re 192 Response to Motion,, to Exclude Expert Testimony
                        of Robert Carty filed by Hasbro, Inc. (Rocha, Patricia) (Entered: 02/23/2018)
    02/23/2018   196    DECLARATION re 195 Reply to Response of Courtney Batliner by Hasbro,
                        Inc. (Attachments: # 1 Exhibit A)(Rocha, Patricia) (Attachment 1 replaced on
                        3/2/2018) (Jackson, Ryan). (Entered: 02/23/2018)
    02/23/2018   197    MOTION to Seal Portions of Reply in Further Support of Motion to Exclude
                        Expert Testimony of Philip Orbanes Filed. Notice Sent To: All Plaintiffs.
                        (Attachments: # 1 Proposed Sealed Document Exhibit 1, # 2 Proposed Sealed
                        Document Exhibit B, # 3 Exhibit 2 (Redacted), # 4 Exhibit B
                        (Redacted))(Dunn, Mary) This entry/document has been filed under seal
                        pursuant to statute, rule or court order and access is restricted. Please

                                                                                                         49
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 50 of 90 PageID #:
                                    9792


                        login to CM/ECF to view document(s). (Entered: 02/23/2018)
    02/23/2018   198    REPLY to Response re 193 Response to Motion, (Redacted) filed by All
                        Plaintiffs. (Dunn, Mary) (Entered: 02/23/2018)
    02/23/2018   199    DECLARATION re 198 Reply to Response by All Plaintiffs. (Attachments: #
                        1 Exhibit A, # 2 Exhibit B (Redacted), # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit
                        E, # 6 Exhibit F, # 7 Exhibit G)(Dunn, Mary) (Entered: 02/23/2018)
    02/26/2018          TEXT ORDER granting 197 Motion to Seal. So Ordered by Chief Judge
                        William E. Smith on 2/26/2018. (Jackson, Ryan) (Entered: 02/26/2018)
    03/02/2018   202    MOTION to Strike 199 Declaration, 198 Reply to Response, 191 MOTION in
                        Limine (Unredacted) to Exclude Expert Reports and Testimony of Philip
                        Orbanes Motion to Strike Errata Sheet and in Further Support of Motion to
                        Exclude Expert Reports and Testimony of Philip Orbanes filed by All
                        Plaintiffs. Responses due by 3/16/2018. (Attachments: # 1 Exhibit A, # 2
                        Exhibit B)(Dunn, Mary) (Entered: 03/02/2018)
    03/05/2018          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Bench Trial held on 3/5/2018. Mary C. Dunn, David A. Cole, John T.
                        Moehringer and Robert M. Pollaro for the Plaintiff. Joshua C. Krumholz, Eric
                        E. Renner, Erica J. Van Loon, Courtney L. Batliner, Christine K. Bush, and
                        David B. Jinkins for the Defendant. Court addresses. 3 Witnesses sworn. 9
                        exhibit offered. Plaintiff rests. Directed verdict motions made by plaintiff.
                        Court reserves on motions. Court addresses. Bench Trial continued until
                        Tuedsay, 3/7/2018 at 9:00. Recess. (Court Reporter Denise Veitch in
                        Courtroom 3 at 9:13.) (Jackson, Kerrie) (Entered: 03/06/2018)
    03/06/2018          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Bench Trial held on 3/6/2018. Mary C. Dunn, David A. Cole, John T.
                        Moehringer and Robert M. Pollaro for the Plaintiff. Joshua C. Krumholz, Eric
                        E. Renner, Erica J. Van Loon, Courtney L. Batliner, Christine K. Bush, and
                        David B. Jinkins for the Defendant. Court addresses. Continuation of witness.
                        5 exhibits offered. Defense rests. Plaintiff makes motion for directed verdict.
                        Post Trial Briefs with proposed findings are due April 12, 2018, and are not to
                        exceed 30 pages. Replies are due by May 4, 2018, and are not to exceed 15
                        pages. Closing arguments are scheduled for May 10, 2018 at 10:00. Recess.
                        (Court Reporter Denise Veitch in Courtroom 3 at 9:09.) (Jackson, Kerrie)
                        (Entered: 03/06/2018)
    03/06/2018          NOTICE of Hearing: Bench Trial set for Thursday, 5/10/2018 at 10:00 AM in
                        Courtroom 3 before Chief Judge William E. Smith. (Jackson, Kerrie) (Entered:
                        03/06/2018)
    03/09/2018   203    TRANSCRIPT ORDER for proceedings held on 3/5/2018−3/6/2018 before
                        Judge William E. Smith. Expedited Transcript selected. Transcript to be
                        delivered within 7 calendar days.. (Krumholz, Joshua) (Entered: 03/09/2018)
    03/12/2018   204    TRANSCRIPT ORDER for proceedings held on 03−05−2018 to 03−06−2018
                        before Judge Smith. Expedited Transcript selected. Transcript to be delivered
                        within 7 calendar days.. (Dunn, Mary) (Entered: 03/12/2018)
    03/12/2018   205    TRANSCRIPT ORDER ACKNOWLEDGMENT Entered re: 204 Transcript
                        Order, 203 Transcript Order. Court Reporter/Transcriber: Denise Veitch.

                                                                                                           50
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 51 of 90 PageID #:
                                    9793


                        Transcript due by 3/19/2018. (Dias, Jennifer) (Entered: 03/12/2018)
    03/12/2018   206    TRANSCRIPT ORDER for proceedings held on 3/5/2018 − 3/6/2018 before
                        Judge Smith. Expedited Transcript selected. Transcript to be delivered within 7
                        calendar days.. (Renner, Eric) (Entered: 03/12/2018)
    03/15/2018   207    TRANSCRIPT of Bench Trial, Volume III, held on March 5, 2018, before
                        Chief Judge William E. Smith. Court Reporter Denise P. Veitch, Telephone
                        number 401−323−9337. Transcript may be viewed at the court public terminal
                        or purchased through the Court Reporter before the deadline for Release of
                        Transcript Restriction. After that date it may be obtained through the Court
                        Reporter or PACER. NOTICE TO COUNSEL: Redaction Requests must be
                        filed for personal identifiers only. All other redactions must be requested
                        by motion. For local policy and sample redaction request visit our website
                        at www.rid.uscourts.gov and select Transcripts under the Case
                        Information menu option. Redaction Request due 4/5/2018. Redacted
                        Transcript Deadline set for 4/16/2018. Release of Transcript Restriction set for
                        6/13/2018. (Veitch, Denise) (Entered: 03/15/2018)
    03/15/2018   208    TRANSCRIPT of Bench Trial, Volume IV, held on March 6, 2018, before
                        Chief Judge William E. Smith. Court Reporter Denise P. Veitch, Telephone
                        number 401−323−9337. Transcript may be viewed at the court public terminal
                        or purchased through the Court Reporter before the deadline for Release of
                        Transcript Restriction. After that date it may be obtained through the Court
                        Reporter or PACER. NOTICE TO COUNSEL: Redaction Requests must be
                        filed for personal identifiers only. All other redactions must be requested
                        by motion. For local policy and sample redaction request visit our website
                        at www.rid.uscourts.gov and select Transcripts under the Case
                        Information menu option. Redaction Request due 4/5/2018. Redacted
                        Transcript Deadline set for 4/16/2018. Release of Transcript Restriction set for
                        6/13/2018. (Veitch, Denise) (Entered: 03/15/2018)
    03/15/2018   209    RESPONSE In Opposition to 202 MOTION to Strike 199 Declaration, 198
                        Reply to Response, 191 MOTION in Limine (Unredacted) to Exclude Expert
                        Reports and Testimony of Philip Orbanes Motion to Strike Errata Sheet and in
                        Further Support of Motion to Exclude Expe filed by Hasbro, Inc. Replies due
                        by 3/22/2018. (Krumholz, Joshua) (Entered: 03/15/2018)
    03/15/2018   210    DECLARATION re 209 Response to Motion, by Hasbro, Inc. (Attachments: #
                        1 Exhibit A, # 2 Exhibit B)(Krumholz, Joshua) (Entered: 03/15/2018)
    03/22/2018   211    TRANSCRIPT ORDER for proceedings held on 3/5/18−3/6/18 before Judge
                        Smith. Expedited Transcript selected. Transcript to be delivered within 7
                        calendar days.. (Gainor, Ryan) (Entered: 03/22/2018)
    03/22/2018   212    TRANSCRIPT ORDER ACKNOWLEDGMENT Entered re: 211 Transcript
                        Order. Court Reporter/Transcriber: Denise Veitch. Transcript due by
                        3/29/2018. (Dias, Jennifer) (Entered: 03/22/2018)
    03/23/2018   213    MOTION for Mark T. Goracke to Appear Pro Hac Vice ( filing fee paid $
                        100.00, receipt number 0103−1193770 ) filed by Hasbro, Inc. (Rocha, Patricia)
                        (Entered: 03/23/2018)
    03/23/2018          TEXT ORDER granting 213 Motion to Appear Pro Hac Vice of Mark T.
                        Goracke. So Ordered by Chief Judge William E. Smith on 3/23/2018. (Potter,

                                                                                                           51
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 52 of 90 PageID #:
                                    9794


                        Carrie) (Entered: 03/23/2018)
    04/12/2018   214    POST TRIAL BRIEF by Max Candiotty, Thomas Feiman, Dawn Linkletter
                        Griffin, Dennis Linkletter, Michael Linkletter, Sharon Linkletter, Robert
                        Miller, Laura Linkletter Rich. (Gainor, Ryan) (Entered: 04/12/2018)
    04/12/2018   215    NOTICE by Reuben Klamer / Notice of Withdrawal of Brittany M. Elias
                        (Renner, Eric) (Entered: 04/12/2018)
    04/12/2018   216    Amended Proposed Findings of Fact by Hasbro, Inc.(Krumholz, Joshua)
                        (Entered: 04/12/2018)
    04/12/2018   217    Amended Proposed Conclusions of Law by Hasbro, Inc.(Krumholz, Joshua)
                        (Entered: 04/12/2018)
    04/12/2018   218    POSTTRIAL MEMORANDUM by Susan Garretson, Lorraine Markham,
                        Markham Concepts, Inc..(Pollaro, Robert) (Entered: 04/12/2018)
    04/12/2018   219    POST TRIAL BRIEF by Reuben Klamer. (Renner, Eric) (Entered: 04/12/2018)
    04/12/2018   220    Proposed Findings of Fact by Susan Garretson, Lorraine Markham, Markham
                        Concepts, Inc..(Pollaro, Robert) (Entered: 04/12/2018)
    04/12/2018   221    Proposed Findings of Fact by Reuben Klamer.(Renner, Eric) (Entered:
                        04/12/2018)
    04/12/2018   222    Proposed Conclusions of Law by Reuben Klamer.(Renner, Eric) (Entered:
                        04/12/2018)
    04/12/2018   223    POST−TRIAL BRIEF by Hasbro, Inc.(Krumholz, Joshua) (Entered:
                        04/12/2018)
    04/12/2018   224    Proposed Conclusions of Law by Susan Garretson, Lorraine Markham,
                        Markham Concepts, Inc. /Conclusions of Law (Pollaro, Robert) (Entered:
                        04/12/2018)
    05/04/2018   225    REPLY MEMORANDUM re 214 Post Trial Brief of Defendants Dawn
                        Linkletter Griffin, Sharon Linkletter, Michael Linkletter, Laura Linkletter Rich,
                        Dennis Linkletter, Thomas Feiman, Robert Miller and Max Candiotty. (Gainor,
                        Ryan) (Entered: 05/04/2018)
    05/04/2018   226    REPLY POST−TRIAL BRIEF by Hasbro, Inc. (Attachments: # 1 Exhibit Tab
                        A)(Krumholz, Joshua) (Entered: 05/04/2018)
    05/04/2018   227    REPLY POST−TRIAL BRIEF by Reuben Klamer.(Renner, Eric) (Entered:
                        05/04/2018)
    05/04/2018   228    Supplemental Post−Trial Proposed Findings of Fact by Reuben
                        Klamer.(Renner, Eric) (Entered: 05/04/2018)
    05/04/2018   229    REPLY MEMORANDUM / PLAINTIFFS AND COUNTERCLAIM
                        DEFENDANTS THE MARKHAM PARTIES' RESPONSE TO DEFENDANTS'
                        POST−TRIAL MEMORANDA. (Pollaro, Robert) (Entered: 05/04/2018)
    05/04/2018   230    Plaintiffs and Counter−Claim Defendants the Markham Parties' Final Findings
                        of Fact by Susan Garretson, Lorraine Markham, Markham Concepts,
                        Inc.(Pollaro, Robert) (Entered: 05/04/2018)

                                                                                                            52
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 53 of 90 PageID #:
                                    9795


    05/04/2018   231    Plaintiffs and Counter−Claim Defendants The Markham Parties' Final
                        Conclusions of Law by Susan Garretson, Lorraine Markham, Markham
                        Concepts, Inc. (Pollaro, Robert) (Entered: 05/04/2018)
    05/10/2018          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Bench Trial held on 5/10/2018. Robert M. Pollaro, John t. Moehringer, David
                        A. Cole, and Mary C. Dunn for the Plaintiffs. Joshua C. Krumholz, Courtney
                        L. Batliner, Patricial L. Glaser, Erica J. Van Loon, Eric e. Renner, Christine
                        Bush, David B. Jinkins, Mark T. Goracke, and Robert Turner for the
                        Defendants. Court addresses. Counsel give closing arguments. Rebuttal by
                        Plaintiffs. Defense clarifies for the record. Court to prepare an Opinion.
                        Recess. (Court Reporter Denise Veitch in Courtroom 3 at 10:08.) (Jackson,
                        Kerrie) (Entered: 05/10/2018)
    05/14/2018   232    TRANSCRIPT ORDER for proceedings held on 5/10/2018 before Judge Chief
                        Judge William Smith. Ordinary Transcript delivery selected. Transcript to be
                        delivered in 30 days.. (Krumholz, Joshua) (Entered: 05/14/2018)
    05/15/2018   233    TRANSCRIPT ORDER ACKNOWLEDGMENT Entered re: 232 Transcript
                        Order. Court Reporter/Transcriber: Denise Veitch. Transcript due by
                        6/14/2018. (Dias, Jennifer) (Entered: 05/15/2018)
    05/15/2018   234    TRANSCRIPT ORDER for proceedings held on 05−10−2018 before Judge
                        William Smith. Ordinary Transcript delivery selected. Transcript to be
                        delivered in 30 days.. (Dunn, Mary) (Entered: 05/15/2018)
    05/15/2018   235    TRANSCRIPT ORDER ACKNOWLEDGMENT Entered re: 234 Transcript
                        Order. Court Reporter/Transcriber: Denise Veitch. Transcript due by
                        6/14/2018. (Dias, Jennifer) (Entered: 05/15/2018)
    05/21/2018   236    TRANSCRIPT ORDER for proceedings held on 5/10/2018 before Judge
                        Smith. Ordinary Transcript delivery selected. Transcript to be delivered in 30
                        days.. (Renner, Eric) (Entered: 05/21/2018)
    05/21/2018   237    TRANSCRIPT ORDER ACKNOWLEDGMENT Entered re: 236 Transcript
                        Order. Court Reporter/Transcriber: Denise Veitch. Transcript due by
                        6/20/2018. (Dias, Jennifer) (Entered: 05/21/2018)
    06/04/2018   238    TRANSCRIPT of Bench Trial, Volume V, held on May 10, 2018, before Chief
                        Judge William E. Smith. Court Reporter Denise P. Veitch, Telephone number
                        401−323−9337. Transcript may be viewed at the court public terminal or
                        purchased through the Court Reporter before the deadline for Release of
                        Transcript Restriction. After that date it may be obtained through the Court
                        Reporter or PACER. NOTICE TO COUNSEL: Redaction Requests must be
                        filed for personal identifiers only. All other redactions must be requested
                        by motion. For local policy and sample redaction request visit our website
                        at www.rid.uscourts.gov and select Transcripts under the Case
                        Information menu option. Redaction Request due 6/25/2018. Redacted
                        Transcript Deadline set for 7/5/2018. Release of Transcript Restriction set for
                        9/4/2018. (Veitch, Denise) (Entered: 06/04/2018)
    09/20/2018   239    NOTICE of Change of Address by Eric E. Renner (Renner, Eric) (Entered:
                        09/20/2018)
    01/25/2019

                                                                                                          53
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 54 of 90 PageID #:
                                    9796


                           TEXT ORDER denying 186 Motion to Strike ; denying 189 Motion in Limine:
                           Both sides moved in limine to exclude the testimony of the other's expert
                           witness. See Mots. to Exclude, ECF Nos. 186 and 189. In their respective
                           submissions, both parties raised questions regarding the credibility, relevance,
                           and bases of the other side's proposed expert testimony. The Court nonetheless
                           allowed both experts to testify, leaving it to the lawyers to explore their
                           respective objections during cross−examination. Such a course was especially
                           appropriate given this case was tried to the Court. These motions, therefore, are
                           DENIED. See In re Salem, 465 F.3d 767, 777 (7th Cir. 2006) ("[W]here the
                           factfinder and the gatekeeper are the same, the court does not err in admitting
                           the evidence subject to the ability later to exclude it or disregard it if it turns
                           out not to meet the standard of reliability established by Rule 702."). So
                           Ordered by Chief Judge William E. Smith on 1/25/2019. (Jackson, Ryan)
                           (Entered: 01/25/2019)
    01/25/2019             TEXT ORDER denying 202 Motion to Strike: Plaintiffs moved to strike the
                           errata sheet submitted in connection with the deposition of Philip E. Orbanes,
                           Defendant Hasbro, Inc.'s, expert. Mot. to Strike, ECF No. 202. This motion is
                           DENIED. See Bennett v. Kent Cty. Mem'l Hosp., C.A. No. 07163ML, 2009
                           WL 101851, at *2 (D.R.I. Jan. 14, 2009) (allowing contradictory amendment
                           where "the Court c[ould] not conclude that the change [was] made in bad faith
                           or otherwise in violation of Rule 30(e)"). So Ordered by Chief Judge William
                           E. Smith on 1/25/2019. (Jackson, Ryan) (Entered: 01/25/2019)
    01/25/2019             TEXT ORDER: The parties have submitted to the Court two binders
                           containing proposed evidence. One holds proposed deposition designations; the
                           other proposed exhibits. To the extent the parties' respective proposed evidence
                           has not been objected to by the other side, it is admitted. As for the objected−to
                           proposed evidence, the Court has determined that none of it is necessary to the
                           result; therefore, the Court will make it part of the record for identification
                           only. Either party may renew its objections if, for any reason, this case is
                           retried. So Ordered by Chief Judge William E. Smith on 1/25/2019. (Jackson,
                           Ryan) (Entered: 01/25/2019)
    01/25/2019   240   66 FINDINGS OF FACT AND CONCLUSIONS OF LAW. So Ordered by Chief
                          Judge William E. Smith on 1/25/2019. (Jackson, Ryan) (Entered: 01/25/2019)
    02/13/2019             NOTICE of Hearing: Telephone Conference re: Status scheduled for Thursday
                           3/7/2019 at 3:30 PM before Chief Judge William E. Smith; call−in instructions
                           will be emailed to all counsel of record prior to the date of the call. (Jackson,
                           Ryan) (Entered: 02/13/2019)
    02/22/2019   241       MOTION to Amend/Correct 240 Findings of Fact & Conclusions of Law filed
                           by Susan Garretson, Lorraine Markham, Markham Concepts, Inc.. Responses
                           due by 3/8/2019. (Pollaro, Robert) (Entered: 02/22/2019)
    03/07/2019             Minute Entry for proceedings held before Chief Judge William E. Smith:
                           Telephone Status Conference held on 3/7/2019; counsel on call: R. Pollaro; P.
                           Glaser; J. Krumholz. (Jackson, Ryan) (Entered: 03/07/2019)
    03/07/2019             NOTICE of Hearing on 241 MOTION to Amend/Correct 240 Findings of Fact
                           & Conclusions of Law: Motion Hearing scheduled for Monday 3/25/2019 at
                           10:00 AM in Courtroom 3 before Chief Judge William E. Smith. (Jackson,
                           Ryan) (Entered: 03/07/2019)

                                                                                                                 54
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 55 of 90 PageID #:
                                    9797


    03/08/2019   242    RESPONSE In Opposition to 241 MOTION to Amend/Correct 240 Findings of
                        Fact & Conclusions of Law filed by Reuben Klamer. Replies due by
                        3/15/2019. (Renner, Eric) (Entered: 03/08/2019)
    03/08/2019   243    RESPONSE In Opposition to 241 MOTION to Amend/Correct 240 Findings of
                        Fact & Conclusions of Law filed by Ida Mae Atkins, Max Candiotty, Thomas
                        Feiman, Dawn Linkletter Griffin, Dennis Linkletter, Michael Linkletter,
                        Sharon Linkletter. Replies due by 3/15/2019. (Gainor, Ryan) (Entered:
                        03/08/2019)
    03/08/2019   244    RESPONSE In Opposition to 241 MOTION to Amend/Correct 240 Findings of
                        Fact & Conclusions of Law filed by Hasbro, Inc. Replies due by 3/15/2019.
                        (Rocha, Patricia) (Entered: 03/08/2019)
    03/15/2019   245    REPLY to Response re 242 Response to Motion, 244 Response to Motion, 243
                        Response to Motion, filed by Susan Garretson, Lorraine Markham, Markham
                        Concepts, Inc.. (Pollaro, Robert) (Entered: 03/15/2019)
    03/25/2019          Minute Entry for proceedings held before Chief Judge William E. Smith:
                        Motion Hearing held on 3/25/2019 re 241 MOTION to Amend/Correct 240
                        Findings of Fact & Conclusions of Law. Robert M. Pallaro, David A. Cole and
                        Mary C. Dunn for the Plaintiffs. Patricial L. Glaser, Erica Van Loon, Patricia
                        K. Rocha, Courtnes L. Batliner, Ryan M. Gainor and Joshua C. Krumholz for
                        the Defendant. Court addresses. Counsel address Motion. Court denies Motion.
                        Court will reserve on the issue of whether to certify under 54(b)until counsel
                        meet with Magistrate Judge. (Court Reporter Denise /Veitch in Courtroom 3 at
                        10:05.) (Jackson, Kerrie) (Entered: 03/25/2019)
    03/25/2019          TEXT ORDER denying 241 Motion to Amend/Correct. So Ordered by Chief
                        Judge William E. Smith on 3/25/2019. (Jackson, Kerrie) (Entered: 03/25/2019)
    03/25/2019          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Settlement Conference held on 3/25/2019. (Chambers at 11:05.)
                        (Saucier, Martha) (Entered: 03/25/2019)
    03/25/2019          NOTICE of Hearing: Telephone Conference set for 3/28/2019 at 11:00 AM in
                        Magistrate Judge Sullivan Chambers before Magistrate Judge Patricia A.
                        Sullivan with Plaintiff's Counsel only. Court to initiate the call. (Saucier,
                        Martha) (Entered: 03/25/2019)
    03/25/2019          NOTICE of Hearing: Telephone Conference set for 3/29/2019 at 10:00 AM in
                        Magistrate Judge Sullivan Chambers before Magistrate Judge Patricia A.
                        Sullivan with Defendant's Counsel only. Court to initiate the call. (Saucier,
                        Martha) (Entered: 03/25/2019)
    03/28/2019          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/28/2019 with Attorneys Robert
                        Pollaro and David Cole. (Chambers at 11:00.) (Saucier, Martha) (Entered:
                        03/28/2019)
    03/29/2019          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 3/29/2019 with Attorneys Patricia
                        Glaser,Erica Van Loon,Joshua Krumholz, Courtney Batliner and Ryan Gainor.
                        (Chambers at 10:00.) (Saucier, Martha) (Entered: 03/29/2019)
    03/29/2019
                                                                                                         55
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 56 of 90 PageID #:
                                    9798


                        NOTICE of Hearing: Telephone Conference set for 4/3/2019 at 04:30 PM in
                        Magistrate Judge Sullivan Chambers before Magistrate Judge Patricia A.
                        Sullivan with Defendants' counsel only. (Saucier, Martha) (Entered:
                        03/29/2019)
    04/01/2019          NOTICE of Hearing: Telephone Conference set for 4/4/2019 at 04:00 PM in
                        Magistrate Judge Sullivan Chambers before Magistrate Judge Patricia A.
                        Sullivan with Plaintiff's Counsel only. (Saucier, Martha) (Entered: 04/01/2019)
    04/03/2019          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 4/3/2019 with Attorneys Patricia
                        Glaser, Erica Van Loon, Joshua Krumholz, Ryan Gainor and David Jinkins.
                        (Chambers at 4:30.) (Saucier, Martha) (Entered: 04/03/2019)
    04/04/2019          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 4/4/2019 with Attorneys Robert
                        Pollaro and David Cole. (Chambers at 4:00.) (Saucier, Martha) (Entered:
                        04/05/2019)
    04/05/2019          NOTICE of Hearing: Telephone Conference set for 4/9/2019 at 09:30 AM in
                        Courtroom B before Magistrate Judge Patricia A. Sullivan with Plaintiff's
                        counsel only. (Saucier, Martha) (Entered: 04/05/2019)
    04/09/2019          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 4/9/2019 with Attorney Robert
                        Pollaro. (Chambers at 9:30.) (Saucier, Martha) (Entered: 04/09/2019)
    04/09/2019          NOTICE of Hearing: Telephone Conference set for 4/10/2019 at 03:30 PM in
                        Magistrate Judge Sullivan Chambers before Magistrate Judge Patricia A.
                        Sullivan. Dial in instruction via email.(Saucier, Martha) (Entered: 04/09/2019)
    04/10/2019          Minute Entry for proceedings held before Magistrate Judge Patricia A.
                        Sullivan: Telephone Conference held on 4/10/2019 with Attorneys Van Loon,
                        Krumholz, Rocha, Gainor, Batliner, Glaser and Jinkins. (Chambers at 3:30.)
                        (Saucier, Martha) (Entered: 04/10/2019)
    04/15/2019   246    TRANSCRIPT of Plaintiffs' Motion to Amend Findings of Fact and
                        Conclusions of Law, held on March 25, 2019, before Judge William E. Smith.
                        Court Reporter Denise P. Veitch, Telephone number 401−752−7031.
                        Transcript may be viewed at the court public terminal or purchased through the
                        Court Reporter before the deadline for Release of Transcript Restriction. After
                        that date it may be obtained through the Court Reporter or PACER. NOTICE
                        TO COUNSEL: Redaction Requests must be filed for personal identifiers
                        only. All other redactions must be requested by motion. For local policy
                        and sample redaction request visit our website at www.rid.uscourts.gov
                        and select Transcripts under the Case Information menu option. Redaction
                        Request due 5/6/2019. Redacted Transcript Deadline set for 5/16/2019. Release
                        of Transcript Restriction set for 7/15/2019. (Veitch, Denise) (Entered:
                        04/15/2019)
    04/16/2019          NOTICE of Hearing: Telephone Conference with Defendants' Counsel only set
                        for 4/17/2019 at 04:00 PM in Magistrate Judge Sullivan Chambers before
                        Magistrate Judge Patricia A. Sullivan. Call in instructions to be sent by email.
                        (Noel, Jeannine) (Entered: 04/16/2019)


                                                                                                           56
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 57 of 90 PageID #:
                                    9799


    04/17/2019             Minute Entry for proceedings held before Magistrate Judge Patricia A.
                           Sullivan: Telephone Conference with Courtney Batliner, Patricia Glaser, Erica
                           Van Loon, David Jinkins, Ryan Gainor held on 4/17/2019. (Noel, Jeannine)
                           (Entered: 04/17/2019)
    04/22/2019             NOTICE of Hearing: Telephone Conference set for 4/24/2019 at 03:00 PM in
                           Magistrate Judge Sullivan Chambers before Magistrate Judge Patricia A.
                           Sullivan with the following Plaintiffs counsel only: David Cole and Robert
                           Pollaro. Court to initiate the call.(Saucier, Martha) (Entered: 04/22/2019)
    04/24/2019             HEARING CANCELLED re Telephone Conference set for 4/24/2019 at 03:00
                           PM in Magistrate Judge Sullivan Chambers before Magistrate Judge Patricia
                           A. Sullivan has been cancelled. Court to Reschedule. (Saucier, Martha)
                           (Entered: 04/24/2019)
    04/24/2019             NOTICE of Hearing: Telephone Conference set for 4/26/2019 at 02:30 PM in
                           Magistrate Judge Sullivan Chambers before Magistrate Judge Patricia A.
                           Sullivan with counsel of record. Court to initiate the call. (Saucier, Martha)
                           (Entered: 04/24/2019)
    04/26/2019   247       TRANSCRIPT ORDER for proceedings held on 3/25/2019 before Judge
                           Smith. Ordinary Transcript delivery selected. Transcript to be delivered in 30
                           days.. (Dunn, Mary) (Entered: 04/26/2019)
    04/26/2019   248       TRANSCRIPT ORDER ACKNOWLEDGMENT Entered re: 247 Transcript
                           Order. Court Reporter/Transcriber: Denise Veitch. (Dias, Jennifer) (Entered:
                           04/26/2019)
    04/26/2019             Minute Entry for proceedings held before Magistrate Judge Patricia A.
                           Sullivan: Telephone Conference held on 4/26/2019 with Attorneys Robert
                           Pollaro and David Cole. (Chambers at 2:30.) (Saucier, Martha) (Entered:
                           04/29/2019)
    07/22/2019   249       STIPULATION of Partial Dismissal With Prejudice filed by Hasbro, Inc.
                           (Rocha, Patricia) (Entered: 07/22/2019)
    07/25/2019             TEXT ORDER entering 249 Stipulation of partial dismissal with prejudice −
                           So Ordered by Chief Judge William E. Smith on 7/25/2019 (Barletta, Barbara)
                           (Entered: 07/25/2019)
    07/29/2019   250       ORDER DENYING 241 MOTION to Amend/Correct 240 Findings of Fact &
                           Conclusions of Law filed by Lorraine Markham, Susan Garretson, Markham
                           Concepts, Inc. and directing parties to show cause by 8/2/19 as to why final
                           judgment should not enter − So Ordered by Chief Judge William E. Smith on
                           7/29/2019. (Barletta, Barbara) (Entered: 07/29/2019)
    08/14/2019   251   64 CLERK'S JUDGMENT in favor of Hasbro, Inc., Reuben Klamer, Dawn
                          Linkletter Griffin, Sharon Linkletter, Michael Linkletter, Laura Linkletter Rich,
                          Dennis Linkletter, Thomas Feiman (in his capacity as co−trustee of the Irvin S.
                          and Ida Mae Atkins Family Trust), Robert Miller (in his capacity as co−trustee
                          of the Irvin S. and Ida Mae Atkins Family Trust), and Max Candiotty (in his
                          capacity as co−trustee of the Irvin S. and Ida Mae Atkins Family Trust) and
                          against the Plaintiffs Markham Concepts, Inc., Lorraine Markham, and Susan
                          Garretson as to Count III of the Third Amended Complaint (ECF No. 127 ).
                          The remaining counts of the complaint were dismissed by this Court's July 25,

                                                                                                              57
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 58 of 90 PageID #:
                                    9800


                        2019 Text Order entering the parties Stipulation of Partial Dismissal with
                        Prejudice (ECF No. 249 ). (Urizandi, Nisshy) (Entered: 08/14/2019)
    08/21/2019   252    Assented MOTION for an Extension of Time to File filed by Hasbro, Inc.
                        Responses due by 9/4/2019. (Rocha, Patricia) (Entered: 08/21/2019)
    08/22/2019   253    Assented MOTION for an Extension of Time to File Motion for Attorneys'
                        Fees filed by Reuben Klamer. Responses due by 9/5/2019. (Renner, Eric)
                        (Entered: 08/22/2019)
    08/23/2019          TEXT ORDER granting 252 Motion for Extension of Time to File ; granting
                        253 Motion for Extension of Time; both deadlines to file Motions for
                        Attorneys' Fees extended to 9/6/19. So Ordered by Chief Judge William E.
                        Smith on 8/23/2019. (Jackson, Ryan) (Entered: 08/23/2019)
    08/23/2019   254    Assented MOTION for an Extension of Time TO FILE MOTION FOR
                        ATTORNEYS' FEES filed by Max Candiotty, Thomas Feiman, Dawn
                        Linkletter Griffin, Dennis Linkletter, Michael Linkletter, Sharon Linkletter,
                        Robert Miller, Laura Linkletter Rich. Responses due by 9/6/2019. (Bush,
                        Christine) (Entered: 08/23/2019)
    08/27/2019          TEXT ORDER granting 254 Motion for Extension of Time up to and including
                        9/6/19 to file a Motion for Attorneys' Fees. So Ordered by Chief Judge William
                        E. Smith on 8/27/2019. (Jackson, Ryan) (Entered: 08/27/2019)
    08/28/2019   255    BILL OF COSTS by Hasbro, Inc. (Attachments: # 1 Supporting Memorandum,
                        # 2 Exhibit Declaration of Joshua Krumholz, # 3 Exhibit 1, # 4 Exhibit 2, # 5
                        Exhibit 3, # 6 Exhibit 4, # 7 Exhibit 5, # 8 Exhibit 6, # 9 Exhibit 7, # 10
                        Exhibit 8, # 11 Exhibit 9, # 12 Exhibit 10, # 13 Exhibit 11, # 14 Exhibit
                        12)(Rocha, Patricia) (Entered: 08/28/2019)
    08/28/2019   256    BILL OF COSTS by Reuben Klamer. (Attachments: # 1 Supporting
                        Memorandum, # 2 Exhibit Declaration of Erica J. Van Loon, # 3 Exhibit
                        A)(Renner, Eric) (Entered: 08/28/2019)
    08/28/2019   257    BILL OF COSTS by Max Candiotty, Thomas Feiman, Dennis Linkletter,
                        Michael Linkletter, Sharon Linkletter, Robert Miller, Laura Linkletter Rich.
                        (Attachments: # 1 Supporting Memorandum Memorandum of Law in Support
                        of Bill of Costs, # 2 Affidavit Declaration of Christine K. Bush in Support of
                        Bill of Costs)(Bush, Christine) (Entered: 08/28/2019)
    09/06/2019   258    MOTION for Attorney Fees and Costs filed by Reuben Klamer. Responses
                        due by 9/20/2019. (Attachments: # 1 Declaration of Erica J. Van Loon in
                        Support of Motion for Attorneys' Fees and Costs (with exhibits), # 2
                        Declaration of Eric E. Renner in Support of Motion for Attorneys' Fees and
                        Costs (with exhibits), # 3 Affidavit of Stacey P. Nakasian in Support of Motion
                        for Attorneys' Fees and Costs)(Renner, Eric) (Entered: 09/06/2019)
    09/06/2019   259    MOTION for Attorney Fees and Costs filed by Hasbro, Inc. Responses due by
                        9/20/2019. (Rocha, Patricia) (Entered: 09/06/2019)
    09/06/2019   260    DECLARATION re 259 MOTION for Attorney Fees and Costs Declaration of
                        Matthew T. Oliverio by Hasbro, Inc. (Rocha, Patricia) (Entered: 09/06/2019)
    09/06/2019   261    DECLARATION re 259 MOTION for Attorney Fees and Costs Declaration of
                        Patricia K. Rocha by Hasbro, Inc. (Attachments: # 1 Exhibit 6, # 2 Exhibit

                                                                                                          58
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 59 of 90 PageID #:
                                    9801


                           7)(Rocha, Patricia) (Entered: 09/06/2019)
    09/06/2019   262       DECLARATION re 259 MOTION for Attorney Fees and Costs Declaration of
                           Joshua C. Krumholz by Hasbro, Inc. (Attachments: # 1 Exhibit 6, # 2 Exhibit
                           7, # 3 Exhibit 8, # 4 Exhibit 9, # 5 Exhibit 12, # 6 Exhibit 13, # 7 Exhibit 14, #
                           8 Exhibit 15, # 9 Exhibit 16)(Rocha, Patricia) (Entered: 09/06/2019)
    09/06/2019   263       MOTION to Seal Exhibit 1−5 to Declaration of Patricia K. Rocha Filed.
                           Notice Sent To: Hasbro, Inc, Ida Mae Atkins, Max Candiotty, Thomas Feiman,
                           Susan Garretson, Greenberg Traurig, LLP, Dawn Linkletter Griffin, Reuben
                           Klamer, Michael S. Lazaroff, Dennis Linkletter, Michael Linkletter, Sharon
                           Linkletter, Lorraine Markham, Markham Concepts, Inc., Robert Miller, Laura
                           Linkletter Rich, Louis M. Solomon. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2,
                           # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5)(Rocha, Patricia) This
                           entry/document has been filed under seal pursuant to statute, rule or court
                           order and access is restricted. Please login to CM/ECF to view
                           document(s). (Entered: 09/06/2019)
    09/06/2019   264       MOTION to Seal Exhibits 1−5, 10,11 to Declaration of Joshua C. Krumholz
                           Filed. Notice Sent To: Hasbro, Inc, Ida Mae Atkins, Max Candiotty, Thomas
                           Feiman, Susan Garretson, Greenberg Traurig, LLP, Dawn Linkletter Griffin,
                           Reuben Klamer, Michael S. Lazaroff, Dennis Linkletter, Michael Linkletter,
                           Sharon Linkletter, Lorraine Markham, Markham Concepts, Inc., Robert Miller,
                           Laura Linkletter Rich, Louis M. Solomon. (Attachments: # 1 Exhibit 1, # 2
                           Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 10, # 7
                           Exhibit 11)(Rocha, Patricia) This entry/document has been filed under seal
                           pursuant to statute, rule or court order and access is restricted. Please
                           login to CM/ECF to view document(s). (Entered: 09/06/2019)
    09/06/2019   265       MOTION for Attorney Fees and Costs filed by Max Candiotty, Thomas
                           Feiman, Dawn Linkletter Griffin, Dennis Linkletter, Michael Linkletter,
                           Sharon Linkletter, Robert Miller, Laura Linkletter Rich. Responses due by
                           9/20/2019. (Attachments: # 1 Declaration of Christine K. Bush in Support of
                           Motion for Attorney Fees and Costs (with exhibits), # 2 Declaration of Gary
                           Wexler in Support of Motion for Attorney Fees and Costs (with exhibits), # 3
                           Declaration of Thomas R. Noel in Support of Motion for Attorney Fees and
                           Costs)(Bush, Christine) (Entered: 09/06/2019)
    09/12/2019   266       Assented MOTION for an Extension of Time to File Response/Reply as to 265
                           MOTION for Attorney Fees and Costs, 259 MOTION for Attorney Fees and
                           Costs, 258 MOTION for Attorney Fees and Costs filed by Susan Garretson,
                           Lorraine Markham, Markham Concepts, Inc.. Responses due by 9/26/2019.
                           (Pollaro, Robert) (Entered: 09/12/2019)
    09/13/2019             TEXT ORDER granting 266 Motion for Extension of Time to File
                           Response/Reply ; Responses due by 10/1/2019. So Ordered by Chief Judge
                           William E. Smith on 9/13/2019. (Jackson, Ryan) (Entered: 09/13/2019)
    09/13/2019   267   61 NOTICE OF APPEAL by Susan Garretson, Lorraine Markham, Markham
                          Concepts, Inc. as to Order on Motion to Strike,,, 240 Findings of Fact &
                          Conclusions of Law, 251 Clerk's Judgment,,, ( filing fee paid $ 505.00, receipt
                          number 0103−1415689 )



                                                                                                                59
Case 1:15-cv-00419-WES-PAS Document 268-1 Filed 09/16/19 Page 60 of 90 PageID #:
                                    9802


                        NOTICE TO COUNSEL: Counsel should register for a First Circuit
                        CM/ECF Appellate Filer Account at http://pacer.psc.uscourts.gov/cmecf/.
                        Counsel should also review the First Circuit requirements for electronic
                        filing by visiting the CM/ECF Information section at
                        http://www.ca1.uscourts.gov/cmecf Appeal Record due by 9/20/2019.
                        (Pollaro, Robert) (Entered: 09/13/2019)




                                                                                                   60
Case 1:15-cv-00419-WES-PAS Document 268-1
                                    267 Filed
                                          Filed
                                              09/13/19
                                                09/16/19Page
                                                         Page1 of
                                                               613of PageID
                                                                     90 PageID
                                                                            9739
                                                                               #:
                                    9803


                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


  MARKHAM CONCEPTS, INC., SUSAN GARRETSON, and
  LORRAINE MARKHAM, individually and in her capacity as
  Trustee of the Bill and Lorraine Markham Exemption Trust
  and the Lorraine Markham Family Trust,                            Case No. 1:15-cv-419-S-PAS

                                            Plaintiffs,

                             -against-

  HASBRO, INC., REUBEN KLAMER, DAWN
  LINKLETTER GRIFFIN, SHARON LINKLETTER,
  MICHAEL LINKLETTER, LAURA LINKLETTER RICH,
  DENNIS LINKLETTER, THOMAS FEIMAN, in his capacity
  as co-trustee of the Irvin S. and Ida Mae Atkins Family Trust,
  ROBERT MILLER, in his capacity as co-trustee of the Irvin S.
  and Ida Mae Atkins Family Trust, and MAX CANDIOTTY, in
  his capacity as co-trustee of the Irvin S. and Ida Mae Atkins
  Family Trust.

                                            Defendants.


  REUBEN KLAMER,

                                   Counterclaim Plaintiff,

                             -against-

  MARKHAM CONCEPTS, INC., and LORRAINE
  MARKHAM,

                                   Counterclaim Defendants.




                                         NOTICE OF APPEAL

         Notice is hereby given that MARKHAM CONCEPTS, INC., SUSAN GARRETSON, and

  LORRAINE MARKHAM, individually and in her capacity as Trustee of the Bill and Lorraine

  Markham Family Trust, the Plaintiffs in the above-referenced matter, hereby appeal to the




                                                                                                 61
Case 1:15-cv-00419-WES-PAS Document 268-1
                                    267 Filed
                                          Filed
                                              09/13/19
                                                09/16/19Page
                                                         Page2 of
                                                               623of PageID
                                                                     90 PageID
                                                                            9740
                                                                               #:
                                    9804



  United States Court of Appeals for the First Circuit from (i) the Findings of Fact and Conclusions

  of Law dated January 25, 2019, (ii) the final judgment entered in this action on August 14, 2019,

  (iii) the Text Order dated November 15, 2017 denying both Plaintiffs’ Motion to Preclude Hasbro’s

  Untimely Contentions and Motion to Strike Hasbro’s Supplemental Discovery Responses (D.I.

  140) and Plaintiffs’ Supplemental Motion to Preclude Untimely Contentions and Motion to Strike

  Klamer’s Supplemental Discovery Responses (D.I. 142), and (iv) all non-final and interlocutory

  rulings entered in this action.




  Dated: September 13, 2019




                                                            Respectfully submitted,
   /s/ Robert M. Pollaro                                    /s/ Mary C. Dunn
   Robert M. Pollaro                                        Joseph V. Cavanagh, Jr. (#1139)
   John T. Moehringer                                       Mary Cavanagh Dunn (#6712)
   David Cole                                               Robert J. Cavanagh, Jr. (#8589)
   CADWALADER, WICKERSHAM & TAFT LLP                        BLISH & CAVANAGH LLP
   One World Financial Center                               Commerce Center
   New York, New York 10281                                 30 Exchange Terrace
   Telephone (212) 504-6000                                 Providence, Rhode Island 02903
   Admitted Pro Hac Vice                                    Telephone (401) 831-8900

                                                            Attorneys for Plaintiffs




                                                 -2-
                                                                                                       62
Case 1:15-cv-00419-WES-PAS Document 268-1
                                    267 Filed
                                          Filed
                                              09/13/19
                                                09/16/19Page
                                                         Page3 of
                                                               633of PageID
                                                                     90 PageID
                                                                            9741
                                                                               #:
                                    9805




                                      CERTIFICATE OF SERVICE


         I hereby certify that on September 13, 2019, I caused a true and correct copy of the
  foregoing document to be served on counsel of record via the electronic court filing system (ECF).


                                                       /s/ Robert M. Pollaro
                                                      Robert M. Pollaro




                                                                                                       63
Case 1:15-cv-00419-WES-PAS Document 268-1
                                    251 Filed
                                          Filed
                                              08/14/19
                                                09/16/19Page
                                                         Page1 of
                                                               642of PageID
                                                                     90 PageID
                                                                            8490
                                                                               #:
                                    9806




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

 MARKHAM CONCEPTS, INC.;
 SUSAN GARRETSON; and, LORRAINE
 MARKHAM, individually and in her
 capacity as trustee of the Bill
 and Lorraine Markham Exemption
 Trust and the Lorraine Markham
 Family Trust,
      Plaintiffs,


          v.                                                     C.A. No. 15-419 WES


 HASBRO, INC.; REUBEN KLAMER;
 DAWN LINLETTER GRIFFIN; SHARON
 LINKLETTER; MICHAEL LINKLETTER;
 LAURA LINKLETTER RICH; DENNIS
 LINKLETTER; THOMAS FEIMAN, in
 his capacity as co-trustee of
 the Irvin S. and Ida Mae Atkins
 Family Trust; ROBERT MILLER, in
 his capacity as co-trustee of
 the Irvin S. and Ida Mae Atkins
 Family Trust; and, MAX CANDIOTTY,
 in his capacity as co-trustee of
 the Irvin S. and Ida Mae Atkins
 Family Trust,
      Defendants.

                                              JUDGMENT

 [ ] Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
 the jury has rendered its verdict.

 [ X ] Decision by the Court. This action came to trial or hearing before the Court. The issues have been
 tried or heard and a decision has been rendered.


 IT IS ORDERED AND ADJUDGED:

         Pursuant to the Order entering by this Court on July 29th,
         2019 (ECF No. 250) and with no cause having been shown that
         final judgment should not enter, judgment hereby enters for
         the Defendants Hasbro, Inc., Reuben Klamer, Dawn Linkletter
         Griffin, Sharon Linkletter, Michael Linkletter, Laura
         Linkletter Rich, Dennis Linkletter, Thomas Feiman (in his
                                                                                                            64
Case 1:15-cv-00419-WES-PAS Document 268-1
                                    251 Filed
                                          Filed
                                              08/14/19
                                                09/16/19Page
                                                         Page2 of
                                                               652of PageID
                                                                     90 PageID
                                                                            8491
                                                                               #:
                                    9807




       capacity as co-trustee of the Irvin S. and Ida Mae Atkins
       Family Trust), Robert Miller (in his capacity as co-trustee
       of the Irvin S. and Ida Mae Atkins Family Trust), and Max
       Candiotty (in his capacity as co-trustee of the Irvin S. and
       Ida Mae Atkins Family Trust) and against the Plaintiffs
       Markham Concepts, Inc., Lorraine Markham, and Susan
       Garretson as to Count III of the Third Amended Complaint
       (ECF No. 127). The remaining counts of the complaint were
       dismissed by this Court’s July 25th, 2019 Text Order entering
       the parties’ Stipulation of Partial Dismissal with Prejudice
       (ECF No. 249).




                                                Enter:


                                                /s/ Ryan H. Jackson

                                                Deputy Clerk


 Dated: August 14th, 2019




                                                                                    65
Case
Case1:15-cv-00419-WES-PAS
     1:15-cv-00419-WES-PAS Document
                           Document240
                                    268-1Filed
                                            Filed
                                               01/25/19
                                                  09/16/19Page
                                                            Page
                                                               1 of
                                                                  6625
                                                                     of 90
                                                                        PageID
                                                                           PageID
                                                                               8325
                                                                                  #:
                                    9808


                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND
  _______________________________________
                                           )
  MARKHAM CONCEPTS, INC.; SUSAN GARRETSON;)
  and LORRAINE MARKHAM, individually and )
  in her capacity as trustee of the Bill )
  and Lorraine Markham Exemption Trust     )    C.A. No. 15-419 WES
  and the Lorraine Markham Family Trust, )
                                           )
            Plaintiffs,                    )
                                           )
       v.                                  )
                                           )
  HASBRO, INC.; REUBEN KLAMER; DAWN        )
  LINKLETTER GRIFFIN; SHARON LINKLETTER; )
  MICHAEL LINKLETTER; LAURA LINKLETTER     )
  RICH; DENNIS LINKLETTER; THOMAS FEIMAN, )
  in his capacity as co-trustee of the     )
  Irvin S. and Ida Mae Atkins Family       )
  Trust; ROBERT MILLER, in his capacity    )
  as co-trustee of the Irvin S. and Ida    )
  Mae Atkins Family Trust; and MAX         )
  CANDIOTTY, in his capacity as            )
  co-trustee of the Irvin S. and Ida Mae )
  Atkins Family Trust,                     )
                                           )
            Defendants.                    )
  _______________________________________ )

                  FINDINGS OF FACT AND CONCLUSIONS OF LAW

  WILLIAM E. SMITH, Chief Judge.

        To people of a certain age, who grew up in the America of the

  1960s and 70s — where television meant three channels and shows

  like Bonanza, Star Trek, and The Art Linkletter Show (more on that

  to come); where cars were made in America, period; and where phones

  were connected to wires, not cell towers — the Game of Life was a

  gangbuster hit found (it seemed) in every household in the country,

  alongside Twister, Clue, and Monopoly.           In the Game of Life, the



                                                                                       66
Case
Case1:15-cv-00419-WES-PAS
     1:15-cv-00419-WES-PAS Document
                           Document240
                                    268-1Filed
                                            Filed
                                               01/25/19
                                                  09/16/19Page
                                                            Page
                                                               2 of
                                                                  6725
                                                                     of 90
                                                                        PageID
                                                                           PageID
                                                                               8326
                                                                                  #:
                                    9809


  winner retires to “Millionaire Acres.” In this suit, life imitates

  art as the heirs of toy developer Bill Markham have sued over what

  they see as proceeds from the exploitation of the Game that they

  have been wrongfully denied.

          The Game of Life was inspired by the first boardgame invented

  by Milton Bradley himself, in 1860, called the Checkered Game of

  Life.       It sold millions of copies after hitting the market in 1960,

  and continues to sell to this day.            Based on the idea that “life’s

  a game that can be played well, or badly,” historian Jill Lepore

  writes in The New Yorker, “[o]nly a handful of games have had as

  long a shelf life.”         Jill Lepore, The Meaning of Life, The New

  Yorker, May 21, 2007, at 38, 39.             This case, filed in 2015, has

  had a shelf life of its own.            But after two amendments to the

  complaint and considerable motion practice, the parties tried to

  the Court (in Los Angeles 1 and Rhode Island) Plaintiffs’ third

  claim for relief, which asks for a declaratory judgment that

  Markham’s       heirs   control   the       Game’s   intellectual   property.

  Specifically, Plaintiffs ask the Court to find that they have

  termination rights under section 304 of the Copyright Act of 1976.

          With these, Plaintiffs would be able to acquire the copyrights




          1
         Through the courtesy of the United States District Court
  for the Central District of California, this Court was able to
  hear live testimony from critical witnesses who, because of their
  age, could not travel to Rhode Island. The Court is most grateful
  to those who worked to make this possible.
                                          2

                                                                                       67
Case
Case1:15-cv-00419-WES-PAS
     1:15-cv-00419-WES-PAS Document
                           Document240
                                    268-1Filed
                                            Filed
                                               01/25/19
                                                  09/16/19Page
                                                            Page
                                                               3 of
                                                                  6825
                                                                     of 90
                                                                        PageID
                                                                           PageID
                                                                               8327
                                                                                  #:
                                    9810


  to the Game that were long ago transferred to Defendant Hasbro,

  Inc.,’s    predecessor-in-interest,         the    Milton   Bradley   Company.

  Plaintiffs lose this turn, however:               the facts found below show

  that the physical creation of the Game’s prototype was done by

  Markham’s erstwhile employees — Grace Chambers and Leonard Israel

  — as well as Markham’s wife, Sue, and unnamed parties hired by

  Markham to furnish finishing touches.              They also show that this

  work was done at the instance and expense of Defendant and toy

  developer Reuben Klamer.

  I.    Findings of Fact

        The series of events leading to the Game 2 hitting the market

  in 1960 began a year earlier.         See, e.g., Exs. JTX 9, JTX 11, JTX

  12.    In 1959, a Reuben Klamer traveled from his home in Beverly

  Hills,     California,      to     Milton    Bradley’s      headquarters    in

  Springfield, Massachusetts.         Ex. JTX 9; Nov. 16, 2017, Trial Tr.

  (“Trial Tr. I”) 23–26.           Klamer was a toy developer with myriad

  contacts in the industry, and had come to pitch Milton Bradley

  executives a concept for a new toy.           See Trial Tr. I 18–26.

        Milton Bradley passed on the pitch.              Id. at 25.     But the

  company’s president at the time, Jim Shay, asked Klamer to develop

  a product idea to commemorate Milton Bradley’s 1960 centennial.




        2When the Court refers to the “Game” or the “prototype”
  without specifying any of their composite parts (the box cover,
  board, rules, etc.), it means to refer to these in their entirety.
                                         3

                                                                                       68
Case
Case1:15-cv-00419-WES-PAS
     1:15-cv-00419-WES-PAS Document
                           Document240
                                    268-1Filed
                                            Filed
                                               01/25/19
                                                  09/16/19Page
                                                            Page
                                                               4 of
                                                                  6925
                                                                     of 90
                                                                        PageID
                                                                           PageID
                                                                               8328
                                                                                  #:
                                    9811


  Id. at 23; Ex. JTX 9.       Intrigued, Klamer agreed to do so and went

  searching for inspiration in Milton Bradley’s archive, where he

  stumbled upon an old copy of the Checkered Game of Life, see Ex.

  JTX 9, Trial Tr. I 23, which had been invented by the company’s

  namesake just before the Civil War to “forcibly impress upon the

  minds of youth the great moral principles of virtue and vice,”

  Lepore, supra, at 41.        The concept Klamer developed on the trip

  back home to California was to update the Checkered Game of Life

  to reflect post-World War II American society and values. 3                See

  Trial Tr. I 25–27; Exs. JTX 10., PTX 20, PTX 275.

        But Klamer was mostly an ideas man — he needed help refining

  his concept and, importantly, translating it into a prototype he

  could actually sell to Milton Bradley.          See Trial Tr. I 28–31, 64;

  Ex. JTX 10.      For this he reached out to one of his toy-industry

  contacts, Bill Markham.          Trial Tr. I 28–33.          An experienced

  advertiser, Markham was head of a firm set to that purpose named

  California Product Development (“CPD”).            See JTX 2; Trial Tr. I

  112; Nov. 17, 2017, Trial Tr. (“Trial Tr. II”) 64.              CPD employed

  two artists at the time, Grace Chambers and Leonard Israel, who

  were very good in Klamer’s estimation, and whose presence at CPD




        3Klamer testified that he had scribbled some of the thoughts
  he had on the plane ride from Massachusetts to California. These
  notes were admitted into evidence, and reflect many of the
  attributes that eventually found their way into the Game. Ex. JTX
  10; Trial Tr. I 27–31.
                                         4

                                                                                       69
Case
Case1:15-cv-00419-WES-PAS
     1:15-cv-00419-WES-PAS Document
                           Document240
                                    268-1Filed
                                            Filed
                                               01/25/19
                                                  09/16/19Page
                                                            Page
                                                               5 of
                                                                  7025
                                                                     of 90
                                                                        PageID
                                                                           PageID
                                                                               8329
                                                                                  #:
                                    9812


  convinced Klamer to hire Markham’s firm over others he considered.

  Trial Tr. I 28–31.       Chambers had received her training from the

  Art Center College of Design in Los Angeles, Trial Tr. II 60;

  Israel his from the Chicago Art Institute, Trial Tr. I 100.

        Markham agreed to take on the project in the summer of 1959.

  See Trial Tr. I 29–33.       With little time to waste — Milton Bradley

  wanted the product ready for market by January 1, 1960, see id. at

  55 — Markham and his team went to work, see id. at 34–35.                As to

  who did what during the approximately six weeks it took to produce

  the prototype, the Court credits especially the testimony of

  Chambers and Israel, which the Court heard live in Los Angeles. 4

  See generally Trial Tr. II 58–111 (Chambers); Trial Tr. I 99–136

  (Israel).    Neither has received a cent in royalties from the Game,

  nor have they any financial interest in the outcome of this suit.

  See Trial Tr. I 108–09; Trial Tr. II 58, 80.             The testimony each

  gave was largely consistent with that of the other.            See generally

  Trial Tr. II 58–111; Trial Tr. I 99–136.          Both, moreover, had only

  good things to say about their time working for Markham at CPD and

  with Klamer on the project.        See Trial Tr. I 101; Trial Tr. II 65–

  66.




        4Klamer also testified to these events. See Trial Tr. I 36–
  37.   And although he, as a successor to the now-defunct Link
  Research Corporation, see Ex. JTX 569, has a financial interest in
  this suit, the Court found his testimony credible, and largely
  corroborative of Chambers’s and Israel’s.
                                         5

                                                                                       70
Case
Case1:15-cv-00419-WES-PAS
     1:15-cv-00419-WES-PAS Document
                           Document240
                                    268-1Filed
                                            Filed
                                               01/25/19
                                                  09/16/19Page
                                                            Page
                                                               6 of
                                                                  7125
                                                                     of 90
                                                                        PageID
                                                                           PageID
                                                                               8330
                                                                                  #:
                                    9813


        They testified that labor was divided:              Klamer and Markham

  combined to provide the big ideas, many ahead of their time.                 See

  Trial Tr. I 34, 103, 107–08, 127; Trial Tr. II 67–71, 75; see also

  Ex. JTX 25.       These included that the Game would be played on a

  circuitous path; the Game’s board would contain three-dimensional

  elements; the Game’s object would be to achieve various life

  milestones; and a spinner would dictate movement of the Game’s

  players.    See Trial Tr. I 107, 126–29; Trial Tr. II 68–71; Ex. JTX

  25.   Klamer also visited Markham’s firm once or twice a week during

  development to give real-time edits to Chambers and Israel while

  they worked — the former on the game board, the latter on the box

  cover —    to    produce   a   physical    instantiation    of    Klamer’s   and

  Markham’s ideas.      Trial Tr. I 103–04, 106–08, 129, 130–33; Trial

  Tr. II 71–78.

        Chambers and Israel both testified that they — not Markham or

  Klamer — were the ones at CPD who built the prototype.               Trial Tr.

  I   103–04,     106–07,    130–33;   Trial    Tr.   II   71–78.     Asked    who

  constructed the prototype’s game board, Chambers said that she did

  “most of it.”      Trial Tr. II 72.        Israel went further, testifying

  that “once it was decided what we wanted to have on the board,

  [Chambers] was the one who put it all together and did the final

  art work on it.”      Trial Tr. I 106.       Chambers was the one who built

  the houses, the mountains, and the elevated track out of balsa

  wood, cardboard, and colored pantone paper.              Trial Tr. II 99–103.

                                         6

                                                                                       71
Case
Case1:15-cv-00419-WES-PAS
     1:15-cv-00419-WES-PAS Document
                           Document240
                                    268-1Filed
                                            Filed
                                               01/25/19
                                                  09/16/19Page
                                                            Page
                                                               7 of
                                                                  7225
                                                                     of 90
                                                                        PageID
                                                                           PageID
                                                                               8331
                                                                                  #:
                                    9814


  Chambers also placed the printing on the track and constructed a

  cardboard spinner.      See id. at 101, 132–33.      Some of these objects,

  such as the spinner and the mountains, were later converted to the

  plastic replicas used for the prototype by an outside firm Markham

  hired for that purpose.       See Trial Tr. I 121–22; Trial Tr. II 103–

  04; Ex. JTX 13.       An outside firm also bound the game board and

  printed the play money that was part of the prototype.              See Trial

  Tr. II 106–07; Ex. JTX 13.

         The art for the prototype’s box cover was Israel’s handiwork,

  according to both his and Chambers’s testimony.            Trial Tr. I 103–

  04, 110–11; Trial Tr. II 72, 74.            Israel created several small-

  scale sketches as possibilities for the box cover, from which

  Markham and Klamer selected the one they preferred.              Trial Tr. I

  103.   The favored design was then made by Chambers into a box cover

  of proper scale.       Id. at 134.         As with the board, Markham had

  “nothing to do” with the physical creation of the box cover.               Id.

  at 107.    Indeed, it was the testimony of both Israel and Chambers

  that Markham was often attending to other matters at CPD during

  the time the prototype was taking physical form.           Id. at 116; Trial

  Tr. II 73–74.

         The third major component to the prototype besides the board

  and the box — the rules — were a collective, iterative effort.

  Trial Tr. I 105–06, 116–18; Trial Tr. II 76–77, 105.                 Once the

  Game was operational, everyone in and around the CPD offices at

                                         7

                                                                                       72
Case
Case1:15-cv-00419-WES-PAS
     1:15-cv-00419-WES-PAS Document
                           Document240
                                    268-1Filed
                                            Filed
                                               01/25/19
                                                  09/16/19Page
                                                            Page
                                                               8 of
                                                                  7325
                                                                     of 90
                                                                        PageID
                                                                           PageID
                                                                               8332
                                                                                  #:
                                    9815


  the time — Markham, Klamer, Chambers, and Israel — would play it,

  and    then    throw   out   suggested    rule    changes      for   the   group   to

  consider.       Trial Tr. I 105–06, 118–19, 128; Trial Tr. II 76–77,

  105.    Some of these were tried and, because of some unforeseen

  disruptive effect on another rule, discarded.                   Trial Tr. I 105–

  06.    Some, however, were ultimately adopted, then copied by Sue

  Markham (Bill’s wife, and a copywriter by profession) into the

  prototype’s rule book.        Trial Tr. I 105–06, 116–18, 128; Trial Tr.

  II 105.

         Once completed, Markham and Klamer presented the prototype to

  Milton Bradley executives, including its vice president, Mel Taft,

  on or around August 10, 1959, at the famous Chasen’s restaurant in

  Hollywood, California.        See Trial Tr. I 38–39, 65–68, 86; Exs. JTX

  25, JTX 29.      Also at Chasen’s was radio and television personality

  Art Linkletter.        See Trial Tr. I 33, 39; Exs. JTX 25, JTX 29.                He

  was there on behalf of Link Research Corporation (“Link”), the

  firm    Linkletter     had   founded     with    Klamer   to    develop    consumer

  products that could be marketed using Linkletter’s considerable

  celebrity.       See Trial Tr. I 20, 33; Exs. JTX 29, JTX 34, JTX 39,

  JTX 42.       Part of Klamer’s pitch to Milton Bradley at the Chasen’s

  meeting was that Linkletter could help promote the Game. See Trial

  Tr. I 38–39; Exs. JTX 11, JTX 12.                The pitch worked:         Taft and

  Shea were impressed by the prototype, and left the restaurant

  thinking that with some tweaks it could be a commercial success.

                                            8

                                                                                          73
Case
Case1:15-cv-00419-WES-PAS
     1:15-cv-00419-WES-PAS Document
                           Document240
                                    268-1Filed
                                            Filed
                                               01/25/19
                                                  09/16/19Page
                                                            Page
                                                               9 of
                                                                  7425
                                                                     of 90
                                                                        PageID
                                                                           PageID
                                                                               8333
                                                                                  #:
                                    9816


  See Exs. JTX 18, JTX 19, JTX 20, JTX 21, JTX 25, JTX 33; Trial Tr.

  I    40–41.     Soon   thereafter,        on   August    19,    Klamer     mailed     the

  prototype to Milton Bradley.            Ex. JTX 12; Trial Tr. I 96.

         Two agreements regarding rights to the Game followed.                          See

  Exs. JTX 1, JTX 2.       The first, entered on September 21, 1959, was

  a License Agreement between Link and Milton Bradley.                       Ex. JTX 1.

  This    agreement      gave    Milton     Bradley      the     exclusive    right      to

  manufacture and market the Game, which Link “had . . . designed

  and constructed.”        Id.    The License Agreement also allowed Milton

  Bradley to use Linkletter’s name and image in its advertising of

  the Game, and required Linkletter to plug the Game fifty-two times

  on his nationally televised show.               Id.     In return, Link received

  a six percent royalty on sales of the Game and an immediate, non-

  refundable $5,000 advance against these royalties.                        Id.    Absent

  termination or breach, the Agreement was to last as long as Milton

  Bradley marketed the Game.           Id.

         The    second   agreement,       the    Assignment      Agreement,       was   one

  between Link and Markham.          Ex. JTX 2.         Executed October 20, 1959,

  this agreement assigned “all of [Markham’s] right, title, and

  interest in and to the Game[] to Link.”                 Id.    Markham received the

  right to a royalty stream amounting to thirty percent of the six

  percent royalty Link had negotiated with Milton Bradley in their

  License Agreement. Id. Along with a nonrefundable $773.05 advance

  on   Markham’s    thirty       percent,    Link   agreed       to   pay   Markham     the

                                             9

                                                                                              74
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                10 of
                                                                   7525
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8334
                                                                                   #:
                                      9817


   $2,423.16 he spent producing the prototype, id., for which he had

   billed Link, and which included Chambers’s and Israel’s salary,

   see Ex. JTX 13. Klamer paid Markham’s bill — a bill he had promised

   would be his responsibility at the outset of the project, Trial

   Tr. I 41–42, 57–58; Trial Tr. II 49 — out of the aforementioned

   $5,000 royalty advance Link secured from Milton Bradley.                 Ex. JTX

   2.    The Assignment Agreement stated that Markham had “invented,

   designed[,] and developed” the Game.                Id.    It also provided that

   Milton   Bradley     would   communicate       to    Markham   any   contemplated

   changes to the Game, allowing Markham to share his thoughts on

   these with Milton Bradley.        Id.        “[T]he final decision regarding

   such changes,” however, was to “rest with either LINK or [Milton

   Bradley].”    Id.

         While    the     parties     hammered          out     these   contractual

   arrangements, Milton Bradley was at work turning the prototype

   into a commercially viable boardgame.               Trial Tr. I 45–50; see also

   Exs. JTX 18, JTX 20, JTX 21, JTX 25, JTX 26, JTX 33, JTX 40, JTX

   43.   Both Markham and Klamer helped advise the company as to how

   best to carry out this transformation.                See Exs. JTX 26, JTX 27,

   JTX, 28, JTX 33, JTX 35, JTX 36.             Comparing early versions of the

   Game with the prototype shows a host of changes made — many with

   a view toward making the Game less expensive to manufacture, but

   that nevertheless altered its aesthetics.                  Compare Ex. JTX 509,

   with Ex. HTX 14; see also Trial Tr. I 45–50.                   For instance, the

                                           10

                                                                                       75
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                11 of
                                                                   7625
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8335
                                                                                   #:
                                      9818


   early versions had the raised mountains directly on the Game’s

   circuitous track, whereas the prototype had them as background

   scenery surrounding the track.           Compare Ex. JTX 509, with Ex. HTX

   14; see also Trial Tr. I 45–50.           Moreover, the board in the early

   versions had fewer, and smaller, three-dimensional elements than

   the prototype.      Compare Ex. JTX 509, with Ex. HTX 14; see also

   Trial Tr. I 45–50.        Milton Bradley also changed the font on the

   Game’s box cover to make it more visually appealing, and varied

   the wording and order of certain of the Game’s rules to make them

   more intelligible.        Compare Ex. JTX 509, with Ex. HTX 14.

          Milton Bradley first published the Game on March 12, 1960.

   Exs. JTX 3, JTX 4, JTX 5; Trial Tr. I 58.                Later that year, on

   December 19, 1960, Milton Bradley applied to register copyrights

   in the Game’s board and rules. Exs. JTX 4, JTX 5. These identified

   the company as the author.         Exs. JTX 4, JTX 5.     Milton Bradley was

   also   noted   as   the   author    of   the   Game’s   box   in   a   copyright

   application submitted the same day by Link.             Ex. JTX 3.     The Game,

   an instant classic, sold like crazy, and is still a source of

   revenue for Milton Bradley’s successor-in-interest Hasbro, as the

   latter continues to market the original version of the Game, Ex.

   JTX 520, as well as updated versions incorporating various themes

   and characters, such as one recent rendition introduced at trial

   that included intellectual property from the popular Despicable Me

   children’s movie franchise, Ex. JTX 511.

                                            11

                                                                                      76
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                12 of
                                                                   7725
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8336
                                                                                   #:
                                      9819


         The   ensuing   “Pay    Day!”    has   sometimes     been   the     cause   of

   consternation, however.        Even before the Game hit stores, there

   was a struggle, mostly on Markham’s part, to take credit for its

   genius. Trial Tr. I 54–56; see Exs. JTX 2, JTX 16, JTX 32.                         A

   provision in the Assignment Agreement, for example, required Link

   to ask Milton Bradley if Markham’s name could appear on the Game’s

   box cover.    Ex. JTX 2.     Klamer fulfilled this requirement on behalf

   of Link.      Ex. JTX 16.      But Milton Bradley kindly declined the

   request.     Ex. JTX 32.

         Then, in 1965, Markham came upon what he considered a false

   statement in the trade publication Toy & Hobby World, identifying

   Klamer as the designer of the Game.              Exs. PTX 20, PTX 87.             He

   responded with a brusque letter to Klamer.                 Ex. PTX 20.       “I am

   sure you are not so in need of recognition that you take credit

   for something in which your only connection was to sell it to

   Milton Bradley,” he wrote.            Id.    Markham sought to correct the

   alleged misattribution — which he found “very damaging to [his]

   reputation” — by asking Klamer that he prepare a letter recognizing

   Markham as the “sole inventor, designer and developer” of the Game.

   Id.    Markham    would    append     this   letter   to   the    press    release

   correcting the error that he was preparing for publication.                   Id.

         Klamer responded that he was “puzzled” by Markham’s letter,

   and pushed back on Markham’s suggestion that Klamer’s only role in

   what had already become a “great success” was selling the Game to

                                           12

                                                                                          77
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                13 of
                                                                   7825
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8337
                                                                                   #:
                                      9820


   Milton Bradley.       Id.   Disinclined to upset the applecart, however,

   Klamer grudgingly acceded to Markham’s demand for recognition,

   writing that the Assignment Agreement obligated Klamer to agree

   that Markham invented the Game.               Id.   Going forward, Klamer went

   out of his way to prevent any publicity that would similarly offend

   Markham. See, e.g., Ex. PTX 20. For instance, Klamer preemptively

   wrote a publication called The Westerner to warn that they not

   associate     him    with   the   Game   in    a    forthcoming    article.     Id.

   “Although I know what my contribution was in the project,” Klamer

   wrote,   “I   want    to    eliminate    any    hassle   with     this   particular

   individual . . . .”         Id.

         Markham and Klamer fought not just over the limelight, but

   over money too.        In a letter to Klamer dated August 15, 1963,

   Markham complained that the Assignment Agreement had been a raw

   deal, grumbling that his share of the royalties was “ridiculously

   low” and that Art Linkletter had done little to promote the Game

   on television.       Ex. PTX 21.    Markham, feeling slighted, asked that

   he receive fifty percent of the three percent royalty Milton

   Bradley was then offering Link on sales of the Game overseas,

   instead of the thirty percent of Link’s share he had been receiving

   under the Assignment Agreement.           Id.

         Klamer waited until October 3, 1963, to respond, explaining

   his delay as follows:        “Someone whom I respected very much told me

   to count to twenty-five, not just to ten, when I got annoyed about

                                            13

                                                                                         78
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                14 of
                                                                   7925
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8338
                                                                                   #:
                                      9821


   a situation.”      Id.   Setting the pattern he would follow in his

   later skirmishes with Markham over public recognition, Klamer

   noted his disagreement with Markham’s version of history, before

   caving to Markham’s demands.        Id.    That is to say, Klamer agreed

   to hand over fifty percent of the royalty Link received on foreign

   sales, but stated his belief that this was more than Markham was

   due under the Assignment Agreement, which, contrary to Markham’s

   laments, “was and is a fair one.”              Id.    Klamer also came to

   Linkletter’s defense, asserting that Milton Bradley was more than

   satisfied with Linkletter’s promotion of the Game, and indeed “was

   highly impressed with the TV commercial which Art did on the Game.”

   Id.

         An exchange of passive-aggressive letters was not enough to

   settle the next royalty dispute. Again having to do with Markham’s

   share of foreign royalties, this skirmish led to Markham and Klamer

   suing each other in California state court in the late 1980s.              See

   Ex. HTX 111.       The litigation ended on July 9, 1989, when the

   parties signed a handwritten settlement agreement.              Ex. JTX 58.

   Among other things, the agreement set Markham’s share of overseas

   sales at 36.66 percent of Link’s foreign royalties, while keeping

   his share of U.S. sales at thirty percent of Link’s domestic

   royalties, as stipulated in the Assignment Agreement.               Id.    The

   parties styled the Settlement Agreement as an amendment to the

   Assignment Agreement, which they agreed in 1989 they “continue[d]

                                         14

                                                                                    79
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                15 of
                                                                   8025
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8339
                                                                                   #:
                                      9822


   to be governed by.”      Id.

         The present litigation is an attempt by Markham’s successors

   in interest — Markham passed away in 1993, see Ex. PTX 218 — to

   put an end to government by Assignment Agreement.               See Third Am.

   Compl. ¶¶ 77–82.      These Plaintiffs insist that their right to do

   so lies in section 304 of the Copyright Act of 1976.

   II.   Conclusions of Law

         Plaintiffs are, however, mistaken in their insistence:               the

   facts as found above show that this case fits squarely within the

   work-for-hire exception to the termination right granted authors

   in section 304.

         The Copyright Act of 1976 provides a work’s author the right

   to terminate a previously bestowed grant of copyright in that work.

   17 U.S.C. § 304(c).        The idea behind this right is to give an

   author a second chance to negotiate the rights to her work when —

   after it has been exploited during the term of an initial grant —

   she can better gauge the work’s value.               Mills Music, Inc. v.

   Snyder, 469 U.S. 153, 172–73 (1985).                Termination rights are

   especially important when hindsight shows the author made a bad

   deal the first time around.       Id.; see 3 Melville B. Nimmer & David

   Nimmer, Nimmer on Copyright § 11.01[A] (Matthew Bender rev. ed.).

         Although     necessary      to    achieve      fairness     in    these

   circumstances,     termination      rights    are    not   without     various

   qualifications, Nimmer & Nimmer, supra, § 11.02, one of which —

                                          15

                                                                                    80
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                16 of
                                                                   8125
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8340
                                                                                   #:
                                      9823


   that excepting works for hire, 17 U.S.C. § 304(c) — determines

   this case.        Section 304(c) states, in relevant part, that “[i]n

   the case of any copyright subsisting in either its first or renewal

   term on January 1, 1978, other than a work made for hire, the

   . . . grant of a transfer . . . of the renewal copyright, executed

   before January 1, 1978, . . . is subject to termination . . . .”

   17 U.S.C. § 304(c) (emphasis added).                   The rule, then, is that

   copyrights     granted    prior   to    January      1,   1978,    are    subject    to

   termination, but not if the copyright is one in a work for hire.

   See Nimmer & Nimmer, supra, § 11.02 (“[The 1976 Act] moves in

   categorical       fashion,     disallowing       all      works    for     hire   from

   termination.”).

            What counts as a work for hire depends on when the work was

   created.      See Martha Graham Sch. & Dance Found., Inc. v. Martha

   Graham Ctr. of Contemporary Dance, Inc., 380 F.3d 624, 633–34 (2d

   Cir. 2004); Forward v. Thorogood, 985 F.2d 604, 606 n.2 (1st Cir.

   1993).      Works created on or after the effective date of the 1976

   Act (January 1, 1978) have their work-for-hire status determined

   according to the statutory definition given in the 1976 Act.                        See

   17 U.S.C. § 101.         However, for works created before that date,

   this     status   is   determined      under   the     Copyright     Act    of    1909,

   predecessor to the 1976 Act, which contained the concept, but

   lacked a statutory definition, of a work for hire                     See 17 U.S.C.

   §   26    (repealed    1978)   (“[T]he    word    ‘author’        shall   include    an

                                            16

                                                                                             81
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                17 of
                                                                   8225
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8341
                                                                                   #:
                                      9824


   employer in the case of works made for hire.”); Forward, 985 F.2d

   at 606 n.2. Without definitional guidance from the statute, courts

   have had the task of tracing the term’s 1909 Act contours.                Cmty.

   for Creative Non-Violence v. Reid, 490 U.S. 730, 744 (1989).

          The First Circuit’s efforts in this regard led it to adopt a

   definition of the term that tracks the instance-and-expense test.

   Forward, 985 F.2d at 606 & n.2.            Borrowed from the Second and Ninth

   Circuits, this test has it that the presumptive “‘author’ and

   copyright holder of . . . [a] commissioned work[] created by

   independent contractors” is “the commissioning party at whose

   ‘instance and expense’ the work was done.”                 Id. at 606 (citing

   Brattleboro Publ’g Co. v. Winmill Publ’g Corp., 369 F.2d 565, 567–

   68    (2d    Cir.   1966));   see   also    Lin–Brook    Builders   Hardware   v.

   Gertler, 352 F.2d 298, 300 (9th Cir. 1965) (adopting instance-and-

   expense test).

          In Forward, the First Circuit held that demo tapes with music

   from the blues band George Thorogood and the Destroyers were not

   works for hire where there was no evidence they were “prepared for

   the    use    and   benefit   of”   plaintiff    music   aficionado,    who    had

   arranged for the band to record the tapes.                Forward, 985 F.2d at

   604–06.      Instead, the tapes had been recorded for the purpose of

   enticing a record company to sign the band to a record deal.                   Id.

   at 606.       Moreover, the aficionado, as the alleged commissioning

   party, “neither employed nor commissioned the band members nor did

                                              17

                                                                                        82
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                18 of
                                                                   8325
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8342
                                                                                   #:
                                      9825


   he compensate or agree to compensate them.”           Id.   Because the tapes

   were not produced at plaintiff’s instance and expense, the First

   Circuit ruled, he was not their author under the 1909 Act.                Id.

         In this case, though, the work at issue was “prepared for the

   use and benefit” of, and paid for by, a commissioning party, namely

   Reuben Klamer.      See id.     That is to say, the Game’s prototype was

   produced at his instance and expense.            Instance here “refers to

   the extent to which the hiring party provided the impetus for,

   participated in, or had the power to supervise the creation of the

   work.”     Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 139 (2d

   Cir. 2013).      And it was Klamer who provided the impetus for the

   prototype’s creation when, after visiting the archives at Milton

   Bradley,    he   selected     Markham’s    company   to   help   him   make   the

   prototype.       Ex. JTX 9; Trial Tr. I 23–26, 28–33; see Twentieth

   Century Fox Film Corp. v. Entertainment Distrib., 429 F.3d 869,

   879 (9th Cir. 2005) (describing “the ‘instance’ test as an inquiry

   into whether the motivating factor in producing the work was the

   employer who induced the creation” (quotation marks omitted)).

   This selection is the sole reason for Markham’s involvement, and

   spurred everything that came after:           the fast work of everyone at

   CPD to bring the prototype into existence, Trial Tr. I 99–136;

   Trial Tr. II 58–111; the presentation of the prototype to Milton

   Bradley executives at Chasen’s restaurant, Trial Tr. I 38–39; Exs.

   JTX 25, JTX 29; and ultimately the manufacture and sale of the

                                         18

                                                                                       83
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                19 of
                                                                   8425
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8343
                                                                                   #:
                                      9826


   Game, Exs. JTX 12, JTX 18, JTX 19, JTX 20, JTX 21, JTX 25, JTX 33.

         Klamer had the power to supervise the prototype’s creation.

   See Twentieth Century Fox, 429 F.3d at 879 (“The ‘instance’ test

   is shaped in part by the degree to which the hiring party had the

   right to control or supervise the artist’s work.” (quotation marks

   omitted)); Martha Graham, 380 F.3d at 635.                    Both Chambers and

   Israel testified to Klamer’s frequent presence at CPD while they

   worked on the prototype.            Trial Tr. I 106–08; Trial Tr. II 73.

   They considered Klamer the client for the project, and one whose

   suggestions for changes they were expected to, and did, implement.

   Trial Tr. I 103–04, 106–07, 130–33; Trial Tr. II 71–78; see Marvel,

   726 F.3d at 139 (“Actual creative contributions or direction

   strongly suggest that the work is made at the hiring party’s

   instance.”).      They also considered Klamer the final arbiter of the

   prototype’s look and feel.           Trial Tr. I 103–04, 106–07, 130–33;

   Trial Tr. II 71–78.

         The   preeminence       of    Klamer’s     predilections      is    further

   evidenced in the Assignment Agreement.                   See Ex. JTX 2.   There,

   Markham recognized that while he had a right to learn of any

   contemplated changes to the prototype’s design, he “understood

   that the final decision regarding such changes shall rest with

   either LINK or [Milton Bradley].”            Id.; see Picture Music, Inc. v.

   Bourne, Inc., 457 F.2d 1213, 1217 (2d Cir. 1972) (finding the song

   “Who’s   Afraid    of   the   Big    Bad     Wolf”   a    work-for-hire   because

                                           19

                                                                                       84
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                20 of
                                                                   8525
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8344
                                                                                   #:
                                      9827


   commissioning parties had “the power to accept, reject, or modify

   [the composer’s] work”).

         Because Klamer “provided the impetus for, participated in,

   [and] had the power to supervise the creation of [the prototype],”

   the Court concludes it was made at his instance.           Marvel, 726 F.3d

   at 139, 141 (“Marvel’s inducement, right to supervise, exercise of

   that right, and creative contribution with respect to [comic-book

   artist Jack] Kirby’s work during the relevant time period is more

   than enough to establish that the works were created at Marvel’s

   instance.”).

         The prototype was also created at Klamer’s expense. 5                 In

   determining who bore the expense of creation, the lodestar is

   financial risk; the question being who took it, or most of it.

   See, e.g., id. at 140 (noting that the law here is ultimately

   interested in who took the “risk with respect to the work’s

   success”); Twentieth Century Fox, 429 F.3d at 881 (affirming that

   General Dwight D. Eisenhower’s World War II memoir was produced at




         5An argument could have been made (but was not) that the Game
   was created at the instance and expense of Milton Bradley. After
   all, it was Milton Bradley that solicited Klamer to come up with
   something for the company’s anniversary, and it was Milton Bradley
   that, once it accepted the Game, paid Klamer $5,000 and bore the
   risk of its failure to sell to the public.      There are problems
   with this theory. For example, it was Klamer who hired Markham,
   not Milton Bradley. In any event, this argument was not made by
   Hasbro, presumably because, as a recipient of a license in the
   prototype, it would not affect the result, and because Hasbro
   thought it in the company’s interest to present a unified theory.
                                         20

                                                                                    85
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                21 of
                                                                   8625
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8345
                                                                                   #:
                                      9828


   the publisher’s expense because it “took on all the financial risk

   of the book’s success”); Siegel v. Warner Bros. Entm’t. Inc., 658

   F. Supp. 2d 1036, 1058 (C.D. Cal. 2009) (noting that the focus of

   the expense calculus is “on who bore the risk of the work's

   profitability”).

         One feature of Klamer’s arrangement with Markham and his

   company — and what likely accounted for the level of control Klamer

   had over the making of the prototype — was that Klamer would pay

   any and all costs Markham incurred during the project.             Trial Tr.

   I 41–42, 57–58; Trial Tr. II 49; see Exs. JTX 2, JTX 13.             This was

   true even if Klamer was unable to convince Milton Bradley to

   manufacture the Game.       Trial Tr. I 41–42, 57–58; Trial Tr. II 49

   see Exs. JTX 2, JTX 13.         In other words, if the Milton Bradley

   executives at Chasen’s had been thoroughly unimpressed by the

   prototype and passed on it completely — as they had on the other

   idea Klamer brought to them just months earlier — Klamer would

   have remained on the hook for the $2,423.16 Markham billed him on

   October 12, 1959.      Trial Tr. I 41–42, 57–58; Trial Tr. II 49; see

   Exs. JTX 2, JTX 13; see also Ex. PTX 20 (evidencing Markham’s

   understanding that Klamer’s role in creating the Game was “to sell

   it to Milton Bradley”).       This sum included the cost of Chambers’s

   and Israel’s labor along with the material used in the prototype.

   Ex. JTX 13.

         Klamer also agreed to pay Markham thirty percent of the

                                         21

                                                                                    86
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                22 of
                                                                   8725
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8346
                                                                                   #:
                                      9829


   royalty he negotiated for himself from Milton Bradley.                 Ex. JTX 2.

   And while the use of royalties as payment, as opposed to a fixed

   sum,    “generally       weighs        against   finding    a     work-for-hire

   relationship,” Playboy Enters. v. Dumas, 53 F.3d 549, 555 (2d Cir.

   1995), “[t]he absence of a fixed salary . . . is never conclusive,”

   Picture Music, 457 F.2d at 1216, and has been found “a rather

   inexact method of properly rewarding with ownership the party that

   bears the risk with respect to the work’s success,” Marvel, 726

   F.3d at 141.      Markham was, moreover, not obliged to pay back the

   $773.05 advance on royalties he received from Klamer.                  Ex. JTX 2;

   cf. Picture Music, Inc. v. Bourne, Inc., 314 F. Supp. 640, 651

   (S.D.N.Y. 1970) (“[T]he fact that the author was obliged to repay

   advances on royalties which were never accrued is an indicant that

   the relationship was not an employment for hire.”).                       So the

   royalties involved here do nothing to change the reality that the

   risk, and therefore the expense, was Klamer’s.

          Klamer having provided the instance for and bearing the

   expense of the prototype’s invention, the presumption arises under

   the 1909 Act that he was the prototype’s author and entitled to

   its copyright ab initio.          See Twentieth Century Fox, 429 F.3d at

   881;   Forward,    985   F.2d     at    606.     And   contrary   to    Markham’s

   contention, nothing in the Assignment Agreement overcomes this

   presumption.      See Lin-Brook Builders, 352 F.2d at 300 (holding

   that “an express contractual reservation of the copyright in the

                                             22

                                                                                       87
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                23 of
                                                                   8825
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8347
                                                                                   #:
                                      9830


   artist” is necessary to rebut the presumption of the copyright in

   the hiring party); Nimmer & Nimmer, supra, § 5.03 (noting that

   under the 1909 Act, “in the absence of persuasive evidence of an

   agreement to the contrary, it was generally held that if an artist,

   writer, photographer, architect or other ‘author’ is commissioned

   to create a work, the copyright in such work would vest in the

   person commissioning the work”). The Agreement states that “[u]pon

   the request of LINK, MARKHAM will pursue any copyright . . . to

   which he may be entitled as the inventor, designer and developer

   of the Game . . . [and] will assign any such copyright . . . to

   LINK.”    Ex. JTX 2.

         But this language, far from naming a copyright holder other

   than Klamer, is operative only in a hypothetical world where

   Markham   held    a   copyright   in   the   prototype.        The   Assignment

   Agreement’s post hoc description of Markham as the “inventor,

   designer and developer of the Game” does not make this hypothetical

   world a reality.         Id.; see Nimmer & Nimmer, supra, § 11.02

   (“Insofar as a work is made ‘for hire’ because it has been prepared

   by an employee within the scope of his employment, it is the

   relationship that actually exists between the parties, not their

   description      of   that   relationship,     that   is    determinative.”).

   Neither does anything else in the Agreement.               See Ex. JTX 2.    So

   it remains the case that in the real world — where, as the foregoing

   has   shown,   the    presumption   was     that   copyright    ownership   was

                                          23

                                                                                     88
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                24 of
                                                                   8925
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8348
                                                                                   #:
                                      9831


   Klamer’s — this clause in the Assignment Agreement is but an empty

   precaution.     Cf. Marvel, 726 F.3d at 143 (“It is all too likely

   that, if the parties thought about it at all, Kirby’s assignments

   at the time he was paid or later were redundancies insisted upon

   by Marvel to protect its rights; we decline to infer from Marvel's

   suspenders that it had agreed to give Kirby its belt.”).              Decades

   of   post-publication       history    show    this    was    the    parties’

   understanding as well:        Markham was never asked to “pursue any

   copyright” because he had no copyright to pursue.            Ex. JTX 2; see

   Exs. JTX 7, JTX 8, JTX 9, JTX 23.

         In the final analysis, the prototype was a “work[] made for

   hire” under the 1909 Act, 17 U.S.C. § 26 (repealed 1978), and

   Plaintiffs are thus without termination rights under the 1976 Act,

   17 U.S.C. § 304(c).

   III. Conclusion

         Like the Game of Life itself, this fifty-nine-year tug-of-

   war for renown and royalties has followed a long, circuitous path.

   And one that — on this “Day of Reckoning,” to use the Game’s

   parlance — ends essentially where it began:            for it is sometimes

   said, in disbelief, that success has many fathers, but failure is

   an orphan; nevertheless, the weight of the evidence in this case

   is that the success that met the Game of Life was, in fact, nothing

   if not the result of collective effort.          And although the credit,

   in the colloquial sense, can be split pro rata, the law dictates

                                         24

                                                                                    89
Case
 Case1:15-cv-00419-WES-PAS
      1:15-cv-00419-WES-PAS Document
                             Document240
                                      268-1
                                          Filed
                                              Filed
                                                 01/25/19
                                                    09/16/19
                                                           Page
                                                             Page
                                                                25 of
                                                                   9025
                                                                      of 90
                                                                          PageID
                                                                            PageID
                                                                                 8349
                                                                                   #:
                                      9832


   that the copyrights cannot be.        For this reason — and not because

   of the unparalleled contribution of any one person as compared to

   another — Plaintiffs’ third claim for relief fails.

   IT IS SO ORDERED.



    William E. Smith
    Chief Judge
    Date: January 25, 2019




                                         25

                                                                                    90
